



 


CREDIT AGREEMENT
 
among
 
RADIO ONE, INC.,
 
VARIOUS LENDERS,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
________________________________
 
Dated as of April 21, 2016
________________________________
 


 





 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
 
SECTION 1.  Definitions and Accounting Terms
1

 
 
1.01.
Defined Terms 
1

 
 
1.02.
Other Definitional Provisions 
45

 
 
1.03.
Rounding 
46

 
 
1.04.
Calculations; Computations 
46

 
 
1.05.
References to Agreements, Laws, Etc 
47

 
 
1.06.
Timing of Payment of Performance 
47

 
 
1.07.
Certifications 
47

 
 
SECTION 2.  Amount and Terms of Credit
47

 
 
2.01.
Revolving Loans and Borrowings 
47

 
 
2.02.
Advancing Revolving Loans and Settlements 
48

 
 
2.03.
Mandatory and Optional Revolving Loan Repayments 
53

 
 
2.04.
Letters of Credit 
54

 
 
2.05.
[Intentionally Omitted] 
57

 
 
2.06.
Conversions 
57

 
 
2.07.
[Intentionally Omitted] 
57

 
 
2.08.
[Intentionally Omitted] 
57

 
 
2.09.
Interest Periods 
57

 
 
2.10.
Increased Costs, Illegality, etc 
58

 
 
2.11.
Compensation 
60

 
 
2.12.
Change of Lending Office 
61

 
 
2.13.
Loan Account 
61

 
 
SECTION 3.  Fees  
61

 
 
3.01.
Unused Line Fee 
61

 
 
3.02.
Letter of Credit Fee 
61

 
 
3.03.
Administrative Agent’s Fees 
61

 
 
SECTION 4.  Payments; Taxes
62

 
 
4.01.
Payments 
62

 
 
4.02.
[Intentionally Omitted] 
62

 
 
4.03.
Method and Place of Payment 
62

 
 
4.04.
Net Payments 
63

 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.  Conditions Precedent to Credit Events on the Effective Date
65

 
 
5.01.
Effective Date 
65

 
 
5.02.
Officer’s Certificate 
65

 
 
5.03.
Opinions of Counsel 
65

 
 
5.04.
Company Documents; Proceedings; etc 
65

 
 
5.05.
Minimum Availability 
66

 
 
5.06.
Revolver Intercreditor Agreement 
66

 
 
5.07.
[Intentionally Omitted.] 
66

 
 
5.08.
Adverse Change 
66

 
 
5.09.
Litigation 
66

 
 
5.10.
Subsidiaries Guaranty 
66

 
 
5.11.
Pledge Agreement 
66

 
 
5.12.
Security Agreement 
66

 
 
5.13.
[Intentionally Omitted.] 
67

 
 
5.14.
Financial Statements 
67

 
 
5.15.
Solvency Certificate; Insurance Certificates, etc 
67

 
 
5.16.
Fees, etc 
67

 
 
5.17.
PATRIOT Act 
67

 
 
5.18.
No Default; Representation and Warranties 
68

 
 
5.19.
Notice of Borrowing 
68

 
 
SECTION 6.  Conditions Precedent to Credit Events after Effective Date  
68

 
 
6.01.
Notice of Borrowing 
68

 
 
6.02.
Borrowing Availability 
68

 
 
6.03.
No Default or Event of Default 
68

 
 
6.04.
Representations and Warranties 
68

 
 
SECTION 7.  Representations, Warranties and Agreements  
69

 
 
7.01.
Company Status 
69

 
 
7.02.
Power and Authority 
69

 
 
7.03.
No Violation 
69

 
 
7.04.
Approvals 
70

 
 
7.05.
Financial Statements; Financial Condition; Undisclosed Liabilities 
70

 
 
7.06.
Litigation 
70

 
 
7.07.
True and Complete Disclosure 
71

 
ii

--------------------------------------------------------------------------------

 
 
7.08.
Use of Proceeds; Margin Regulations 
71

 
 
7.09.
Tax Returns and Payments 
71

 
 
7.10.
Compliance with ERISA 
71

 
 
7.11.
Security Documents 
73

 
 
7.12.
Properties 
73

 
 
7.13.
Restricted Subsidiaries 
73

 
 
7.14.
Compliance with Statutes, etc 
74

 
 
7.15.
Investment Company Act 
74

 
 
7.16.
Insurance 
74

 
 
7.17.
Environmental Matters 
74

 
 
7.18.
Employment and Labor Relations 
74

 
 
7.19.
Intellectual Property 
74

 
 
7.20.
Indebtedness 
75

 
 
7.21.
Subordination 
75

 
 
7.22.
Ownership of Stations 
75

 
 
7.23.
FCC Licenses and Other Matters 
75

 
 
7.24.
License Subsidiaries 
76

 
 
7.25.
Sanctioned Persons; FCPA 
76

 
 
7.26.
Eligible Accounts 
76

 
 
SECTION 8.  Affirmative Covenants
76

 
 
8.01.
Information Covenants 
77

 
 
8.02.
Books, Records and Inspections; Quarterly Conference Calls 
80

 
 
8.03.
Maintenance of Property; Insurance 
81

 
 
8.04.
Existence; Franchises 
81

 
 
8.05.
Compliance with Statutes, etc 
82

 
 
8.06.
Compliance with Environmental Laws 
82

 
 
8.07.
ERISA-Related Information 
82

 
 
8.08.
End of Fiscal Years; Fiscal Quarters 
83

 
 
8.09.
Payment of Taxes 
83

 
 
8.10.
Use of Proceeds 
83

 
 
8.11.
Additional Security; Further Assurances; etc 
83

 
 
8.12.
Maintenance of Company Separateness 
86

 
 
8.13.
[Intentionally Omitted] 
86

 
 
8.14.
Designation of Subsidiaries 
86

iii

--------------------------------------------------------------------------------

 
 
SECTION 9.  Negative Covenants
87

 
 
9.01.
Liens 
87

 
 
9.02.
Consolidation, Merger, Sale of Assets, etc 
90

 
 
9.03.
Dividends 
93

 
 
9.04.
Indebtedness 
95

 
 
9.05.
Advances, Investments and Loans 
98

 
 
9.06.
Transactions with Affiliates 
101

 
 
9.07.
Fixed Charge Coverage Ratio 
102

 
 
9.08.
[Intentionally Omitted] 
102

 
 
9.09.
Modifications Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, Etc 
102

 
 
9.10.
Limitation on Certain Restrictions on Restricted Subsidiaries 
104

 
 
9.11.
Limitation on Issuance of Equity Interests 
105

 
 
9.12.
Business; etc 
105

 
 
9.13.
[Intentionally Omitted] 
106

 
 
SECTION 10.  Events of Default
106

 
 
10.01.
Payments 
106

 
 
10.02.
Representations, etc 
106

 
 
10.03.
Covenants 
106

 
 
10.04.
Default Under Other Agreements 
107

 
 
10.05.
Bankruptcy, etc 
107

 
 
10.06.
ERISA 
107

 
 
10.07.
Security Documents 
108

 
 
10.08.
Guaranties 
108

 
 
10.09.
Judgments 
108

 
 
10.10.
Change of Control 
108

 
 
10.11.
[Intentionally Omitted] 
108

 
 
10.12.
FCC Licenses and Authorizations 
108

 
 
10.13.
Senior Indebtedness 
109

 
 
SECTION 11.  The Administrative Agent  
110

 
 
11.01.
Appointment 
110

 
 
11.02.
Nature of Duties 
110

 
 
11.03.
Lack of Reliance on the Administrative Agent 
111

 
 
11.04.
Certain Rights of the Administrative Agent 
111

 
iv

--------------------------------------------------------------------------------

 
 
11.05.
Reliance 
112

 
 
11.06.
Indemnification 
112

 
 
11.07.
The Administrative Agent in its Individual Capacity 
112

 
 
11.08.
Payments by the Administrative Agent to the Lenders 
113

 
 
11.09.
Resignation by the Administrative Agent 
113

 
 
11.10.
Collateral Matters 
113

 
 
11.11.
Administrative Agent may File Bankruptcy Disclosure and Proofs of Claim 
115

 
 
11.12.
Delivery of Information; Lender’s Acknowledgement 
115

 
 
11.13.
Subordination of Liens; Revolver Intercreditor Agreement 
116

 
 
11.14.
Withholding Taxes 
116

 
 
11.15.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information 
116

 
 
SECTION 12.  Miscellaneous
117

 
 
12.01.
Payment of Expenses, etc 
117

 
 
12.02.
Right of Setoff 
119

 
 
12.03.
Notices, Electronic Communications 
120

 
 
12.04.
Benefit of Agreement; Assignments; Participations 
122

 
 
12.05.
No Waiver; Remedies Cumulative 
125

 
 
12.06.
Payments Pro Rata 
125

 
 
12.07.
[Intentionally Omitted] 
125

 
 
12.08.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 
125

 
 
12.09.
Counterparts 
126

 
 
12.10.
Effectiveness 
126

 
 
12.11.
Headings Descriptive 
127

 
 
12.12.
Amendment or Waiver; etc 
127

 
 
12.13.
Survival 
128

 
 
12.14.
Domicile of Loans 
129

 
 
12.15.
Register 
129

 
 
12.16.
Confidentiality 
129

 
 
12.17.
Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States 
130

 
 
12.18.
PATRIOT Act 
131

 
 
12.19.
Post-Closing Actions 
131

 
 
12.20.
Interest Rate Limitation 
131

 
v

--------------------------------------------------------------------------------

 
 
 
 
12.21.
FCC Ownership and Attribution Rules 
132

 
 
12.22.
Lender Action 
132

 
 
12.23.
Obligations Absolute 
132

 
 
12.24.
Bank Product Providers 
132

 
 
 

 

 
 
 
vi

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.01A
Revolving Loan Commitment

SCHEDULE 1.01B
Designated Tower Sales

SCHEDULE 1.01C
Unrestricted Subsidiaries

SCHEDULE 1.01D
Consolidated EBITDA

SCHEDULE 1.01E
Designated Subsidiary Guarantors

SCHEDULE 2.13
Payment Account

SCHEDULE 3.01
Existing Letters of Credit

SCHEDULE 5.13
Real Property

SCHEDULE 7.10
Plans

SCHEDULE 7.13
Restricted Subsidiaries

SCHEDULE 7.16
Insurance

SCHEDULE 7.20
Scheduled Existing Indebtedness

SCHEDULE 7.22
Stations

SCHEDULE 7.23
FCC Licenses

SCHEDULE 8.01(j)
Collateral Reports

SCHEDULE 9.01
Existing Liens

SCHEDULE 9.02
Scheduled Dispositions

SCHEDULE 9.05A
Existing Investments

SCHEDULE 9.05B
Future Investments

SCHEDULE 9.06
Transactions with Affiliates

SCHEDULE 12.03
Lender Addresses

SCHEDULE 12.19
Post-Closing Matters

 
 
EXHIBIT A-1
Form of Notice of Conversion/Continuation

EXHIBIT A-2
Form of Notice of Borrowing

EXHIBIT B
Form of Borrowing Base Certificate

EXHIBIT C
[Intentionally Omitted]

EXHIBIT D
Form of Section 4.04(b)(ii) Certificate

EXHIBIT E
[Intentionally Omitted]

EXHIBIT F
Form of Officers’ Certificate

EXHIBIT G
Form of Subsidiaries Guaranty

EXHIBIT H
Form of Pledge Agreement

EXHIBIT I
Form of Security Agreement

EXHIBIT J
Form of Solvency Certificate

EXHIBIT K
Form of Budget

EXHIBIT L
Form of Compliance Certificate

EXHIBIT M
Form of Assignment and Assumption Agreement

EXHIBIT N
Form of Intercompany Note

EXHIBIT O
Form of Operating Agreement




 
 
 
vii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of April 21, 2016, among RADIO ONE, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto from time to time, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.  All
capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined.
 
W I T N E S S E T H:
 
WHEREAS, in order to provide for the working capital needs and general corporate
requirements (including to finance permitted Investments, Permitted
Acquisitions, Capital Expenditures and Dividends) of the Borrower and its
Subsidiaries, the Borrower has requested that the Lenders extend credit to the
Borrower; and
 
WHEREAS, the Lenders are willing to extend credit to the Borrower, subject to
and upon the terms and conditions set forth herein;
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1. Definitions and Accounting Terms
 
1.01. Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Account” shall mean any “account” (as that term is defined in the UCC).
 
“Account Debtor” shall mean any Person who is obligated on an Account, chattel
paper, or a general intangible.
 
“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division, product line or Station of any Person not already a
Subsidiary of the Borrower or (b) one hundred percent (100%) of the Equity
Interests of any such Person (including by way of merger), which Person shall,
as a result of the acquisition of such Equity Interests, become (i) a Domestic
Restricted Subsidiary of the Borrower (or shall be merged with and into the
Borrower or another Domestic Restricted Subsidiary of the Borrower that is a
Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor being the
surviving or continuing Person) or (ii) a Foreign Restricted Subsidiary of the
Borrower (or shall be merged with and into a Foreign Restricted Subsidiary of
the Borrower, with the Foreign Restricted Subsidiary of the Borrower being the
surviving or continuing Person).
 
“Acquisition Agreement” shall mean that certain Unit Purchase Agreement, dated
as of February 11, 2015, by and among Radio One Cable Holdings, LLC, TV One and
Comcast (together with the exhibits and disclosure schedules thereto, as the
same may be amended, restated, modified, supplemented or waived from time to
time in accordance with the terms hereof and thereof).
 
“Additional Cost-Savings Adjustments” shall mean, with respect to any Specified
Transaction, those cost-savings adjustments (in each case not included pursuant
to subclause (x) of clause (iii) of the definition of Pro Forma Basis contained
herein) and other adjustments to reflect operating improvements, operating
expense reductions, initiatives or synergies reasonably anticipated by the
Borrower to be achieved, in connection with such Specified Transaction during
the 18 month period following the consummation thereof, which adjustments shall
be (a) factually supportable in the good faith judgment of the Borrower, (b) net
of costs reasonably expected to be incurred by the Borrower and its Restricted
Subsidiaries to achieve any such cost savings, and (c) described (in reasonable
detail) in an officer’s certificate delivered by an Authorized Officer of the
Borrower to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Security Documents” shall have the meaning provided in Section 8.11.
 
“Adjusted Consolidated Net Income” shall mean, for any period, the sum of (a)
Consolidated Net Income for such period plus (b) the sum of the amount of all
net non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, plus
(c) the amount of all dividends and distributions actually paid in cash to the
Borrower or any Wholly-Owned Restricted Subsidiary by Unrestricted Subsidiaries
during such period (other than any distribution constituting “Designated
Unrestricted Subsidiary Dividends” pursuant to the definition of “Available
Basket Amount”), in each case to the extent not already included in determining
Consolidated Net Income for such period, less (d) the amount of all net non-cash
gains and non-cash credits which were included in arriving at Consolidated Net
Income for such period.
 
“Administrative Agent ” shall mean Wells Fargo, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any permitted successor to the Administrative Agent
appointed pursuant to Section 11.09.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that (a) none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of the Borrower or any
Subsidiary thereof as a result of this Agreement, the extension of credit
hereunder, or its actions in connection herewith and (b) for purposes of this
Agreement, Wells Fargo Bank, National Association and its Affiliates shall be
deemed to be “Affiliates” of Wells Fargo.
 
“Affiliate Entity” shall mean any Person who, directly or indirectly, has the
ability to elect one or more of the members of the board of directors of the
Borrower or any Parent Company.
 
“Affiliation Agreement” shall mean, collectively, the (a) agreement entered into
concurrently with the execution of the Acquisition Agreement between Comcast
Cable Communication, LLC, an affiliate of Comcast, and TV One providing for a
multi-year extension of their previous affiliation agreement regarding the
distribution of the television programming service of TV One, (b) any other
affiliation agreements providing for the transmission or distribution of content
from TV One entered into, whether new or otherwise amended, during the period
that is one month prior to the Effective Date through six (6) months after the
Effective Date and (c) any other affiliation agreements providing for the
transmission or distribution of content from TV One that are terminated during
the six (6) month period after the Effective Date.
 
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (a) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Restricted Subsidiaries for the
applicable Acquired Entity or Business in connection with such Permitted
Acquisition and all contingent cash purchase price, earn-out and other similar
obligations of the Borrower and its Restricted Subsidiaries incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by the Borrower), including any cash payments made pursuant to
non-competition agreements, (b) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Permitted Acquisition to the extent permitted by Section 9.04 (including
Permitted Acquired Debt) (excluding cash proceeds thereof paid and included
pursuant to clause (a) above), and (c) the fair market value of all other
consideration paid (or to be paid) by the Borrower or its Restricted
Subsidiaries in connection with such Permitted Acquisition; provided, that
“Aggregate Consideration” shall not include consideration paid in the form of
common Equity Interests of the Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
 
“Applicable Margin” shall mean, as of any date of determination and with respect
to Base Rate Loans or LIBOR Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Availability of
Borrower for the most recently completed Fiscal Quarter; provided, that for the
period from the Effective Date through and including the end of the second full
Fiscal Quarter after the Effective Date (i.e., December 31, 2016), the
Applicable Margin shall be set at the margin in the row styled “Level I”;
provided, further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:
 
Level
Average Availability
Applicable Margin Relative to Base Rate Loans
Applicable Margin Relative to LIBOR Loans
I
> $12,500,000
0.50%
1.75%
II
< $12,500,000
0.75%
2.00%

 
Except as expressly provided above, the Applicable Margin shall be re-determined
as of the first day of each Fiscal Quarter of the Borrower.
 
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Restricted Subsidiary of the Borrower of any asset (including, without
limitation, any transfer of Equity Interests of another Person, any sale or
issuance of Equity Interests by a Restricted Subsidiary of the Borrower and any
Subject Affiliate Transfer but excluding Recovery Events).
 
“Asset Swap” shall mean any transfer of assets of the Borrower or any Restricted
Subsidiary to any Person (other than an Affiliate of the Borrower or such
Restricted Subsidiary) in exchange for assets of such Person if:
 
(a) such exchange would qualify, whether in part or in full, as a like-kind
exchange pursuant to Section 1031 of the Code; provided that nothing in this
definition shall require the Borrower or any Restricted Subsidiary to elect that
Section 1031 of the Code be applicable to any Asset Swap;
 
(a) the Fair Market Value of any property or assets received is at least equal
to the Fair Market Value of the property or assets so transferred; and
 
(c) to the extent applicable, any “boot” or other assets received by the
Borrower or any Restricted Subsidiary is directly related to, and/or consists of
Equity Interests issued by a Person in, a Permitted Business and any Net Sale
Proceeds from the disposition of such boot or other assets (and any Net Sale
Proceeds in the form of cash “boot”) are applied as required by Section
9.02(xv).
 
 
3

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).
 
“Authorizations” shall mean all filings, recordings and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC and other Governmental
Authorities.  “Authorizations” shall not include filings, records or
registrations with respect to intellectual property.
 
“Authorized Officer” shall mean, with respect to (a) delivering financial
information, Borrowing Base Certificates and officer’s certificates related
thereto pursuant to this Agreement, the chief executive officer, the chief
financial officer, the treasurer, the controller, the principal accounting
officer of the Borrower or such other officer of the Borrower having
substantially the same authority and responsibility, and (b) for all other
purposes hereunder, the chief executive officer, the chief financial officer,
the treasurer, the controller, the principal accounting officer, the president,
and any vice president.
 
“Availability” shall mean, as of any date of determination, the amount that the
Borrower is entitled to borrow as Revolving Loans under Section 2.01 of this
Agreement (after giving effect to the then outstanding Revolver Usage, but
expressly excluding Bank Product Obligations).
 
“Available Basket Amount” shall have the meaning set forth in the Term Loan
Credit Agreement as in effect on the Effective Date.  As of the Effective Date,
the Available Basket Amount is [$10,000,000]1.
 
“Average Availability” shall mean, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Bank Product” shall mean any one or more of the following financial products or
accommodations extended to the Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
 
“Bank Product Agreements” shall mean those agreements entered into from time to
time by the Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
 
“Bank Product Collateralization” shall mean providing cash collateral (pursuant
to documentation reasonably satisfactory to Administrative Agent) to be held by
Administrative Agent for the benefit of the Bank Product Providers (other than
the Hedge Providers) in an amount determined by Administrative Agent in its
Permitted Discretion as sufficient to satisfy the reasonably estimated credit
exposure with respect to the then existing Bank Product Obligations (other than
Hedge Obligations).
 
1 To be updated on the closing date
 
 
4

--------------------------------------------------------------------------------

 
 
“Bank Product Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by the Borrower or its
Restricted Subsidiaries to any Bank Product Provider pursuant to or evidenced by
a Bank Product Agreement and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to the Borrower or its Restricted
Subsidiaries.
 
“Bank Product Provider” shall mean Wells Fargo or any of its Affiliates.
 
“Bank Product Reserve Amount” shall mean, as of any date of determination, the
Dollar amount of reserves that Administrative Agent has determined in its
Permitted Discretion it is necessary or appropriate to establish (based upon the
Bank Product Providers’ reasonable determination of their credit exposure to
Parent and its Subsidiaries in respect of Bank Product Obligations) in respect
of Bank Products then provided or outstanding.
 
“Base Rate” shall mean the greater of (a) the Federal Funds Rate plus one-half
of one percent (0.50%), (b) LIBOR (which rate shall be calculated based upon an
Interest Period of one (1) month and shall be determined on a daily basis), plus
one (1) percentage point, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.  Any
change in the Base Rate due to a change in the prime lending rate, the Federal
Funds Rate or LIBOR shall be effective as of the opening of business on the day
of such change in the prime lending rate, the Federal Funds Rate or LIBOR,
respectively.
 
“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.
 
“Beneficial Owner” shall have the meaning provided to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act; except, that in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” “Beneficially Owning” and
“Beneficially Owned” have correlative meanings.
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrower Common Stock” shall mean the authorized common stock of the Borrower.
 
“Borrower Materials” shall have the meaning provided in Section 12.03(c).
 
“Borrowing” shall mean a borrowing consisting of Revolving Loans made on the
same day by the Revolving Lenders (or Administrative Agent on behalf thereof),
or by Administrative Agent in the case of a Protective Advance funded for the
account of Administrative Agent.
 
“Borrowing Base” shall mean, as of any date of determination, the result of:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           eighty-five percent (85%) of the amount of Eligible Accounts, less
the amount, if any, of the Dilution Reserve, minus
 
(b) the sum of (i) the Bank Product Reserve, plus (ii) the aggregate amount of
all other reserves, if any, established by Administrative Agent under Section
2.01.
 
“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit
B-1.
 
“Borrowing Base Excess” shall have the meaning provided in Section 2.03(b).
 
“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (a) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
 
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale, any Subsidiary Designation, any Affiliation Agreement,
any Specified Transaction or any other event expressly required to be calculated
on a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period
most recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale, Subsidiary Designation, Affiliation Agreement, Specified Transaction
or other event for which financial statements have been delivered to the Lenders
pursuant to Section 8.01(a) or (b), as applicable; provided, that, with respect
to any event required to be calculated on a Pro Forma Basis that occurs prior to
the date on which financial statements have been (or are required to be)
delivered pursuant to Section 8.01(a) for the Fiscal Quarter ending nearest to
March 31, 2015, the “Calculation Period” shall be the period of four (4)
consecutive Fiscal Quarters of the Borrower ended December 31, 2014 (taken as
one (1) accounting period), with Consolidated EBITDA (prior to giving pro forma
effect to the applicable event required to be calculated on a Pro Forma Basis)
being as set forth in the definition of “Test Period” and Consolidated Interest
Expense being determined as provided in the last sentence of the definition of
“Consolidated Interest Expense”.
 
“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate, without duplication, of all expenditures by such Person which
should be capitalized in accordance with GAAP and, without duplication, the
value of all assets under Capitalized Lease Obligations incurred by such Person
and its Restricted Subsidiaries during such period (other than as a result of
purchase accounting).
 
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.
 
“Cash Dominion Period” shall mean any period: (a)(i) commencing on the date on
which (A) Availability is less than ten percent (10%) of the Revolving Loan
Limit or (2) Availability is less than fifteen percent (15%) of the Revolving
Loan Limit for three (3) consecutive Business Days (this clause (i) being
referred to herein as a “Trigger Event”) and (ii) ending on the date on which
Availability is greater than the applicable Availability threshold that caused
such Trigger Event for any consecutive forty-five (45) day period, or (b)(i)
commencing on the date on which an Event of Default has occurred and (ii) ending
on the date on which such Event of Default has been waived or cured in
accordance with the terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” shall mean, as to any Person, (a) United States dollars, (b)
securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than one (1) year from the date of acquisition, (c) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within twelve months from the date of acquisition thereof and, at the time of
acquisition, having one (1) of the two (2) highest ratings obtainable from
either S&P or Moody’s, (d) Dollar denominated time deposits, Eurodollar time
deposits, certificates of deposit and bankers acceptances of any Lender or any
commercial bank or trust company having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than one (1) year from the date
of acquisition by such Person, (e) repurchase obligations with a term of not
more than thirty days for underlying securities of the types described in clause
(b) above entered into with any bank meeting the qualifications specified in
clause (d) above, (f) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
nine months after the date of acquisition by such Person, (g) investments in
money market funds at least ninety-five percent (95%) of the assets of which are
comprised of securities of the types described in clauses (a) through (g) above,
and (h) in the case of any Foreign Restricted Subsidiary only, direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Restricted Subsidiary is organized and is conducting business or in the
currency of, or obligations fully and unconditionally guaranteed by, such
sovereign nation (or any agency thereof).
 
“Cash Management Services” shall mean any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
 
“Change of Control” shall mean (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than any “person” of
“group” that is a Principal or Principal Related Party, (i) is or shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more on a
fully diluted basis of the economic or voting interests in the Borrower’s Equity
Interests or (ii) acquires direct or indirect Control of the Borrower or (b) a
“change of control” or similar event shall occur as provided in (i) any
Permitted Subordinated Debt Document, any Permitted Unsecured Debt Document, any
Senior Secured Notes Document, any Existing Notes Document or any Permitted
Refinancing Debt Document relating to the foregoing and (ii) any Qualified
Preferred Stock, Disqualified Preferred Stock, Designated Preferred Stock or
other Indebtedness (or the documentation governing the same) to the extent the
outstanding principal amount or liquidation preference, as the case may be, of
such Qualified Preferred Stock, Disqualified Preferred Stock, Designated
Preferred Stock or other Indebtedness exceeds $20,000,000.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
 
 
7

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 6 and Section 8.11 (but excluding, for the avoidance of doubt, Excluded
Assets).
 
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents, and any
successor collateral agent.
 
“Comcast” shall mean Comcast Programming Ventures V, LLC.
 
“Comcast Note” shall mean the “Note” as defined in the Acquisition Agreement.
 
“Commitment” shall mean the Revolving Loan Commitment of each Lender
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. Section
1 et seq.), as amended from time to time, and any successor statute.
 
“Communications” shall have the meaning provided in Section 12.03(b).
 
“Communications Act” shall mean the Communications Act of 1934, as amended, and
the rules and regulations and published policies of the FCC thereunder.
 
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provision for taxes on such extraordinary gains (or losses), (y)
any non-cash income (including any non-cash income resulting from the early
extinguishment of Indebtedness), and (z) any gains or losses from sales of
assets (other than inventory sold in the ordinary course of business)) adjusted
by (A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income or profits and foreign withholding taxes and
franchise, state single business unitary and similar taxes, for the Borrower and
its Restricted Subsidiaries determined on a consolidated basis for such period,
(iii) all depreciation and amortization expense (including but not limited to
launch support provided for multichannel video program distributors) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period, (iv) cash charges and expenses actually incurred in connection with
employee or management, recruitment, relocation, retention, signing bonus or
severance costs during such period, (including, without limitation, related to
Permitted Acquisitions, Investments, closures and consolidations of operations,
Asset Sales and Specified Transactions), and in each case eliminating any
increase or decrease in income resulting from non-cash accounting adjustments
made in connection with the related Permitted Acquisition; provided, that in no
event shall the sum of the amounts added back pursuant to this clause (iv) for
any period, together with amounts added back pursuant to clause (xiii) below for
such period, exceed $5,000,000, (v) customary and reasonable professional fees,
costs and expenses and other costs and expenses incurred or paid in connection
with, and reasonably related to, any Investment (including any Permitted
Acquisition), issuance of Equity Interests, Significant Asset Sale, sale of
assets or incurrence of Indebtedness permitted pursuant to Section 9.04 (as
amended and/or modified from time to time), in each case, whether or not
consummated, (vi) the amount of all fees, costs and expenses incurred or paid in
connection with the Transaction and in connection with the “Transaction” under
(and as defined in)
 
 
8

--------------------------------------------------------------------------------

 
 
the Term Loan Credit Agreement as in effect on the Effective Date, (vii) the
amount of all other non-cash charges, losses or expenses of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period
(including impairment charges or asset write-offs, losses from investments
recorded using the equity method, stock-based awards compensation expense or
expenses relating to the vesting of warrants), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable or
inventory; provided, that if any non-cash charges referred to in this clause
(vii) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period to such extent paid,
(viii) proceeds of business interruption insurance, (ix) any costs or expenses
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Preferred Stock and Designated Preferred Stock), (x) expenses to
the extent covered by contractual indemnification or refunding provisions in
favor of the Borrower or a Restricted Subsidiary in connection with any
Permitted Acquisition, other Investment or any disposition of assets permitted
under this Agreement, to the extent actually paid or refunded in cash by a third
party other than the Borrower or a Restricted Subsidiary, (xi) unrealized losses
on Interest Rate Protection Agreements and other Hedging Agreements, (xii) the
amount of dividends and distributions actually paid in cash to the Borrower or
any Wholly-Owned Restricted Subsidiary by Unrestricted Subsidiaries (other than
any distribution constituting “Designated Unrestricted Subsidiary Dividends”
under the definition of Available Basket Amount (as defined in the Term Loan
Credit Agreement as in effect on the Effective Date) to the extent not already
included in determining Consolidated Net Income for such period), (xiii)
restructuring charges, accruals or reserves incurred or accrued during such
period (including restructuring costs related to acquisitions after the
Effective Date and to closure/consolidation of operations and retention
charges); provided, that in no event shall the sum of the amounts added back
pursuant to this clause (xiii) for any period, together with amounts added back
pursuant to clause (iv) above for such period, exceed $5,000,000, (xiv) charges,
accruals or reserves incurred or accrued during such period related to changes
in operating format and (xv) items listed on Schedule 1.01D hereto, and (B)
subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period) (i) the amount of all cash payments or
cash charges made (or incurred) by the Borrower or any of its Restricted
Subsidiaries for such period on account of any non-cash charges added back to
Consolidated EBITDA pursuant to preceding sub-clause (A)(vii) in a previous
period (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period), (ii) any amount which, in the determination of
Consolidated Net Income for such period, has been added for unrealized gains on
Interest Rate Protection Agreements and other Hedging Agreements and (iii) any
gains in respect of pension or other post-retirement benefits or pension assets
during such period.  For the avoidance of doubt, it is understood and agreed
that, to the extent any amounts are excluded from Consolidated Net Income by
virtue of the proviso to the definition thereof contained herein, any add backs
to Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period which ends on or prior to December 31, 2015, Consolidated
EBITDA for all portions of such period occurring prior to the Effective Date
shall be calculated in accordance with the definition of Test Period contained
herein.
 
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (ii) all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clauses (iii), (viii) and (ix) of the definition of
Indebtedness and (iii) all Contingent Obligations of the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i) and (ii); provided, that (x) the
amount of Indebtedness in respect of the Interest Rate Protection Agreements and
other Hedging Agreements shall be at any time the unrealized net loss position,
if any, of the Borrower and/or its Restricted Subsidiaries thereunder on a
marked-to-market basis determined no more than one (1) month prior to such time,
and (y) any Disqualified Preferred Stock and Designated Preferred Stock of the
Borrower shall be treated as Indebtedness of the Borrower, with an amount equal
to the greater of the liquidation preference or the maximum mandatory fixed
repurchase price of any such outstanding Disqualified Preferred Stock or
Designated Preferred Stock, as the case may be, to be deemed to be a component
of Consolidated Indebtedness.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense, net of cash interest income, of the Borrower
and its Restricted Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit, Interest Rate Protection Agreements and other
Hedging Agreements) for such period, adjusted to exclude (to the extent same
would otherwise be included in the calculation above in this clause (i)) (x) the
amortization of any upfront fees for any incurrence or issuance of Indebtedness,
deferred financing costs for such period and any interest expense actually “paid
in kind” or accreted during such period and (y) interest expense in respect of
any Permitted Subordinated Debt, Permitted Unsecured Debt or Existing Notes that
have been defeased or satisfied and discharged in accordance with the applicable
agreement or indenture or with respect to which the required deposit has been
made in connection with a call for repurchase or redemption to occur within the
time period set forth in the applicable agreement or indenture, in each case to
the extent such transactions are permitted by Section 9.09, plus (ii) without
duplication, (w) that portion of Capitalized Lease Obligations of the Borrower
and its Restricted Subsidiaries on a consolidated basis representing the
interest factor for such period, (x) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clause (viii) of the definition of Indebtedness contained herein
(to the extent same does not arise from a financing arrangement constituting an
operating lease) for such period and (y) the amount of all cash Dividend
requirements (whether or not declared or paid) on Disqualified Preferred Stock
and Designated Preferred Stock of the Borrower, as the case may be, paid,
accrued or scheduled to be paid or accrued during such period.  Notwithstanding
anything to the contrary contained above, for purposes of determining
Consolidated Interest Expense for any Test Period which ends on or prior to
December 31, 2015, “Consolidated Interest Expense” shall be deemed to be an
amount equal to the product of (i) the amount of Consolidated Interest Expense
(determined as provided above without regard to this sentence) for the period
from the Effective Date to the last day of such Test Period multiplied by (ii) a
fraction, (x) the numerator of which shall be 365 days and (y) the denominator
of which shall be the actual number of days elapsed during the period from the
Effective Date to the last day of such Test Period; provided, however, that
further adjustments may be made on a Pro Forma Basis to the amounts determined
in the manner specified above in this sentence, to the extent provided herein.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP; provided, that the following items shall be excluded in computing
Consolidated Net Income (without duplication):  (i) the net income (or loss) of
any Person in which a Person or Persons other than the Borrower and its
Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity Interests,
except to the extent of the amount of the dividends or distributions actually
paid in cash to the Borrower or any of its Wholly-Owned Restricted Subsidiaries
by such Person, (ii) except for determinations expressly required to be made on
a Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or all or substantially all of the
property or assets of such Person are acquired by a Restricted Subsidiary and
(iii) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Restricted Subsidiary of such net income is not at the date of determination
permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, governmental regulation or
law applicable to such Restricted Subsidiary, unless such restriction has been
legally waived.
 
 
10

--------------------------------------------------------------------------------

 
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any contractual arrangement, including, but
not limited to, any acquisition, capital expenditure, investment or disposition
of assets permitted under this Agreement (other than any such obligations with
respect to Indebtedness).  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise (or, when
references in connection with the definition of “Change of Control”, the ability
to exercise voting power through ownership of Equity Interests). “Controlling”
shall have a meaning correlative thereto.
 
“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, the Revolver Intercreditor Agreement,
the Borrowing Base Certificates, the Fee Letter, the Letters of Credit, any note
or notes executed by the Borrower in connection with this Agreement and payable
to any Lender, and, after the execution and delivery thereof pursuant to the
terms of this Agreement, each other Security Document.  Bank Product Agreement
shall not be included as a Credit Document.
 
“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.
 
“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
 
 
11

--------------------------------------------------------------------------------

 
 
“Daily Balance” shall mean, as of any date of determination and with respect to
any Obligation, the amount of such Obligation owed at the end of such day.
 
“Debt Repurchase” shall have the meaning provided in Section 9.09(iv).
 
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” shall mean any event, act or condition which with notice or lapse of
any applicable grace period, or both, would constitute an Event of Default.
 
“Defaulted Lender” shall mean any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement (including the failure to make available to
Administrative Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified the Borrower, Administrative Agent or any Lender in writing that it
does not intend to comply with all or any portion of its funding obligations
under this Agreement, (c) has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally (as reasonably determined by Administrative Agent)
under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
any amounts required to be funded by it under this Agreement, (e) otherwise
failed to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it under this Agreement on the date that it is required
to do so under this Agreement, or (f) (i) becomes or is insolvent or has a
parent company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
“Designated Account” shall mean deposit account number 3751529730 of the
Borrower maintained with Borrower’s Designated Account Bank, or such other
deposit account of the Borrower (located within the United States) that has been
designated as such, in writing, by the Borrower to Administrative Agent.
 
“Designated Account Bank” means Bank of America, N.A., whose office is located
at _________, and whose ABA number is _____________.2
 
“Designated Preferred Stock” shall mean Preferred Equity of the Borrower (other
than Disqualified Preferred Stock) that is issued for cash (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation of the Available Basket
Amount.
 
2 K&E to provide missing information
 
 
12

--------------------------------------------------------------------------------

 
 
“Designated Sales” shall mean, at any time of determination, (a) the Designated
Tower Sales, (b) the sale of all or a portion of the businesses, properties,
assets and operations of Interactive One, LLC (to the extent related to the
internet businesses of such Persons), and (c) the sale of any other assets or
businesses of the Borrower and its Restricted Subsidiaries (other than assets
included in the Borrowing Base (only to the extent that Availability is less
than $5,000,000) or the Equity Interests of any Person, unless all of the Equity
Interests of such Person are so sold), so long as the aggregate amount of
Consolidated EBITDA attributable to (and derived from) all such assets and
businesses sold in reliance on this subclause (c) (measured, for any such sale,
for the Calculation Period most recently ended prior to such sale) does not
exceed $2,500,000 during the then most recently ended Calculation Period, with
such calculation to be set forth (in reasonable detail) in an officer’s
certificate from an Authorized Officer delivered to the Administrative Agent at
the time of the respective sale.
 
“Designated Sales Basket Amount” shall initially be $5,000,000, which amount
shall be (a) increased on the date of receipt by the Borrower or any Restricted
Subsidiary after the Effective Date of Net Sale Proceeds from any Designated
Sale, by the amount of such Net Sale Proceeds (provided, that the aggregate
amount of all such Net Sale Proceeds included pursuant to this clause (a) shall
not exceed $25,000,000) and (b) reduced on the date of (i) any Dividend made in
reliance on Section 9.03(xi), (ii) any Investment made (or deemed made) pursuant
to Section 9.05(xvii) or (iii) any Debt Repurchase made in reliance on Section
9.09(iv)(A)(II), in each case by the amount of such Dividend, Investment or Debt
Repurchase, as the case may be.
 
“Designated Subsidiary Guarantor” shall mean each Subsidiary Guarantor listed on
Schedule 1.01(E), as such schedule may be updated from time to time by the
Borrower (it being understood and agreed that any Accounts of a Subsidiary
Guarantor hereafter added by the Borrower shall not be eligible until the
completion of a field examination and confirmation of such Accounts, reasonably
satisfactory to Administration Agent).
 
“Designated Tower Sale” shall mean the sale of any of the radio towers set forth
on Schedule 1.01B.
 
“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior period of not less than ninety (90) or
more than three hundred sixty-five (365) consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Borrower’s
Accounts during such period, by (b) the Borrower’s billings with respect to
Accounts during such period.
 
“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one (1)
percentage point for each percentage point by which Dilution is in excess of
five percent (5%).
 
“Disqualified Institutions” shall mean those Persons that are (a) competitors of
the Borrower and its Subsidiaries identified in writing by the Borrower to the
Administrative Agent as being excluded from the definition of “Eligible
Transferee” hereunder (and any such competitors’ Affiliates (other than
Affiliates that are bona fide debt funds or fixed income investors that are
engaged in making or purchasing commercial loans in the ordinary course of
business)) that are either identified in writing by the Borrower to the
Administrative Agent as being excluded from the definition of “Eligible
Transferee” hereunder or that are clearly identifiable as an Affiliate of such
competitor solely on the basis of their name (provided, that the Administrative
Agent shall have no obligation to carry our due diligence in order to identify
such Subsidiaries) or (b) those banks, financial institutions and other entities
separately identified by the Borrower in writing to the Administrative Agent on
or prior to the Effective Date.  The Borrower shall confirm, upon the written
request of the Administrative Agent or any Lender, whether a particular Person
is a Disqualified Institution.
 
 
13

--------------------------------------------------------------------------------

 
 
“Disqualified Preferred Stock” shall mean any Preferred Equity of the Borrower
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable, either mandatorily
or at the option of the holder thereof), or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable (other than solely for
Borrower Common Stock or Qualified Preferred Stock), whether pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of holder
thereof (other than solely for Borrower Common Stock or Qualified Preferred
Stock), in whole or in part, or is required to be repurchased by the Borrower or
any Restricted Subsidiary, in whole or in part, at the option of the holder
thereof or (c) is or becomes convertible into or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or any
other Equity Interests (other than solely Borrower Common Stock or Qualified
Preferred Stock), in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date, except, in the case of clauses (a) and (b), if
as a result of a “change of control” or “asset sale”, so long as any rights of
the holders thereof upon the occurrence of such a change of control or asset
sale event are subject to the prior payment in full of the Loans and all other
Obligations (other than unasserted contingent indemnification obligations) and
the termination of the Commitments.
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its Equity Interests
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its Equity Interests), or set aside any funds for
any of the foregoing purposes.
 
“Documents” shall mean, collectively, (a) the Credit Documents, (b) the
Refinancing Documents, (c) the Existing Notes Documents, (d) the Senior Secured
Notes Documents, (e) the Term Loan Documents, and (f) after the Effective Date,
the Permitted Subordinated Debt Documents and the Permitted Unsecured Debt
Documents.
 
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
 
“Domestic Restricted Subsidiary” of any Person shall mean any Domestic
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia (other than any U.S. Foreign Holding Company, except
for purposes of the definition of Foreign Subsidiary).
 
“Domestic Unrestricted Subsidiary” of any Person shall mean any Unrestricted
Subsidiary of such Person which is a Domestic Subsidiary of such Person.
 
“Effective Date” shall have the meaning provided in Section 12.10.
 
 
14

--------------------------------------------------------------------------------

 
 
“Eligible Accounts” shall mean those Accounts created by each of the Borrower
and each Designated Subsidiary Guarantor in the ordinary course of its business,
that arise out of the Borrower’s or such Designated Subsidiary Guarantor’s sale
of goods or rendition of services, that comply with each of the representations
and warranties respecting Eligible Accounts made in the Credit Documents, and
that are not excluded as ineligible by virtue of one (1) or more of the
excluding criteria set forth below; provided, that such criteria may be revised
from time to time by Administrative Agent in Administrative Agent’s Permitted
Discretion (but in consultation with the Borrower) to address the results of any
field examination performed by (or on behalf of) Administrative Agent from time
to time after the Effective Date.  In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, discounts, credits, allowances, billing and miscellaneous adjustments,
and rebates.  Eligible Accounts shall not include the following:
 
(a) Accounts that the Account Debtor has failed to pay within ninety (90) days
of original invoice date,
 
(b) Accounts owed by an Account Debtor (or its Affiliates) where fifty percent
(50%) or more of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,
 
(c) Accounts with respect to which the Account Debtor is an Affiliate of the
Borrower or a Designated Subsidiary Guarantor or an employee or agent of the
Borrower or a Designated Subsidiary Guarantor or any Affiliate of the Borrower
or a Designated Subsidiary Guarantor,
 
(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
 
(e) Accounts that are not payable in Dollars,
 
(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Administrative Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Administrative Agent and is
directly drawable by Administrative Agent, or (B) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Administrative Agent; provided, that (A) the maximum aggregate
amount of Eligible Accounts that may be considered eligible under this clause
(f) shall not exceed $1,000,000 in the aggregate at any time, and (B) the
maximum aggregate amount of Eligible Accounts that may be considered eligible
under this clause (f) and the below clause (g) shall not exceed $2,000,000 in
the aggregate at any time,
 
(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the Borrower or a
Designated Subsidiary Guarantor has complied, to the reasonable satisfaction of
Administrative Agent, with the Assignment of Claims Act, 31 USC §3727), or (ii)
any state of the United States; provided, that the maximum aggregate amount of
Eligible Accounts that may be considered eligible under this clause (g) and the
above clause (f) shall not exceed $2,000,000 in the aggregate at any time,
 
 
15

--------------------------------------------------------------------------------

 
 
(h) Accounts with respect to which the Account Debtor is a creditor of the
Borrower or a Designated Subsidiary Guarantor, has or has asserted a right of
recoupment or setoff, or has disputed its obligation to pay all or any portion
of the Account, in each case, solely to the extent of such claim, right of
recoupment or setoff, or dispute,
 
(i) Accounts with respect to an Account Debtor whose total obligations owing to
the Borrower or a Designated Subsidiary Guarantor exceed ten percent (10%) (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Administrative Agent in its Permitted Discretion (but in
consultation with the Borrower) if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that, in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Administrative Agent based on all of
the otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
 
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency or Liquidation Proceeding, is not Solvent, has gone out of business,
or as to which the Borrower or a Designated Subsidiary Guarantor has received
notice of an imminent Insolvency or Liquidation Proceeding or a material
impairment of the financial condition of such Account Debtor,
 
(k) Accounts, the collection of which, Administrative Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,
 
(l) Accounts that are not subject to a valid and perfected first priority
Administrative Agent’s Lien (subject to Liens permitted under clauses (i), (ii),
(vii), (xi), (xvi) and (xvii) of the definition of Permitted Liens),
 
(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
 
(n) Accounts with respect to which the Account Debtor is subject to Sanctions,
 
(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
Borrower or a Designated Subsidiary Guarantor of the subject contract for goods
or services, or
 
(p) Accounts that were acquired by the Borrower or a Designated Subsidiary
Guarantor in connection with a Permitted Acquisition, until the completion of a
field examination and confirmation of such Accounts, reasonably satisfactory to
Administration Agent.
 
“Eligible Transferee” shall mean any Person, but in any event excluding (i) the
Borrower and its Affiliates and (ii) Disqualified Institutions (so long as the
list of Disqualified Institutions is available to the Lenders). “Eligible
Transferee” shall not include at any time any Lender in default under this
Agreement or any natural person.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
 
 
16

--------------------------------------------------------------------------------

 
 
“Environmental Law” shall mean any applicable federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof
having the force of law, relating to the protection of the environment or of
human health (as it relates to the exposure to environmental hazards) or to the
presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided, that any instrument
evidencing Indebtedness convertible or exchangeable  for Equity Interests shall
not be deemed to be Equity Interests, unless and until any such instruments are
so converted or exchanged.
 
“Equity Plan Unit Subsidiaries” shall mean Interactive One, LLC; provided,
however, that if at any time after the Effective Date any such Person (a)
terminates all (and thereafter ceases to have in place any) plans, arrangements
and other agreements that provide for the issuance (contingent or otherwise) of,
or rights to subscribe for or purchase, Equity Interests to or on behalf of
management, employees, officers or other Persons and (b) modifies its
organizational and operating documents to eliminate all such plans, arrangements
and agreements, then such Person shall cease to constitute an “Equity Plan Unit
Subsidiary” for purposes of this Agreement.
 
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regula­tions promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary of the
Borrower under Section 414(b) or (c) of the Code or Section 4001 of ERISA.
 
“ERISA Event” shall mean any one (1) or more of the following:
 
(a) any Reportable Event;
 
(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;
 
(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;
 
 
17

--------------------------------------------------------------------------------

 
 
(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made;
 
(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;
 
(f) the complete or partial withdrawal of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from a Multiemployer Plan, the insolvency under
Title IV of ERISA of any Multiemployer Plan; or the receipt by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate, of any notice, or the receipt
by any Multiemployer Plan from the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; or
 
(g) the Borrower, a Subsidiary of the Borrower or an ERISA Affiliate incurring
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA).
 
“Event of Default” shall have the meaning provided in Section 10.
 
“Excess Revolving Loans” shall have the meaning provided in Section 2.03(b).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Excluded Assets” shall mean:
 
(a) any lease, contract, instrument or property right to which any Credit Party
is a party, if and only for so long as the grant of a security interest shall
constitute or result in a breach, termination, impairment or default under any
such lease, contract or property right (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC or any other applicable law or principles of equity), but in
each case:
 
(i) only to the extent each such Credit Party is contractually prohibited from
creating a Lien on the Effective Date or the date such lease, contract,
instrument or property right was acquired, created or effective (so long as such
prohibition was not expressly negotiated in anticipation of such acquisition),
and
 
(ii) provided, that any security interest securing Obligations owing to Lenders
shall attach immediately to any portion of such lease, contract or property
right without further action of the Lenders at any time or from time to time, so
long as such security interest does not result, or would no longer result, in
any of the consequences specified above;
 
(b) any lease, contract, instrument or property right to which the Borrower or
any Subsidiary Guarantor is a party and any other asset, in each case, if and
only for so long as the grant of a security interest shall violate any
applicable law;
 
 
18

--------------------------------------------------------------------------------

 
 
(c) any License to which any Credit Party is a party, grantee or beneficiary, if
and only for so long as either (x) each such Credit Party is prohibited from
granting a security interest therein under applicable provisions of the
Communications Act or any other applicable law, or (y) the grant of a security
interest shall constitute or result in a breach, termination or default under
any such License (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any
other applicable law or principles of equity, including the Communications Act);
provided, that:
 
(i) this definition of “Excluded Assets” shall not include any rights and
remedies incident or appurtenant to any such Licenses or any rights to receive
any or all proceeds derived from, or in connection with, any Asset Sale of all
or any portion of any such Licenses or any Station, and
 
(ii) any security interests securing Obligations owing to Lenders shall attach
immediately to any portion of such Licenses without further action of the
Lenders at any time or from time to time, so long as such attachment does not
result, or would no longer result, in any of the consequences specified above;
 
(d) any Leaseholds;
 
(e) all Excluded Equity Interests;
 
(f) motor vehicles and other assets subject to certificates of title; and
 
(g) any “intent to use” trademark applications for which a verified statement of
use has not been filed with the United States Patent and Trademark Office or any
asset or intellectual property (including copyrights, trademarks and patents) if
the grant of a security interest in or Lien upon such intellectual property
would result in the cancellation, voiding, invalidation or impairment of such
intellectual property; provided, that a grant of security interest shall be made
(in accordance with the Security Agreement) in such “intent to use” applications
once a verified statement of use has been filed with the United States Patent
and Trademark Office or such asset or intellectual property once it can be
granted without resulting in cancellation, voiding, invalidation, or impairment
thereof.
 
“Excluded Equity Interests” shall mean (a) all Equity Interests in any
Subsidiary of an Unrestricted Subsidiary; (b) all Equity Interests in any
Immaterial Subsidiary; (c) all Equity Interests in any Foreign Subsidiary
representing more than sixty-five percent (65%) of its issued and outstanding
Voting Stock, and (d) all non-majority Equity Interests in Persons that are not
Subsidiaries of the Borrower or any of its Restricted Subsidiaries but only to
the extent such Person is, or its equity holders are, contractually prohibited
from creating a Lien in such Equity Interests, so long as the Borrower (i) does
not encourage the creation of any contractual prohibitions and (ii) requests no
such contractual prohibitions be instituted (other than in each of (i) and (ii)
preceding, those contractual prohibitions in existence on the Effective Date).
 
“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Subsidiary Guarantor or the grant of such security
interest would otherwise have become effective with respect to such related Swap
Obligation but for such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant” at such time.  If a Swap Obligation arises under
a master agreement governing more than one (1) swap, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.
 
 
19

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean with respect to any Recipient (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by a jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or that are Other Connection Taxes; (b)
any branch profits taxes imposed by the United States or any similar tax imposed
by any other jurisdiction described in clause (a) above; (c) any withholding tax
(i) required by the Code to be withheld from amounts payable to any Recipient
that has failed to comply with Section 4.04(b) or (d) or (ii) that is imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office other than at the request of the
Borrower under Section 2.12), except to the extent that such Lender was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the borrower with respect to such withholding
tax pursuant to Section 4.04; and (d) any United States federal withholding tax
imposed by FATCA.
 
“Existing Letters of Credit” shall mean those letters of credit set forth on
Schedule 3.01.
 
“Existing Notes” shall mean those certain 9.25% Senior Subordinated Notes due
2020 issued by the Borrower pursuant to the Existing Notes Indenture in the
aggregate original principal amount of $335,000,000, together with any
additional notes issued in respect of interest payments on such Existing Notes,
in each case as amended, restated, modified and/or supplemented on or prior to
the Effective Date, and as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof.
 
“Existing Notes Documents” shall mean any and all agreements and guaranties
relating to the Existing Notes, including but not limited to the Existing Notes
and the Existing Notes Indenture, as amended, restated, modified and/or
supplemented on or prior to the Effective Date, and as the same may be further
amended, restated, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.
 
“Existing Notes Indenture” shall mean that certain Indenture, dated as of
February 10, 2014, among the Borrower, certain of its Restricted Subsidiaries
party thereto and Wilmington Trust, National Association, as trustee, as
amended, restated, modified and/or supplemented on or prior to the Effective
Date, and as the same may be further amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which, in an arm’s-length transaction, a
willing and able buyer and a willing seller, neither of whom is under undue
pressure or compulsion to complete the transaction, would agree to purchase and
sell such asset, as determined in good faith by the board of directors or other
governing body or, pursuant to a specific delegation of authority by such board
of directors or governing body, a designated senior executive officer, of the
Borrower or the Restricted Subsidiary of the Borrower selling such asset;
provided, that such determination may be made in consideration of the
circumstances existing at the time; provided, further, however, that if the Fair
Market Value of the property or assets in question is so determined to be in
excess of $10,000,000, such determination must be confirmed by an Independent
Qualified Party.
 
 
20

--------------------------------------------------------------------------------

 
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
 
“FCC License” shall mean any radio or television broadcast service license,
community antenna relay service license, broadcast auxiliary license, earth
station registration, business radio, microwave, special safety radio service
license or other license, permit, authorization or certificate issued by the FCC
pursuant to the Communications Act.
 
“Federal Funds Rate” shall mean, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day and (b) if no such rate is so published on such next preceding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Administrative Agent on such day on such transactions as determined by
Administrative Agent
 
“Fee Letter” shall mean that certain fee letter, dated as of even date with the
Agreement, between the Borrower and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.
 
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
 
“Financial Covenant Triggering Event” shall mean the failure of the Borrower to
maintain Availability equal to or greater than $5,000,000 at any time.  For
purposes hereof, the occurrence of a Financial Covenant Triggering Event shall
be deemed continuing until Availability has equaled or exceeded $5,000,000 for
sixty (60) consecutive days, in which case, a Financial Covenant Triggering
Event shall no longer be deemed to be continuing for purposes of this Agreement.
 
“Fiscal Quarter” shall mean, for any Fiscal Year, (a) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (b) the fiscal period commencing on April 1 of such Fiscal Year and
ending on June 30 of such Fiscal Year, (c) the fiscal period commencing on July
1 of such Fiscal Year and ending on September 30 of such Fiscal Year and (d) the
fiscal period commencing on October 1 of such Fiscal Year and ending on December
31 of such Fiscal Year.
 
“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
of (a) Consolidated EBITDA for such period, minus the sum of (i) non-financed
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, and (ii) all federal, state and local income
taxes paid or required to be paid during such period, to (b) Fixed Charges.
 
 
21

--------------------------------------------------------------------------------

 
 
“Fixed Charges” shall mean, with respect to any period and with respect to the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Consolidated Interest
Expense paid or required to be paid during such period, (b) all principal
payments in respect of Indebtedness (as such principal payments may be reduced
by (i) mandatory prepayments in respect of proceeds from sale of assets and (ii)
voluntary prepayments so long as such voluntary prepayments are made with cash
or other amounts non constituting proceeds of Revolving Loans hereunder) that
are paid or required to be paid during such period, and (c) all Restricted
Payments paid (whether in cash or other property, other than common Equity
Interest and other than any purchase, redemption or other acquisition or
retirement for value of any Equity Interest held by an employee) during such
period.
 
“Foreign Lender” shall have the meaning provided in Section 4.04(b).
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one (1) or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Restricted Subsidiary” shall mean, as to any Person, any Foreign
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is (a) treated as a corporation for U.S. federal income tax purposes and
formed or incorporated outside the United States or (b) an entity substantially
all of whose assets consist, directly or indirectly, of shares and debt
obligations of Subsidiaries described in clause (a) of this definition.
 
“Funding Date” shall mean the date on which a Borrowing occurs.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided, that determinations in accordance with
GAAP for purposes of Section 9, including defined terms as used therein, are
subject (to the extent provided therein) to Section 1.04(a).
 
“Going Private Transaction” shall mean the initial occurrence of any of the
following after the Effective Date: (a) a Rule 13e-3 transaction (as that term
is defined in Rule 13e-3 of the Exchange Act) involving the Borrower or (b) any
transaction that results in the Borrower being eligible to cease filing reports
under Section 13(a) or 15(d) of the Exchange Act with the SEC; provided, that
any transaction described in clause (a) or (b) is not a Change of Control.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including the FCC).
 
“Granting Lender” shall have the meaning provided in Section 12.04(d)
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials, wastes, pollutants, contaminants or substances in any
form that is prohibited, limited or regulated pursuant to any Environmental Law
by virtue of their toxic or otherwise deleterious characteristics.
 
 
22

--------------------------------------------------------------------------------

 
 
“Hedge Agreement” shall mean (a) Interest Rate Protection Agreements and any and
all other Swap Contracts, rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Borrower or its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one (1) or more of the
Bank Product Providers.
 
“Hedge Provider” shall mean Wells Fargo or any of its Affiliates.
 
“Hughes” shall mean Catherine L. Hughes.
 
“Immaterial Subsidiary” shall mean, as of any date, any Domestic Restricted
Subsidiary of the Borrower whose total assets, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, as of that date, are
less than $5,000,000 and whose total revenues, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, for the then most
recent twelve-month period do not exceed $5,000,000; provided, that a Domestic
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if
it, directly or indirectly, guarantees or otherwise provides direct credit
support for any Indebtedness of the Borrower or any Subsidiary Guarantor.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
obligations of such Person for borrowed money and all monetary obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all obligations of such Person to pay the deferred
purchase price of property or services (other than (x) trade accounts payable in
the ordinary course of business, (y) any earned-out obligation until such
obligation becomes a non-contingent liability on the balance sheet of such
Person in accordance with GAAP and (z) non-cash barter arrangements arising in
the ordinary course of business), (iii) the maximum amount available to be drawn
or paid under all letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations issued for the account of such
Person and all unpaid drawings and unreimbursed payments in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety and appeal
bonds and similar obligations, (iv) all Indebtedness of the types described in
clause (i), (ii), (iii), (v), (vi), (vii), (viii) or (ix) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person or is limited in recourse
(provided, that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the aggregate unpaid amount of Indebtedness
secured by such Lien and (y) the Fair Market Value of the property to which such
Lien relates), (v) all Capitalized Lease Obligations of such Person, (vi) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted (i.e., take-or-pay and similar
obligations), (vii) all Contingent Obligations of such Person, (viii) all net
obligations under any Interest Rate Protection Agreement, any other Hedging
Agreement or under any similar type of agreement and (ix) all Off-Balance Sheet
Liabilities of such Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Notwithstanding the foregoing, Indebtedness
shall not include trade payables, accrued expenses and deferred tax and other
credits incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.
 
 
23

--------------------------------------------------------------------------------

 
 
“Indemnified Person” shall have the meaning provided in Section 12.01(a).
 
“Independent Qualified Party” shall mean an investment banking firm, accounting
firm or appraisal firm of national or regional standing; provided, however, that
such firm is not an Affiliate of the Borrower.
 
“Information” shall have the meaning provided in Section 12.16(a).
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Credit Party, (b) any other voluntary or involuntary insolvency, reorganization
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Credit
Party or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of any Credit Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Credit Party.
 
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Restricted Subsidiary of the Borrower to the Borrower or any other Restricted
Subsidiary of the Borrower.
 
“Intercompany Loans” shall have the meaning provided in Section 9.05(viii).
 
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit N (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.
 
“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
 
“Interest Period” shall have the meaning provided in Section 2.09.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
 
24

--------------------------------------------------------------------------------

 
 
“IRS” shall mean the U.S. Internal Revenue Service.
 
“Issuing Lender” shall mean Wells Fargo or any other Lender that, at the request
of the Borrower and with the consent of Administrative Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Lender for the purpose of issuing
Letters of Credit or Reimbursement Undertakings pursuant to the terms of this
Agreement, and the Issuing Lender shall be a Lender.
 
“Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the Borrower, (a) in which the Borrower or a
Subsidiary of the Borrower holds or acquires an ownership interest (whether by
way of capital stock, partnership or limited liability company interest, or
other evidence of ownership), (b) which is engaged in a Permitted Business and
(c) which is organized under the laws of (and the assets of which are located
in) the United States or any State thereof.
 
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Term Loans under the Term Loan
Credit Agreement at such time.
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean (a) each Revolving Lender, (b) each Issuing Lender, (c) each
other Eligible Assignee that becomes a party hereto pursuant to Section 12.04,
(d) Administrative Agent, to the extent of any Revolving Loans made by
Administrative Agent which have not been settled among Lenders pursuant to
Section 2.02(d)(i) and (e) the respective successors of all of the foregoing,
and “Lenders” shall mean all of the foregoing.
 
“Letter of Credit” shall mean a letter of credit issued by Issuing Lender or a
letter of credit issued by Underlying Issuer, as the context requires.
 
“Letter of Credit Collateralization” shall mean either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Administrative
Agent, including provisions that specify that the Letter of Credit fee and all
usage charges set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding) to be held by Administrative Agent for the
benefit of the Lenders in an amount equal to one hundred three percent (103%) of
the then existing Letter of Credit Usage, (b) causing the Letters of Credit to
be returned to the Issuing Lender, or (c) providing Administrative Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Administrative Agent, from a commercial bank acceptable to Administrative Agent
(in its sole discretion) in an amount equal to one hundred three percent (103%)
of the then existing Letter of Credit Usage (it being understood that the Letter
of Credit fee and all usage charges set forth in this Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit).
 
“Letter of Credit Disbursement” shall mean a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
 
“Letter of Credit Usage” shall mean, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit (other than
Letters of Credit subject to Letter of Credit Collateralization).
 
“LIBOR” shall mean, with respect to any LIBOR Loan for any Interest Period, the
per annum rate appearing on Macro*World’s (www.mworld.com; the “Service”) Page
BBA LIBOR - USD (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) two (2) Business Days prior to the
commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Loan requested
(whether as an initial LIBOR Loan or as a continuation of a LIBOR Loan or as a
conversion of a Base Rate Loan to a LIBOR Loan) by the Borrower in accordance
with this Agreement (and, if any such rate is below zero, LIBOR shall be deemed
to be zero), which determination shall be made by Administrative Agent and shall
be conclusive in the absence of manifest error.
 
 
25

--------------------------------------------------------------------------------

 
 
“LIBOR Loan” shall mean each Loan that accrues interest by reference to LIBOR in
accordance with the terms of this Agreement.
 
“License” shall mean as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.  “License” shall not include licenses with respect to intellectual
property.
 
“License Subsidiaries” shall mean any Wholly-Owned Restricted Subsidiary of the
Borrower organized by the Borrower for the sole purpose of holding FCC Licenses,
other Necessary Authorizations, and certain Operating Agreements and other
assets incidental thereto as described in Sections 7.24 and 9.12(b).
 
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction other than a precautionary
financing statement not intended as a security agreement.
 
“Liggins” shall mean Alfred C. Liggins, III.
 
“LMA Agreement” shall mean any time brokerage agreement, local marketing
agreement, joint sales agreement, joint operating agreement or joint operating
venture for the operation of a radio station or related or similar agreements
entered into, directly or indirectly, between the Borrower or any of its
Restricted Subsidiaries and any other Person other than the Borrower or any of
its Restricted Subsidiaries.
 
“Loan” shall mean each Revolving Loan.
 
“Loan Account” shall have the meaning provided in Section 2.13.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property, assets, liabilities or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole or (b) a material
adverse effect (i) on the material rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under the Credit
Documents or (ii) on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations to the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document.
 
 
26

--------------------------------------------------------------------------------

 
 
“Maturity Date” shall mean the earlier to occur of (a) the date that is five (5)
years from the Effective Date and (b) the date that is thirty (30) days prior to
the earlier to occur of (i) the Term Loan Maturity Date (as defined in the Term
Loan Credit Agreement as in effect on the Effective Date or as the same may be
extended in accordance with the terms of the Term Loan Credit Agreement), and
(ii) the Stated Maturity (as defined in the Senior Secured Notes Indenture (as
defined in the Term Loan Credit Agreement)) of the Notes (as defined in the
Senior Secured Notes Indenture as in effect on the Effective Date or as the same
may be extended in accordance with the terms of the Senior Secured Notes
Indenture).  As of the Effective Date, the Term Loan Maturity Date is December
31, 2018 and the Stated Maturity is April 15, 2022.
 
“Maximum Rate” shall have the meaning provided in Section 12.20.
 
“MGM Investment” shall mean the Credit Parties’ investments in support of or in
connection with MGM Resorts International’s proposed National Harbor Resort
Hotel Casino project in Prince George’s County, Maryland.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean a mortgage, debenture, deed of trust, deed to secure debt,
or similar security instrument.
 
“Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy (Form
2006).
 
“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Restricted Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof.
 
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower or a Subsidiary of the Borrower, or
with respect to which the Borrower or any Subsidiary of the Borrower has any
liability (including on account of an ERISA Affiliate).
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Necessary Authorization” shall mean any License, consent or order from, or any
filing, recording or registration (other than filings, recordings and
registrations with respect to intellectual property) with, any Governmental
Authority (including, without limitation, the FCC) necessary to the conduct of
the Borrower’s or any of its Restricted Subsidiaries’ business or for the
ownership, maintenance and operation by the Borrower or any Restricted
Subsidiary of the Borrower of any Station or other property or to the
performance by the Borrower or any Restricted Subsidiary of the Borrower of its
obligations under any LMA Agreement to which it is a party.
 
“Net Cash Proceeds” shall mean the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received, and for purposes hereof, treating Cash
Equivalent as cash) received from such event, net of transaction costs
(including, as applicable, any underwriting, brokerage or other customary
commissions or placement fees, investment banking fees and legal, accounting,
advisory, taxes and other fees and expenses associated therewith and amounts
required to be applied to the repayment of Indebtedness secured by a Lien on any
properties sold in such event expressly permitted hereunder) received from any
such event.
 
 
27

--------------------------------------------------------------------------------

 
 
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received and for purposes hereof, treating Cash Equivalent as cash) received
from such sale or other disposition of assets, net of (a) transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, legal, advisory, accounting and other fees and expenses
(including title and recording expenses), associated therewith and sales, VAT
and transfer taxes arising therefrom), (b) payments of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
365 days after, the date of such sale or other disposition, (c) the amount of
such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by a Lien on the respective assets which were sold or otherwise
disposed of and, if such assets constitute Collateral, which Lien on such assets
ranks prior to the Lien securing the Obligations, (d) the estimated net marginal
increase in income taxes which will be payable by the Borrower’s consolidated
group or any Restricted Subsidiary of the Borrower with respect to the Fiscal
Year of the Borrower in which the sale or other disposition occurs as a result
of such sale or other disposition, (e) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided, that to the extent that any amounts are
released from such escrow to the Borrower or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Sale Proceeds on such
date received by the Borrower and/or any of its Restricted Subsidiaries from
such sale or other disposition), and (f) without duplication of amounts referred
to in preceding clause (e), the amount of any reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (d) above) (i) related to any of the
applicable assets and (ii) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, Plan and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Sale Proceeds occurring on the date of such
reduction).
 
“Non-Recourse Debt” shall mean Indebtedness:
 
(a) as to which neither the Borrower nor any of its Restricted Subsidiaries (i)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) constitutes the lender;
 
(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of any applicable grace period or
both any holder of any other Indebtedness (other than the Loans) of the Borrower
or any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment of such other Indebtedness to be accelerated
or payable prior to its Stated Maturity; and
 
(c) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of the Borrower or any of its Restricted Subsidiaries.
 
“Non-Wholly Owned Restricted Subsidiary” shall mean, as to any Person, each
Restricted Subsidiary of such Person which is not a Wholly-Owned Subsidiary of
such Person.
 
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
 
 
28

--------------------------------------------------------------------------------

 
 
“Notice of Borrowing” shall mean a notice of an Authorized Officer of the
Borrower, substantially in the form of Exhibit A-2, appropriately completed to
specify: (a) the aggregate principal amount of the Loans to be incurred pursuant
to such Borrowing, (b) the date of such Borrowing (which shall be a Business
Day), (c) whether the Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be applicable
thereto, and (d) instructions with regard to the disbursement of proceeds.
 
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
 
“Notice Office” shall mean the office of the Administrative Agent located at 1
S. Broad Street, 3rd Floor, MAC Y1375-031, Philadelphia, PA 19107, Attn: Account
Officer – Radio One, Facsimile: (866) 734-1737, Email:
john.brady@wellsfargo.com, or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document (including all interest which accrues after the
commencement of any Insolvency or Liquidation Proceeding of the Borrower or any
of its Restricted Subsidiaries, whether or not allowed in such case or
proceeding) but shall exclude in all events Excluded Swap Obligations.  Without
in any way limiting the foregoing, Obligations shall include (a) all loans
(including the Revolving Loans and any Protective Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in whole or in part as a claim in any such Insolvency or Liquidation
Proceeding), reimbursement or indemnification obligations with respect to
Reimbursement Undertakings or with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in any fee letter between
any Credit Party and Administrative Agent), costs and expenses (including any
fees, costs or expenses that accrue after the commencement of an Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency or Liquidation Proceeding),
guaranties, covenants, and duties of any kind and description owing by any
Credit Party pursuant to or evidenced by this Agreement or any of the other
Credit Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that the Borrower is required to pay or reimburse by
the Credit Documents or by law or otherwise in connection with the Credit
Documents, (b) all debts, liabilities, or obligations (including reimbursement
obligations, irrespective of whether contingent) owing by the Borrower or any
other Credit Party to an Underlying Issuer now or hereafter arising from or in
respect of Underlying Letters of Credit, and (c) all Bank Product
Obligations.  Any reference in this Agreement or in the Credit Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency or Liquidation Proceeding.
 
“OFAC” shall have the meaning provided in Section 7.25.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
 
29

--------------------------------------------------------------------------------

 
“100%-Owned Subsidiary” shall mean, as to any Person, (a) any corporation one
hundred percent (100%) of whose outstanding Equity Interests is at the time
owned by such Person and/or one or more 100%-Owned Subsidiaries of such Person
and (b) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more 100%-Owned Subsidiaries
of such Person has a one hundred percent (100%) equity interest at such time
(other than, in the case of a Foreign Subsidiary of the Borrower with respect to
the preceding clauses (a) and (b), director’s qualifying shares and/or other
nominal amount of shares required to be held by Persons other than the Borrower
and its Subsidiaries under applicable law).
 
“Operating Agreement” shall mean an agreement substantially in the form of
Exhibit O hereto.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Overadvance” shall mean, as of any date of determination, that the Revolver
Usage is greater than any of the limitations set forth in Section 2.1 or Section
2.4.
 
“Parent Company” shall mean any Person that owns, directly or indirectly, one
hundred percent (100%) of the outstanding Equity Interests of the Borrower.
 
“Parity Lien Documents” shall mean, collectively, the Term Loan Documents and
the Senior Secured Notes Documents.
 
“PATRIOT Act” shall have the meaning provided in Section 12.18.
 
“Payment Account” shall mean the account identified on Schedule 2.13 into which
all payments by or on behalf of each Credit Party to Administrative Agent under
the Credit Documents shall be made.
 
“Payment Conditions” shall mean, at the time of determination with respect to
any action or proposed action and immediately after giving effect thereto, each
of the following conditions:  (a) there is no Event of Default existing and
continuing; (b) there is no “Event of Default” existing and continuing under the
Term Loan Credit Agreement as in effect on the Effective Date or as amended in
accordance with the terms of the Revolver Intercreditor Agreement; and (c) if as
of the date of such action or proposed action, both (i) the outstanding Revolver
Usage hereunder is greater than $0 and (ii) proceeds of any Loans will be used
in connection with such action or proposed action, then Thirty-Day Availability
and Availability on the date of the action or proposed action (in each case
calculated on a Pro Forma Basis after giving effect to the Borrowing of any
Loans or issuance of any Letters of Credit in connection with the action or
proposed action (and assuming that such Loans and Letters of Credit had remained
outstanding throughout the applicable thirty (30) day (or shorter, as the case
may be) period for which Thirty-Day Availability is to be determined)) shall be
equal to or exceed the greater of $10,000,000 at such time.
 
 
30

--------------------------------------------------------------------------------

 
 
“Payment Office” shall mean the office of the Administrative Agent located at 1
S. Broad Street, 3rd Floor, MAC Y1375-031, Philadelphia, PA 19107, Attn: Account
Officer – Radio One, Facsimile: (866) 734-1737, Email:
john.brady@wellsfargo.com, or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
 
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
 
“Permitted Acquired Debt” shall have the meaning provided in Section 9.04(vii).
 
“Permitted Acquisition” shall mean the acquisition by (a) the Borrower or a
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving Person) or a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor (so long as the
Subsidiary Guarantor is the surviving Person)) or (b) any Wholly-Owned Foreign
Restricted Subsidiary of the Borrower of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into a
Wholly-Owned Foreign Restricted Subsidiary of the Borrower (so long as such
Wholly-Owned Foreign Restricted Subsidiary is the surviving Person)); provided,
that (in each case) (i) the consideration paid or to be paid by the Borrower or
such Wholly-Owned Restricted Subsidiary consists solely of cash, Borrower Common
Stock, Qualified Preferred Stock, the issuance of Disqualified Preferred Stock
or Designated Preferred Stock permitted by Section 9.11(c), the issuance or
incurrence of Indebtedness otherwise permitted by Section 9.04 and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of Section
9.04, (ii) in the case of the acquisition of one hundred percent (100%) of the
Equity Interests of any Acquired Entity or Business (including by way of
merger), such Acquired Entity or Business shall own no Equity Interests of any
other Person unless either (A) such other Person is a Wholly-Owned Subsidiary of
such Acquired Entity or Business or (B) if such Acquired Entity or Business owns
Equity Interests in any other Person which is not a Wholly-Owned Subsidiary of
such Acquired Entity or Business, such other Person shall not have been created
or established in contemplation of, or for purposes of consummating, such
Permitted Acquisition, (iii) the Acquired Entity or Business acquired pursuant
to the respective Permitted Acquisition is in a Permitted Business and (iv) all
requirements of Section 8.11 applicable to Permitted Acquisitions are
satisfied.  Notwithstanding anything to the contrary contained in the
immediately preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
 
“Permitted Business” shall mean any business engaged in by the Borrower or its
Restricted Subsidiaries as of the Effective Date or any business reasonably
related, ancillary, supportive or complementary thereto (including, without
limitation, any media- or entertainment-related business), in each case, as
determined in good faith by the board of directors of the Borrower.
 
“Permitted Discretion” shall mean a determination made by the Administrative
Agent in the exercise, in good faith, of reasonable (from the perspective of a
secured asset-based lender) business judgment as being appropriate (a) to
reflect the impediments to the Administrative Agent’s ability to realize upon
the Collateral included in the Borrowing Base or to enhance the collectability
or repayment of the Obligations, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral or to enhance the collectability or repayment of
the Obligations, or (c) to reflect criteria, events, conditions, contingencies
or risks which adversely affect the collectability or repayment of the
Obligations or the Borrowing Base and the aggregate value of the Collateral or
the validity or enforceability of the Credit Documents or the material rights
and remedies of the Secured Creditors.
 
 
31

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, (i)
such exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its Permitted Discretion and (ii) Liens permitted by
clauses (i), (ii)(y), (iv), (v) and (viii) of Section 9.01.
 
“Permitted Group” shall mean any investor that is a Beneficial Owner of Voting
Stock of the Borrower or any Parent Company and that is also a party to a
stockholders’ agreement with any of the Principals or their Related Parties and
any group of investors that is deemed to be a “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) by virtue of any such stockholders’
agreement; provided, that the Principals and their Related Parties continue to
collectively Beneficially Own, directly or indirectly, at all times more than
fifty percent (50%) of the Voting Stock of the Borrower or Parent Company, as
applicable, and the ability to elect a majority of the members of the Board of
Directors of the Borrower or Parent Company (without giving effect to any Voting
Stock that may be deemed to be beneficially owned by the Principals and their
Related Parties pursuant to Rule 13d-3 or 13d-5 under the Exchange Act).
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided, that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
replaced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest, fees (including original issue discount), expenses and premium
thereon and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, replacement, refunding, renewal
or extension has a final stated maturity date equal to or later than the final
stated maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (c) at the time
thereof, no Event of Default shall have occurred and be continuing or would
result therefrom, (d) such modification, refinancing, replacement, refunding,
renewal or extension does not add guarantors, obligors or security from that
which applied to such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended unless in connection with an acquisition (so long
as such guarantors, obligors or security are also added to support the
Obligations; for the avoidance of doubt, any guarantors, obligors or security
applied to such Indebtedness shall be guarantors, obligors or security to
support the Obligations), (e) except as provided in clause (i) of the proviso
below in the case of the Existing Notes, to the extent such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing,
replacement, refunding, renewal or extension is subordinated in right of payment
to the Obligations (i) on terms (taken as a whole) at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended or (ii) on terms
reasonably satisfactory to the Administrative Agent, (f) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is secured by Liens that are subordinated to the Liens securing the Obligations,
such modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and (g) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 9.04(xiv), (xv)(x), (xvi) or (xvii) (to the extent related
to Indebtedness described in Section 9.04(xiv), (xv)(x) or (xvi)), the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, replaced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Credit Parties or the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, taken as a whole; provided, that a
certificate of an Authorized Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); provided, that (i) in the
case of any refinancing of the Existing Notes, clause (e) above shall not apply,
so long as the same is effected with the proceeds of Permitted Unsecured Debt
and (ii) in the case of any refinancing, replacement, refunding, renewal or
extension of the Existing Notes, any Permitted Unsecured Debt and any Permitted
Subordinated Debt and any subsequent Indebtedness issued to so refinance,
replace, refund, renew or extend any such Indebtedness is otherwise effected in
accordance with the requirements of Section 9.09(iv)(D).
 
 
32

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing Debt Documents” shall mean the documentation governing
any Permitted Refinancing Indebtedness.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness modified,
refinanced, replaced, refunded, renewed or extended pursuant to, and in
accordance with the requirements of, a Permitted Refinancing.
 
“Permitted Secured Indebtedness” shall mean Indebtedness of the Borrower or any
of its Restricted Subsidiaries secured by a Permitted Lien.
 
“Permitted Subordinated Debt” shall mean any subordinated Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (a) no such Indebtedness shall be secured by any asset of the
Borrower or any of its Restricted Subsidiaries, (b) no such Indebtedness shall
be guaranteed by any person other than a Guarantor, (c) except for the covenants
described in clauses (d) and (e) below, no such Indebtedness shall be subject to
scheduled amortization or required redemption or repayment or have a final
maturity, in any case prior to the date that is ninety-one (91) days after the
Latest Maturity Date, (d) any “change of control” covenant included in the
indenture governing such Indebtedness shall provide that, before the mailing of
any required “notice of redemption” in connection therewith, the Borrower shall
covenant to (i) obtain the consent of the Required Lenders or (ii) pay all
Obligations (other than contingent obligations not yet due and owing) in full in
cash, (e) any “asset sale” offer to purchase covenant included in the indenture
or other agreement governing such Indebtedness shall provide that the Borrower
or the respective Restricted Subsidiary shall be permitted to repay obligations,
and terminate commitments, under “senior debt” (including this Agreement) before
offering to purchase such Indebtedness, (f) the indenture shall not include any
financial maintenance covenants, (g) the “default to other indebtedness” event
of default contained in the indenture or other agreement governing such
Indebtedness shall provide for a “cross-acceleration” rather than a
“cross-default”, (h) the subordination provisions contained therein shall
provide for a permanent block on payments with respect to such Indebtedness upon
a payment default with respect to “senior debt” and cover all Obligations and
all obligations under Interest Rate Agreements, and (i) the redemption
provisions, covenants, remedies and events of default shall be no more
restrictive taken as a whole than those contained in the Existing Notes
Indenture as in effect on the Effective Date.  The incurrence of Permitted
Subordinated Debt shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Section 10.
 
 
33

--------------------------------------------------------------------------------

 
 
“Permitted Subordinated Debt Documents” shall mean, on and after the execution
and delivery thereof, all agreements and documents relating to the incurrence of
the Permitted Subordinated Debt, as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Permitted Unsecured Debt” shall mean any unsecured Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (a) except for the covenant described in clause (ii) below and
a customary “change of control” offer to purchase, no such Indebtedness shall be
subject to scheduled amortization or required redemption or repayment or have a
final maturity, in any case prior to the date that is ninety-one (91) days after
the Latest Maturity Date, (b) any “asset sale” offer to purchase covenant
included in the indenture or other agreement governing such Indebtedness shall
provide that the Borrower or the respective Restricted Subsidiary shall be
permitted to repay obligations, and terminate commitments, under “senior debt”
(including this Agreement) before offering to purchase such Indebtedness, (c)
the indenture shall not include any financial maintenance covenants, (d) the
“default to other indebtedness” event of default contained in the indenture or
other agreement governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default”, and (e) the redemption
provisions, covenants, remedies and events of default shall be no more
restrictive taken as a whole than those contained in the Existing Notes
Indenture as in effect on the Effective Date.  The incurrence of Permitted
Unsecured Debt shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 5 and 10.
 
“Permitted Unsecured Debt Documents” shall mean, on and after the execution and
delivery thereof, all agreements and documents relating to the incurrence of the
Permitted Unsecured Debt, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
 
“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or a Subsidiary of the Borrower or with respect to which the
Borrower or a Restricted Subsidiary of the Borrower has any liability (including
on account of an ERISA Affiliate).
 
 
34

--------------------------------------------------------------------------------

 
 
“Platform” shall have the meaning provided in Section 12.03(c).
 
“Pledge Agreement” shall have the meaning provided in Section 5.11.
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement (excluding, for the avoidance of doubt, any Excluded Assets).
 
“Pledgee” shall have the meaning provided in the Pledge Agreement.
 
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock, any Disqualified Preferred Stock and any Designated
Preferred Stock.
 
“Principal” shall mean Hughes and/or Liggins.
 
“Principal Related Party” shall mean:
 
(a) any eighty percent (80%) (or more) owned Subsidiary or immediate family
member of any Principal; or
 
(b) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons Beneficially Owning an eighty percent
(80%) or more controlling interest of such entity(ies) consists of any one or
more Principals and/or such other Persons referred to in the immediately
preceding clause (a).
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction) or issuance of Disqualified
Preferred Stock or Designated Preferred Stock after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness or Disqualified Preferred Stock had been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, (b) the permanent repayment or
redemption of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) or
Disqualified Preferred Stock or Designated Preferred Stock after the first day
of the relevant Test Period or Calculation Period, as the case may be, as if
such Indebtedness or Disqualified Preferred Stock or Designated Preferred Stock,
as the case may be, had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, (c) the Subsidiary
Designation, if any, then being designated as well as any other Subsidiary
Designation after the first day of the relevant Calculation Period and on or
prior to the date of the respective Subsidiary Designation then being designated
and (d) any Permitted Acquisition, Specified Transaction, Affiliation Agreement,
or any Significant Asset Sale (or, at the option of the Borrower, any other
disposition to a Person other than the Borrower or a Restricted Subsidiary) then
being consummated as well as any other Permitted Acquisition, Specified
Transaction, Affiliation Agreement or any other Significant Asset Sale (or other
disposition, as applicable) if consummated after the first day of the relevant
Test Period or Calculation Period, as the case may be, and on or prior to the
date of the respective Permitted Acquisition, Specified Transaction or
Significant Asset Sale (or other disposition, as applicable), as the case may
be, then being effected, with the following rules to apply in connection
therewith:
 
 
35

--------------------------------------------------------------------------------

 
 
(i) all Indebtedness, Disqualified Preferred Stock or Designated Preferred Stock
(x) (other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance
Permitted Acquisitions, Dividends, Investments in an Acquired Entity or Business
or any other Specified Transaction) incurred or issued after the first day of
the relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination;
 
(ii) all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock assumed to be outstanding pursuant to preceding clause (i) shall be deemed
to have borne interest or accrued dividends, as the case may be, at (x) the rate
applicable thereto, in the case of fixed rate indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock, as the case may be, or (y) the
rates which would have been applicable thereto during the respective period when
same was deemed outstanding, in the case of floating rate Indebtedness,
Disqualified Preferred Stock or Designated Preferred Stock, as the case may be
(although interest expense with respect to any Indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided,
that all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock (whether actually outstanding or deemed outstanding) bearing interest at a
floating rate shall be tested on the basis of the rates applicable at the time
the determination is made pursuant to said provisions; and
 
(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation,
Specified Transaction, Affiliation Agreement or any Significant Asset Sale (or,
at the option of the Borrower, any other disposition to a Person other than the
Borrower or a Restricted Subsidiary) if effected during the respective
Calculation Period or Test Period (or thereafter, for purposes of determinations
pursuant to Sections 8.14, 9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv),
9.04(xvi), 9.05(xii), 9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.09(iv)
and 9.11(c) only) as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account (x)
in the case of any Permitted Acquisition or Subsidiary Designation, factually
supportable and identifiable cost savings, expenses, expense reductions,
operating improvements and synergies (if applicable) as if such cost savings,
expenses, expense reductions, operating improvements and synergies (if
applicable) were realized on the first day of the respective period and (y) in
the case of each Specified Transaction, Additional Cost-Savings Adjustments as
if such Additional Cost-Savings Adjustments  had been realized on the first day
(and during the entirety of) of the respective period, net of the benefits
actually realized for the respective period to the extent such are already
included in the determination of Consolidated Net Income for the applicable
period; provided, that the aggregate amount of all Additional Cost-Savings
Adjustments  included for all Fiscal Quarters included in all Test Periods or
Calculation Periods, as applicable, during the term of this Agreement shall not
exceed $7,500,000.
 
 
36

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” shall mean:
 
(a)           with respect to a Lender’s obligation to make Revolving Loans and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolving Loan Commitment being terminated or
reduced to zero, the percentage obtained by dividing (A) such Revolving Lender’s
Revolving Loan Commitment Amount, by (B) the Revolving Loan Commitment, and (ii)
from and after the time that the Revolving Loan Commitment has been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Revolving Lender’s Revolving Loans by (B) the
outstanding principal amount of all Revolving Loans; and
 
(b)           with respect to a Revolving Lender’s obligation to participate in
Letters of Credit and Reimbursement Undertakings, to reimburse the Issuing
Lender, and right to receive payments of fees with respect thereto, (i) prior to
the Revolving Loan Commitment being terminated or reduced to zero, the
percentage obtained by dividing (A) such Revolving Lender’s Revolving Loan
Commitment Amount, by (B) the Revolving Loan Commitment, and (ii) from and after
the time that the Revolving Loan Commitment has been terminated or reduced to
zero, the percentage obtained by dividing (A) the outstanding principal amount
of such Revolving Lender’s Revolving Loans by (B) the outstanding principal
amount of all Revolving Loans; provided, however, that if all of the Revolving
Loans have been repaid in full and Letters of Credit remain outstanding, Pro
Rata Share under this clause shall be determined based upon subclause (i) of
this clause as if the Revolving Loan Commitment had not been terminated or
reduced to zero and based upon the Revolving Loan Commitment as it existed
immediately prior to their termination or reduction to zero.
 
“Protective Advances” shall have the meaning provided in Section 2.02(c)(i).
 
“Public Lender” shall have the meaning provided in Section 12.03(c).
 
“Qualified Preferred Stock” shall mean Preferred Equity of the Borrower other
than Disqualified Preferred Stock.
 
“Radio One Securities” shall mean any Equity Interests or debt securities of the
Borrower or any of its Restricted Subsidiaries.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures which constitute real
property, including Leaseholds to the extent constituting an interest in real
property.
 
“Recipient” shall mean (a) the Administrative Agent, (b) the Collateral Agent,
and (c) any Lender, as applicable.
 
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (a) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(b) under any policy of insurance required to be maintained under Section 8.03
(other than business interruption insurance).
 
 
37

--------------------------------------------------------------------------------

 
 
“Refinancing” shall mean the refinancing transactions described in Section
5.07(a).
 
“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
release documents and agreements entered into in connection with the
Refinancing.
 
“Register” shall have the meaning provided in Section 12.15.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Reimbursement Undertaking” shall have the meaning provided in Section 2.04(a).
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, trustees, officers,
employees, shareholders, agents, advisors, attorney-in-fact and Controlling
persons of such Person and such Person’s Affiliates.
 
“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the environment.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under applicable
regulations.
 
“Reporting Period” shall mean the period (a)(i) commencing on the date on which
Availability has been less than fifteen percent (15%) of the Revolving Loan
Limit and (ii) ending on the date on which Availability has been greater than
fifteen percent (15%) of the Revolving Loan Limit for any consecutive forty-five
(45) day period, or (b)(i) commencing on the date on which an Event of Default
has occurred and (ii) ending on the date on which such Event of Default has been
waived in accordance with the terms of this Agreement.
 
“Required Lenders” shall mean, at any time, Lenders holding (a) more than fifty
percent (50%) of the sum of the Revolving Loan Commitment or (b) if the
Revolving Loan Commitment has been terminated, more than fifty percent (50%) of
the then aggregate outstanding principal balance of the Loans; provided, that at
any time there are two (2) or more Lenders (excluding for this purpose any
Affiliates of any Lender), “Required Lenders” shall require not less than two
(2) of such Lenders.
 
 
38

--------------------------------------------------------------------------------

 
 
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (a) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents, the Term Loan
Documents or Liens created thereunder), or (b) are subject to any Lien (other
than inchoate or banker’s Liens) in favor of any Person other than the
Collateral Agent for the benefit of the Secured Creditors.
 
“Restricted Payment” means to (a) declare or pay any Dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such, (b) purchase, redeem,
make any sinking fund or similar payment, or otherwise acquire or retire for
value any Equity Interests issued by Borrower, or (c) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Equity Interests of Borrower now or hereafter
outstanding.
 
“Restricted Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
 
“Returns” shall have the meaning provided in Section 7.09.
 
“Revolver Intercreditor Agreement” shall mean the Intercreditor Agreement dated
as of the Effective Date entered into by and among the Administrative Agent, the
Term Loan Agent and Wilmington Trust, National Association, as trustee and
collateral trustee under the Senior Secured Notes Indenture, and acknowledged by
the Borrower and the other Credit Parties, as the same may be amended, restated
modified and/or supplemented from time to time in accordance with the terms
thereof.
 
“Revolver Usage” shall mean, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans, plus (b) the amount of the Letter of
Credit Usage.
 
“Revolving Lender” shall mean each Lender having a Revolving Loan Commitment
Amount in excess of zero (or, in the event the Revolving Loan Commitment shall
have been terminated at any time, each Lender at such time having any
outstanding Revolving Loans.
 
“Revolving Loan Borrowing” shall mean a borrowing of a Revolving Loan.
 
“Revolving Loan Commitment” shall mean, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.
 
“Revolving Loan Commitment Amount” shall mean, as to any Lender, the dollar
amount set forth opposite such Lender’s name on Schedule 1.01A under the column
“Revolving Loan Commitment Amount”, as such amount may be (a) adjusted from time
to time by any “Amounts Assigned” (with respect to such Lender’s portion of
Revolving Loans outstanding and its commitment to make Revolving Loans) pursuant
to the terms of any and all effective Assignment and Assumption Agreements to
which such Lender is a party and/or (b) decreased by any reductions in
accordance with Section 2.01(d).
 
 
39

--------------------------------------------------------------------------------

 
 
“Revolving Loan Commitment Percentage” shall mean, as to any Lender, the
percentage equal to the Revolving Loan Commitment Amount of such Lender on such
date divided by the aggregate Revolving Loan Commitment Amounts of all Lenders
on such date.
 
“Revolving Loan Exposure” shall mean, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s outstanding
Revolver Usage on such date divided by the aggregate outstanding Revolving Loans
of all Lenders on such date.
 
“Revolving Loan Limit” shall mean $25,000,000, as such amount may be decreased
by the amount of reductions in the Revolving Loan Commitment Amount made in
accordance with Section 2.01(d) of this Agreement.
 
“Revolving Loans” shall have the meaning provided in Section 2.01.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill
Company, Inc. and any successor owner of such division.
 
“Sanctions” shall have the meaning provided in Section 7.25.
 
“Scheduled Existing Indebtedness” shall mean the Indebtedness existing on the
Effective Date as listed on Schedule 7.20.
 
“SEC” shall have the meaning provided in Section 8.01(g).
 
“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).
 
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Security Agreement” shall have the meaning provided in Section 5.12.
 
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement (excluding, for the avoidance of doubt, any Excluded Assets).
 
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement and, after the execution and delivery thereof, each Additional
Security Document.
 
“Senior Secured Notes” shall mean those certain 7.375% Senior Secured Notes due
2020 issued by the Borrower pursuant to the Senior Secured Notes Indenture in
the original aggregate principal amount of $350,000,000, as amended, restated,
modified and/or supplemented on or prior to the Effective Date, and as the same
may be further amended, restated modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
 
“Senior Secured Notes Documents” shall mean any and all agreements and
guaranties relating to the Senior Secured Notes, including but not limited to
the Senior Secured Notes and the Senior Secured Notes Indenture, as amended,
restated, modified and/or supplemented on or prior to the Effective Date, and as
the same may be further amended, restated, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.
 
 
40

--------------------------------------------------------------------------------

 
 
“Senior Secured Notes Indenture” shall mean that certain Indenture, dated as of
April 17, 2015, between the Borrower, as issuer, and Wilmington Trust, National
Association, as trustee and collateral trustee, as amended, restated, modified
and/or supplemented on or prior to the Effective Date, and as the same may be
further amended, restated, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
 
“Settlement” shall have the meaning provided in Section 2.02(d)(i).
 
“Settlement Date” shall have the meaning provided in Section 2.02(d)(i).
 
“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.
 
“Specified Transaction” shall mean any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation, any
Asset Swaps, any Designated Tower Sales, any Significant Asset Sale (or, at the
option of the Borrower, any other disposition to a Person other than the
Borrower or a Restricted Subsidiary), any Dividend, any Debt Repurchase or any
other event that by the terms of this Agreement requires compliance on a “Pro
Forma Basis” with a test or covenant hereunder.
 
“SPV” shall have the meaning provided in Section 12.04(d).
 
“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provisions providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).
 
“Station” shall mean a radio or television station operated to broadcast
commercial radio or television programming over signals within a specified
geographic area.
 
“Subject Affiliate Transfer” shall mean any transfer of any property or assets
of, or Equity Interests in, any Unrestricted Subsidiary to any Principal,
Principal Related Party, Permitted Group or Person of which more than fifty
percent (50%) of the Voting Stock is Beneficially Owned, directly or indirectly,
by a Principal or a Principal Related Party or a Permitted Group.
 
“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (a) if incurred by the Borrower, subordinated
in right of payment to the Obligations or (b) if incurred by a Restricted
Subsidiary, subordinated in right of payment to the guarantee and other
obligations made by such Restricted Subsidiary pursuant to the Subsidiaries
Guaranty and the Obligations, as the same relate to a Restricted Subsidiary.
 
“Subsidiaries Guaranty” shall have the meaning provided in Section 5.10.
 
“Subsidiary” shall mean, with respect to any specified Person: (a) any
corporation, association, limited liability company or other business entity
(other than a partnership) of which more than fifty percent (50%) of the total
voting power of Voting Stock is at the time owned or controlled, directly or
through another Subsidiary, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof) and (b) any partnership
(i) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (ii) the only general partners of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof), or (iii) as to which such Person and its Subsidiaries are entitled to
receive more than fifty percent (50%) of the assets of such partnership upon its
dissolution.
 
 
41

--------------------------------------------------------------------------------

 
 
“Subsidiary Designation” shall have the meaning provided in Section 8.14.
 
“Subsidiary Guarantor” shall mean each Domestic Restricted Subsidiary of the
Borrower (other than any Immaterial Subsidiary of the Borrower), in each case,
whether existing on the Effective Date or established, created or acquired after
the Effective Date, unless and until such time as the respective Domestic
Restricted Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.
 
“Swap Obligations” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Taxes” shall have the meaning provided in Section 4.04(a).
 
“Term Loan Agent” shall mean the administrative agent for the secured parties
under the Term Loan Documents, together with its successors and permitted
assigns.
 
“Term Loan Credit Agreement” shall mean the Credit Agreement dated as of April
17, 2015 among the Borrower, the Term Loan Agent, and lenders party thereto, as
amended, restated, supplemented, modified, replaced, substituted, extended or
refinanced from time to time in accordance with the terms thereof and the
Revolver Intercreditor Agreement.
 
“Term Loan Documents” shall mean the Term Loan Credit Agreement and the other
“Credit Documents” as defined therein, in each case as amended, restated,
supplemented, modified, replaced, substituted, extended or refinanced from time
to time in accordance with the terms thereof and the Revolver Intercreditor
Agreement.
 
“Term Loans” shall mean the term loans made to the Borrower under the Term Loan
Credit Agreement and the other Term Loan Documents.
 
“Test Period” shall mean each period of four (4) consecutive Fiscal Quarters of
the Borrower then last ended, in each case taken as one accounting period.
 
“Title Company” shall have the meaning provided in Section 5.13.
 
“Thirty-Day Availability” shall mean each day’s Availability during the thirty
(30) consecutive day period immediately preceding the date of the action
or  proposed action on which it is being determined whether the Payment
Conditions have been satisfied.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
 
42

--------------------------------------------------------------------------------

 
 
“Transaction” shall mean, collectively, (a) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on the Effective Date and the use of proceeds thereof,
and (b) the payment of all fees and expenses incurred in connection with the
foregoing.
 
“TV One” shall mean TV One, LLC, a Delaware limited liability company.
 
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
 
“UCC” shall mean the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Liens on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
“ULF Quarter” shall mean, solely for the purposes of calculating the unused line
fee set forth in Section 3.01, (a) the period commencing on November 1 of each
year and ending on January 31 of each year, (b) the period commencing on
February 1 of each year and ending on April 30 of each year, (c) the period
commencing on May 1 of each year and ending on July 31 of each year, and (d) the
period commencing on August 1 of each year and ending on October 31 of each
year.
 
“Underlying Issuer” shall mean Wells Fargo or one of its Affiliates.
 
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.
 
“Unrestricted Subsidiary” shall mean:
 
(a) as of the Effective Date, any entity set forth on Schedule 1.01C;
 
(b) any other Subsidiary of the Borrower that is designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to a board
resolution and in accordance with Section 8.14, but only to the extent that such
Subsidiary:
 
(i) has no Indebtedness other than Non-Recourse Debt;
 
(ii) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower;
 
 
43

--------------------------------------------------------------------------------

 
 
(iii) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
 
(iv) has not guaranteed or otherwise directly or indirectly provided credit
support for any then outstanding Indebtedness of the Borrower or any of its
Restricted Subsidiaries; and
 
(c) any Subsidiary of an Unrestricted Subsidiary;
 
provided, that if, at any time, any Unrestricted Subsidiary would fail to meet
the requirements of an “Unrestricted Subsidiary” set forth above in this
definition, then such Unrestricted Subsidiary shall be deemed to be a Restricted
Subsidiary of the Borrower and be required to take all actions required by
Section 8.11(f); provided, however, that if the Borrower is not in compliance
with clauses (i), (ii) and (iii) of Section 8.14 and Sections 9.01, 9.04 or 9.05
after giving effect to such deemed designation, such non-compliance shall be
treated as a breach of such Section and constitute an Event of Default.
 
“Unsecured Indebtedness” shall mean any Indebtedness of the Borrower or any of
its Restricted Subsidiaries that is not Permitted Secured Indebtedness.
 
“U.S. Foreign Holding Company” shall mean, as to any Person, any Subsidiary of
such Person that qualifies as a Foreign Subsidiary pursuant to clause (b) of the
definition thereof.
 
“U.S. Lender” shall have the meaning provided in Section 4.04(d).
 
“Voting Stock” of any Person as of any date shall mean the Equity Interests of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the board of directors of such
Person.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.
 
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association.
 
“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.
 
“Wholly-Owned Foreign Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Foreign Subsidiary.
 
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is also a Restricted Subsidiary of
such Person.
 
 
44

--------------------------------------------------------------------------------

 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation
ninety percent (90%) of whose outstanding Equity Interests is at the time owned
by such Person and/or one or more Wholly-Owned Subsidiaries of such Person and
any other outstanding Equity Interests are owned by officers, directors or
employees of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a one hundred percent (100%)
equity interest at such time (other than, in the case of a Subsidiary of the
Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
1.02. Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, (vi) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
or any other Credit Party shall be construed to include the Borrower or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vii) references to “knowledge” or similar phrases
referring to “knowledge” shall be interpreted to mean the actual knowledge of an
Authorized Officer of the applicable Person (or, if no Person is specified, an
Authorized Officer of the Borrower and the other Credit Parties), (viii) the
words “asset” and “property” shall be construed as having the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (ix) an
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in writing by Administrative Agent in accordance with the
terms and conditions hereof, and (x) all references to any Governmental
Authority, shall include any other Governmental Authority that shall have
succeeded to any or all of the functions thereof.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e) For purposes of determining compliance with Section 9.05 at any time, in the
event that any Investment meets the criteria of one or more than one of the
categories of transactions permitted pursuant to any clause of Section 9.05,
such transaction (or portion thereof) at any time shall be permitted under one
or more of such clauses as reasonably determined, without duplication, by the
Borrower at such time.
 
 
45

--------------------------------------------------------------------------------

 
 
(f) Any reference herein or in any other Credit Document to the satisfaction,
repayment, or payment in full (or paid in full) of the Obligations or the
Guaranteed Obligations (as defined in the Subsidiariesy Guaranty) shall mean (i)
the payment or repayment in full in immediately available funds of (A) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (B) all costs and expenses required to be paid to the
Administrative Agent, the Collateral Agent and the Lenders under the Credit
Documents that have accrued and are unpaid regardless of whether demand has been
made therefor, and (C) all Fees or charges that have accrued hereunder or under
any other Credit Document and are unpaid, (ii) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, (iii) in the case of Bank Product Obligations (other
than Hedge Obligations), providing Bank Product Collateralization, (iv) the
receipt by the Administrative Agent of cash collateral in order to secure any
other contingent Obligations for which a claim or demand for payment has been
made on or prior to such time or in respect of matters or circumstances known to
the Administrative Agent or a Lender at such time that are reasonably expected
to result in any loss, cost, damage, or expense which is required to be
reimbursed pursuant to the Credit Documents (including reasonable attorneys’
fees and legal expenses), such cash collateral to be in such amount as the
Administrative Agent reasonably determines is appropriate to secure such
contingent Obligations, (v) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers), in each case, other than (A)(1)
unasserted contingent indemnification Obligations and (2) indemnities described
in Section 7.1 of the Security Agreement and in Section 12.01 hereof that, in
either case, are not then due and payable, (B) any Bank Product Obligations
(other than Hedge Obligations) that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding without being required to be repaid
or cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vi) the termination of all of the Commitments of the
Lenders.
 
1.03. Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
 
1.04. Calculations;
Computations.  (a)                                                        The
financial statements to be furnished to the Lenders pursuant hereto shall be
made and prepared in accordance with GAAP consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrower to the Administrative Agent); provided,
that, (i) except as otherwise specifically provided herein, all computations and
all definitions (including accounting terms) used in determining compliance with
8.14, 9.02(v), 9.03(vii), 9.03(viii), 9.03(xi), 9.04(xiv), 9.04(xvi), 9.05(xii),
9.05(xvi), 9.05(xvii), 9.05(xviii), 9.05(xxii), 9.05(xxiii), 9.07, 9.09(iv) and
9.11(c) shall utilize GAAP and policies in conformity with those used to prepare
the audited financial statements of the Borrower referred to in Section 7.05(a)
for the Fiscal Year ended December 31, 2015, (ii) notwithstanding anything to
the contrary contained herein, all such financial statements shall be prepared,
and all financial covenants contained herein or in any other Credit Document
shall be calculated, in each case, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof; (iii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis; and (iv) except as otherwise
expressly provided herein, for purposes of calculating financial terms, all
covenants and related definitions, all such calculations based on the operations
of the Borrower and its Restricted Subsidiaries on a consolidated basis shall be
made without giving effect to the operations of any Unrestricted Subsidiaries.
 
 
46

--------------------------------------------------------------------------------

 
 
(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of three hundred sixty (360) days (except for interest
calculated by reference to the Prime Lending Rate, which shall be based on a
year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.
 
1.05. References to Agreements, Laws, Etc.  Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, amendments and restatements, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, amendments and restatements, restatements, extensions,
supplements and other modifications are permitted by the Credit Documents; and
(b) references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law
(including by succession of comparable successor laws).
 
1.06. Timing of Payment of Performance.  When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day (except
where otherwise expressly provided herein).
 
1.07. Certifications.  All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.
 
 
SECTION 2. Amount and Terms of Credit.
 
2.01. Revolving Loans and Borrowings.
 
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolving Loan Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Revolving Loans”) to the Borrower in an amount at any one time outstanding not
to exceed the lesser of:
 
(i) such Lender’s Revolving Loan Commitment Amount, or
 
(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A) the Revolving Loan Limit less the Letter of Credit Usage at such time, or
 
(B) the Borrowing Base at such time less the Letter of Credit Usage at such
time.
 
(b) Amounts borrowed pursuant to this Section 2.01 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.
 
 
47

--------------------------------------------------------------------------------

 
 
(c) Anything to the contrary in this Section 2.01 notwithstanding,
Administrative Agent shall have the right (but not the obligation) to establish,
increase, reduce, eliminate, or otherwise adjust reserves from time to time
against the Borrowing Base or the Revolving Loan Limit in such amounts, and with
respect to such matters (but without duplication), as Administrative Agent in
its Permitted Discretion shall deem necessary or appropriate, including (i)
reserves in an amount equal to the Bank Product Reserve Amount, and (ii)
reserves with respect to (A) sums that the Borrower or its Restricted
Subsidiaries are required to pay under any Section of this Agreement or any
other Credit Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay when due, and (B) amounts owing by the Borrower or its
Restricted Subsidiaries to any Person to the extent secured by a Lien on, or
trust over, any of the Collateral (other than a Permitted Lien), which Lien or
trust, in Administrative Agent’s Permitted Discretion, likely would have a
priority superior to Administrative Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.
 
(d) The Revolving Loan Commitment shall terminate on the Maturity Date.  The
Borrower may reduce the Revolving Loan Commitment, without premium or penalty,
by providing written notice of its intent to do so, to an amount not less than
the sum of (i) the Revolver Usage as of such date, plus (ii) the principal
amount of all Revolving Loans not yet made as to which a request has been given
by the Borrower under Section 2.02(a), plus (iii) the amount of all Letters of
Credit not yet issued as to which a request has been given by the Borrower
pursuant to Section 2.04(a); provided, that the Revolving Loan Commitment may
not be reduced below $10,000,000 (unless the Revolving Loan Commitment is being
reduced to zero).  Each such reduction shall be in an amount which is not less
than $1,000,000 (unless the Revolving Loan Commitment is being reduced to zero
and the amount of the Revolving Loan Commitment in effect immediately prior to
such reduction are less than $1,000,000), shall be made by providing not less
than five (5) Business Days prior written notice to Administrative Agent and
shall be irrevocable.  Once reduced, the Revolving Loan Commitment may not be
increased unless the Borrower, Administrative Agent and Required Lenders
otherwise agree in writing.  Each such reduction of the Revolving Loan
Commitment shall reduce the Revolving Loan Commitment Amount of each Revolving
Lender proportionately in accordance with its Pro Rata Share thereof.
 
2.02. Advancing Revolving Loans and Settlements
 
(a) Procedure for Borrowing.  Each Borrowing shall be made by the delivery of a
Notice of Borrowing duly executed by an Authorized Officer of the Borrower
delivered to Administrative Agent (which may be delivered through Administrative
Agent’s electronic platform or portal).  Such notice shall be irrevocable and
must be received by Administrative Agent no later than 1:00 p.m. (New York time)
on the Business Day that is the requested Funding Date specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that such notice must be received by
Administrative Agent no later than 1:00 p.m. (New York time) on the Business Day
prior to the date that is the requested Funding Date.  At Administrative Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Officer of the Borrower may give Administrative Agent telephonic
notice of such request by the required time.  In such circumstances, the
Borrower agrees that any such telephonic notice will be confirmed in writing
within twenty-four (24) hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.  All Borrowing requests which are not made on-line via
Administrative Agent’s electronic platform or portal shall be subject to (and
unless Administrative Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of)
Administrative Agent’s authentication process (with results satisfactory to
Administrative Agent) prior to the funding of any such requested Borrowing.
 
 
48

--------------------------------------------------------------------------------

 
 
(b) Making of Loans.
 
(i) Promptly after receipt of a request for a Borrowing pursuant to Section
2.02(a), Administrative Agent shall notify the Revolving Lenders, not later than
1:00 p.m. (New York time) on the Business Day immediately preceding the Funding
Date applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Revolving Lender shall make the
amount of such Revolving Lender’s Pro Rata Share of the requested Borrowing
available to Administrative Agent in immediately available funds, to
Administrative Agent’s Account, not later than 10:00 a.m. (New York time) on the
Funding Date applicable thereto.  After Administrative Agent’s receipt of the
proceeds of such Revolving Loans, Administrative Agent shall make the proceeds
thereof available to the Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Administrative
Agent to the Designated Account; provided, however, that subject to the
provisions of Section 2.02(c)(ii), Administrative Agent shall not request any
Revolving Lender to make, and no Revolving Lender shall have the obligation to
make, any Revolving Loan if (A) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or (B)
the requested Borrowing would exceed the Availability on such Funding Date.
 
(ii) Unless Administrative Agent receives notice from a Revolving Lender prior
to 9:00 a.m. (New York time) on the date of a Borrowing, that such Revolving
Lender will not make available as and when required hereunder to Administrative
Agent for the account of the Borrower the amount of that Revolving Lender’s Pro
Rata Share of the Borrowing, Administrative Agent may assume that each Revolving
Lender has made or will make such amount available to Administrative Agent in
immediately available funds on the Funding Date and Administrative Agent may
(but shall not be so required), in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If any Revolving Lender
shall not have made its full amount available to Administrative Agent in
immediately available funds and if Administrative Agent in such circumstances
has made available to the Borrower such amount, that Revolving Lender shall on
the Business Day following such Funding Date make such amount available to
Administrative Agent, together with interest at the Defaulted Lender Rate for
each day during such period.  A notice submitted by Administrative Agent to any
Revolving Lender with respect to amounts owing under this Section 2.02(b)(ii)
shall be conclusive, absent manifest error.  If such amount is so made
available, such payment to Administrative Agent shall constitute such Revolving
Lender’s Revolving Loan on the date of Borrowing for all purposes of this
Agreement.  If such amount is not made available to Administrative Agent on the
Business Day following the Funding Date, Administrative Agent will notify the
Borrower of such failure to fund and, upon demand by Administrative Agent, the
Borrower shall pay such amount to Administrative Agent for Administrative
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Borrowing;
provided, that such repayment shall not constitute a waiver of any of the
Borrower’s rights under this Agreement.
 
(iii) [Intentionally Omitted].
 
(iv) If requested by a Lender, the portion of the Revolving Loans made by such
Lender shall be evidenced by a promissory note executed by the Borrower in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount.
 
 
49

--------------------------------------------------------------------------------

 
 
(c) Protective Advances and Optional Overadvances.
 
(i) Any contrary provision of this Agreement or any other Credit Document
notwithstanding, Administrative Agent hereby is authorized by the Borrower and
the Lenders, from time to time in Administrative Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, the Borrower on behalf of the
Lenders that Administrative Agent, in its Permitted Discretion deems necessary
or desirable (A) to preserve or protect the Collateral, or any portion thereof,
or (B) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (any of the Revolving Loans described in this Section
2.02(c)(i) shall be referred to as “Protective Advances”).
 
(ii) Any contrary provision of this Agreement or any other Credit Document
notwithstanding, the Lenders hereby authorize Administrative Agent and
Administrative Agent may, but is not obligated to, knowingly and intentionally,
continue to make Revolving Loans to the Borrower notwithstanding that an
Overadvance exists or thereby would be created, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or expenses)
does not exceed the Revolving Loan Limit and (B) at the time of the making of
any such Revolving Loan, Administrative Agent does not believe, in good faith,
that the Overadvance created by such Revolving Loan will be outstanding for more
than ninety (90) days.  In the event Administrative Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Administrative Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, costs and expenses) unless Administrative Agent determines that
prior notice would result in imminent harm to the Collateral or its value, in
which case Administrative Agent may make such Overadvances and provide notice as
promptly as practicable thereafter), and the Lenders thereupon shall, together
with Administrative Agent, jointly determine the terms of arrangements that
shall be implemented with the Borrower intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to the Borrower to
an amount permitted by the preceding sentence.  In such circumstances, if any
Lender objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.  In any event: (x) if
any unintentional Overadvance remains outstanding for more than thirty (30)
days, unless otherwise agreed to by the Required Lenders, the Borrower shall
immediately repay Revolving Loans in an amount sufficient to eliminate all such
unintentional Overadvances, and (y) after the date all such Overadvances have
been eliminated, there must be at least five (5) consecutive days before
intentional Overadvances are made.  The foregoing provisions are meant for the
benefit of the Lenders and Administrative Agent and are not meant for the
benefit of the Borrower, which shall continue to be bound by the provisions of
Section 2.02(h).  Each Revolving Lender shall be obligated to settle with
Administrative Agent as provided in Section 2.02(d) (or Section 2.02(f), as
applicable) for the amount of such Revolving Lender’s Pro Rata Share of any
unintentional Overadvances by Administrative Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.02(c)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
costs, fees and expenses.
 
(iii) Each Protective Advance made for the account of Administrative Agent and
each Overadvance shall be deemed to be a Revolving Loan hereunder; except, that,
no Protective Advance or Overadvance shall be eligible to be a LIBOR Loan and,
prior to settlement therefor, all payments on the Protective Advances shall be
payable to the Administrative Agent solely for its own account.  The Protective
Advances and Overadvances shall be repayable on demand, secured by
Administrative Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.  The ability of Administrative Agent to make Protective
Advances is separate and distinct from its ability to make Overadvances and its
ability to make Overadvances is separate and distinct from its ability to make
Protective Advances.  For the avoidance of doubt, the limitations on
Administrative Agent’s ability to make Protective Advances do not apply to
Overadvances and the limitations on Administrative Agent’s ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.02(c) are for the exclusive benefit of Administrative Agent and the
Lenders and are not intended to benefit the Borrower in any way.
 
 
50

--------------------------------------------------------------------------------

 
 
(d) Settlement.  It is agreed that each Revolving Lender’s funded portion of the
Revolving Loans is intended by the Revolving Lenders to equal, at all times,
such Revolving Lender’s Pro Rata Share of the outstanding Revolving Loans.  Such
agreement notwithstanding, Administrative Agent and the other Revolving Lenders
agree (which agreement shall not be for the benefit of the Borrower) that in
order to facilitate the administration of this Agreement and the other Credit
Documents, settlement among the Revolving Lenders as to the Revolving Loans and
the Protective Advances funded by Administrative Agent shall take place on a
periodic basis in accordance with the following provisions:
 
(i) Administrative Agent shall request settlement (“Settlement”) with the
Revolving Lenders on a weekly basis, or on a more frequent basis if so
determined by Administrative Agent (A) for itself, with respect to the
outstanding Protective Advances funded by Administrative Agent, and (2) with
respect to Borrower’s or its Subsidiaries’ collections out of the Collateral or
payments received, as to each by notifying the Revolving Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (New York time) on the Business Day immediately prior to
the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”).  Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Revolving Loans and Protective
Advances funded by Administrative Agent for the period since the prior
Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.02(f)):  (y) if the amount of the Revolving Loans
(including Protective Advances funded by Administrative Agent) made by a
Revolving Lender that is not a Defaulted Lender exceeds such Revolving Lender’s
Pro Rata Share of the Revolving Loans (including Protective Advances funded by
Administrative Agent) as of a Settlement Date, then Administrative Agent shall,
by no later than 12:00 p.m. (New York time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Revolving Lender (as
such Revolving Lender may designate), an amount such that each such Revolving
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Pro Rata Share of the Revolving Loans (including Protective Advances funded by
Administrative Agent), and (z) if the amount of the Revolving Loans (including
Protective Advances funded by Administrative Agent) made by a Revolving Lender
is less than such Revolving Lender’s Pro Rata Share of the Revolving Loans
(including Protective Advances funded by Administrative Agent) as of a
Settlement Date, such Revolving Lender shall no later than 12:00 p.m. (New York
time) on the Settlement Date transfer in immediately available funds to
Administrative Agent’s Account, an amount such that each such Revolving Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Revolving Loans (including Protective Advances funded by
Administrative Agent).  Such amounts made available to Administrative Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the Protective Advances funded by Administrative Agent and shall
constitute Revolving Loans of such Revolving Lenders.  If any such amount is not
made available to Administrative Agent by any Revolving Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof,
Administrative Agent shall be entitled to recover for its account such amount on
demand from such Revolving Lender together with interest thereon at the
Defaulted Lender Rate.
 
(ii) In determining whether a Revolving Lender’s balance of the Revolving Loans
and Protective Advances funded by Administrative Agent is less than, equal to,
or greater than such Revolving Lender’s Pro Rata Share of the Revolving Loans
and Protective Advances funded by Administrative Agent as of a Settlement Date,
Administrative Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by
Administrative Agent with respect to principal, interest, fees payable by the
Borrower and allocable to the Revolving Lenders hereunder, and proceeds of
Collateral.
 
 
51

--------------------------------------------------------------------------------

 
 
(iii) [Intentionally Omitted].
 
(iv) Anything in this Section 2.02(d) to the contrary notwithstanding, in the
event that a Revolving Lender is a Defaulted Lender, Administrative Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulted Lender
and, instead, shall be entitled to elect to implement the provisions set forth
in Section 2.02(f).
 
(e) Notation.  Administrative Agent, as a non-fiduciary agent for the Borrower,
shall maintain a register showing the principal amount of the Revolving Loans
owing to each Lender, including the Protective Advances, and the interests
therein of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate.  The
register shall, at any reasonable time and from time to time upon reasonable
prior written notice to Administrative Agent, be made available for inspection
by the Borrower.
 
(f) Defaulted Lenders. Administrative Agent shall not be obligated to transfer
to a Defaulted Lender any payments made by the Borrower to Administrative Agent
for the Defaulted Lender’s benefit or any collections out of the Collateral or
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulted Lender, and, in the absence of such transfer to the Defaulted Lender,
Administrative Agent shall transfer any such payments (i) first, to the Issuing
Lender, to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, repaid by the Defaulted Lender, (ii) second, to
each non-Defaulted Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulted Lender’s portion of a
Revolving Loan (or other funding obligation) was funded by such other
non-Defaulted Lender), (iii) third, to a suspense account maintained by
Administrative Agent, the proceeds of which shall be retained by Administrative
Agent and may be made available to be re-advanced to or for the benefit of the
Borrower as if such Defaulted Lender had made its portion of Revolving Loans (or
other funding obligations) hereunder, and (iv) from and after the date on which
all other Obligations have been paid in full, to such Defaulted Lender.  Subject
to the foregoing, Administrative Agent may hold and, in its Permitted
Discretion, re-lend to the Borrower for the account of such Defaulted Lender the
amount of all such payments received and retained by Administrative Agent for
the account of such Defaulted Lender.  Each Defaulted Lender agrees that all
payments made by the Borrower for any Loans shall be deemed to be made to all
Lenders in accordance with their Pro Rata Share and no Defaulted Lender shall
have a direct cause of action against the Borrower for payments made to
Administrative Agent that Administrative Agent has not paid over or credited to
Defaulted Lender due to the terms of this Agreement.  Solely for the purposes of
voting or consenting to matters with respect to the Credit Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 3.02, such Defaulted Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero.  The provisions of this Section 2.02(f) shall remain effective with
respect to such Defaulted Lender until the earlier of (A) the date on which the
non-Defaulted Lenders, Administrative Agent, and the Borrower shall have waived,
in writing, the application of this Section 2.02(f) to such Defaulted Lender, or
(B) the date on which such Defaulted Lender makes payment of all amounts that it
was obligated to fund hereunder, pays to Administrative Agent all amounts owing
by Defaulted Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Administrative Agent, provides adequate
assurance of its ability to perform its future obligations hereunder.  The
operation of this Section 2.02(f) shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulted Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of their duties and obligations hereunder to Administrative Agent or to the
Lenders other than such Defaulted Lender.  Any failure by a Defaulted Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulted Lender of this Agreement and shall entitle the
Borrower, at its option, upon written notice to Administrative Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulted Lender, such
substitute Lender to be reasonably acceptable to Administrative Agent.  In
connection with the arrangement of such a substitute Lender, the Defaulted
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of the Letters
of Credit); provided, however, that any such assumption of the Commitment of
such Defaulted Lender shall not be deemed to constitute a waiver of any of the
Lender’s or the Borrower’s rights or remedies against any such Defaulted Lender
arising out of or in relation to such failure to fund.  In the event of a direct
conflict between the priority provisions of this Section 2.02(f) and any other
provision contained in this Agreement or any other Credit Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.02(f) shall control and
govern.
 
 
52

--------------------------------------------------------------------------------

 
(g) Independent Obligations.  All Revolving Loans (other than Protective
Advances funded by Administrative Agent) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
 
(h) Overadvances.  If, at any time or for any reason, the amount of Obligations
(excluding Bank Product Obligations) owed by the Borrower to the Revolving
Lenders pursuant to Section 2.01(a) or Section 2.04 is greater than any of the
limitations set forth in Section 2.01(a) or Section 2.04, as applicable (an
“Overadvance”), except as otherwise provided for under Section 2.02(c), the
Borrower shall promptly (no later than one (1) Business Day after the occurrence
of such Overadvance) pay to Administrative Agent, in cash, the amount of such
excess in accordance with Section 2.03(b).
 


2.03. Mandatory and Optional Revolving Loan Repayments.
 
(a) Repayment Upon Termination Date.  The Revolving Loan Commitment shall
terminate upon the earlier to occur of (i) the Maturity Date and (ii) any date
on which Administrative Agent or Required Lenders elect to terminate the
Revolving Loan Commitment pursuant to Section 10.13 (such earlier date being the
“Termination Date”).  On the Termination Date, there shall become due, and the
Borrower shall pay the entire outstanding principal amount of. each Revolving
Loan, together with accrued and unpaid Obligations pertaining thereto.
 
(b) Borrowing Base.  If, at any time, (i) the Revolver Usage on such date
exceeds (ii) the Borrowing Base (such excess being referred to as the “Borrowing
Base Excess”), then the Borrower shall promptly (no later than one (1) Business
Day after the occurrence of such Borrowing Base Excess) prepay the Revolving
Loans in accordance in an aggregate amount equal to the Borrowing Base
Excess.  If, at any time, (x) the Revolver Usage on such date exceeds (y) the
aggregate amount of Revolving Loans permitted pursuant to Section 2.01(a) (such
excess being referred to as the “Excess Revolving Loans”), then the Borrower
shall immediately prepay the Revolving Loans in an aggregate amount equal to the
Excess Revolving Loans.
 
 
53

--------------------------------------------------------------------------------

 
 
2.04. Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, upon the request of
the Borrower made in accordance herewith, the Issuing Lender agrees to issue, or
to cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit.  If Issuing Lender, at its option, elects to cause
an Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other shall mean, by becoming
an applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer.  By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, the Borrower shall be deemed to have
requested that Issuing Lender issue or that an Underlying Issuer issue the
requested Letter of Credit and to have requested Issuing Lender to issue a
Reimbursement Undertaking with respect to such requested Letter of Credit if it
is to be issued by an Underlying Issuer (it being expressly acknowledged and
agreed by the Borrower that the Borrower is and shall be deemed to be an
applicant (within the meaning of Section 5-102(a)(2) of the Code) with respect
to each Underlying Letter of Credit).  Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Officer and delivered to the
Issuing Lender via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form and substance
reasonably satisfactory to the Issuing Lender and shall specify (i) the amount
of such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed,
or extended) as shall be necessary to prepare, amend, renew, or extend such
Letter of Credit.  Anything contained herein to the contrary notwithstanding,
the Issuing Lender may, but shall not be obligated to, issue or cause the
issuance of a Letter of Credit or to issue a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, that supports the
obligations of the Borrower or its Restricted Subsidiaries (1) in respect of (A)
a lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Revolving Lenders is a Defaulted Lender.  The Issuing Lender
shall have no obligation to issue a Letter of Credit or a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, if any
of the following would result after giving effect to the requested issuance:
 
(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Revolving Loans, or
 
(ii) the Letter of Credit Usage would exceed $5,000,000, or
 
(iii) the Letter of Credit Usage would exceed the Revolving Loan Limit less the
outstanding amount of Revolving Loans.
 
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars, and shall expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the Stated Maturity Date.  If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, the Borrower shall pay to
Administrative Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
and, initially, shall bear interest at the rate then applicable to Revolving
Loans that are Base Rate Loans.  If a Letter of Credit Disbursement is deemed to
be an Revolving Loan hereunder, the Borrower’s obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be discharged and
replaced by the resulting Revolving Loan.  Promptly following receipt by
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, Administrative Agent shall distribute such payment to the Issuing
Lender or, to the extent that Revolving Lenders have made payments pursuant to
Section 2.04(b) to reimburse the Issuing Lender, then to such Revolving Lenders
and the Issuing Lender as their interests may appear.
 
 
54

--------------------------------------------------------------------------------

 
 
(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.04(a), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.04(a) on the same
terms and conditions as if the Borrower had requested the amount thereof as an
Revolving Loan and Administrative Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Revolving Lenders.  By the issuance of a
Letter of Credit or a Reimbursement Undertaking (or an amendment to a Letter of
Credit or a Reimbursement Undertaking increasing the amount thereof) and without
any further action on the part of the Issuing Lender or the Revolving Lenders,
the Issuing Lender shall be deemed to have granted to each Revolving Lender, and
each Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Lender and each Reimbursement Undertaking, in
an amount equal to its Pro Rata Share of such Letter of Credit or Reimbursement
Undertaking, and each such Revolving Lender agrees to pay to Administrative
Agent, for the account of the Issuing Lender, such Revolving Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Administrative Agent, for the account of the
Issuing Lender, such Revolving Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by the Borrower on the date due as provided in Section 2.04(a), or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Administrative Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.04(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 6.  If any such Revolving Lender fails to make
available to Administrative Agent the amount of such Revolving Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulted Lender and Administrative
Agent (for the account of the Issuing Lender) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulted Lender Rate until paid in full.
 
(c) The Borrower hereby agrees to indemnify, save, defend, and hold the Lenders
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than taxes, whether or not included in the “Taxes” defined
term, which shall be governed by Section 4.04), and reasonable attorneys’ fees
incurred by Issuing Lender, any other member of the Lenders, or any Underlying
Issuer arising out of or in connection with any Reimbursement Undertaking or any
Letter of Credit; provided, however, that the Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence, bad faith or willful misconduct of the Issuing Lender, any other
Lender, or any Underlying Issuer, or any dispute solely among the Issuing
Lender, any other Lender or any Underlying Issuer.  The Borrower agrees to be
bound by the Underlying Issuer’s regulations and interpretations of any Letter
of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from the Borrower’s
own, and the Borrower understands and agrees that none of the Issuing Lender,
the Lenders, or any Underlying Issuer shall be liable for any error, negligence,
or mistake, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto, unless such error, negligence or mistake
resulted from the gross negligence, bad faith or willful misconduct of the
Issuing Lender, any other Lender, or any Underlying Issuer as finally determined
by a court of competent jurisdiction.  The Borrower understands that the
Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by the
Borrower against such Underlying Issuer.  The Borrower hereby agrees to
indemnify, save, defend, and hold Issuing Lender and the other Lenders harmless
with respect to any loss, cost, expense (including reasonable attorneys’ fees),
or liability (other than Taxes, which shall be governed by Section 4.04)
incurred by them as a result of the Issuing Lender’s indemnification of an
Underlying Issuer; provided, however, that the Borrower shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence, bad faith or willful
misconduct of the Issuing Lender or any other Lender.  The Borrower hereby
acknowledges and agrees that none of the Issuing Lender, any other Lender, or
any Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit, unless such delays, errors or omissions resulted from the gross
negligence, bad faith or willful misconduct of the Issuing Lender, any other
Lender, or any Underlying Issuer as finally determined by a court of competent
jurisdiction.
 
 
55

--------------------------------------------------------------------------------

 
 
(d) The Borrower hereby authorize and direct any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.
 
(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
expenses for purposes of this Agreement and shall be reimbursable immediately by
the Borrower to Administrative Agent for the account of the Issuing Lender; it
being acknowledged and agreed by the Borrower that, as of the Effective Date,
the usage charge imposed by the Underlying Issuer is one quarter of one percent
(0.25%) per annum times the undrawn amount of each Underlying Letter of Credit,
that such usage charge may be changed from time to time, and that the Underlying
Issuer also imposes a schedule of charges for amendments, extensions, drawings,
and renewals.
 
(f) If by reason of (i) any change after the Effective Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other Lender, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
 
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
 
(ii) there shall be imposed on the Issuing Lender, any other Lender, or
Underlying Issuer any other condition regarding any Letter of Credit or
Reimbursement Undertaking,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other Lender, or an Underlying Issuer of issuing,
making, guaranteeing, or maintaining any Reimbursement Undertaking or Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Administrative Agent may, at any time within a reasonable period
after the additional cost is incurred or the amount received is reduced, notify
the Borrower, and the Borrower shall pay within thirty (30) days after demand
therefor, such amounts as Administrative Agent may specify to be necessary to
compensate the Issuing Lender, any other Lender, or an Underlying Issuer for
such additional cost or reduced receipt, together with interest on such amount
from the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that the Borrower
shall not be required to provide any compensation pursuant to this Section
2.04(f) for any such amounts incurred more than one hundred eighty (180) days
prior to the date on which the demand for payment of such amounts is first made
to the Borrower; provided, further, however, that if an event or circumstance
giving rise to such amounts is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Administrative Agent of any
amount due pursuant to this Section 2.04(f), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
 
 
56

--------------------------------------------------------------------------------

 
 
2.05. [Intentionally Omitted]
 
2.06. Conversions.  The Borrower shall have the option to convert, on any
Business Day, all or a portion of the outstanding principal amount of Loans made
pursuant to one or more Borrowings of one or more Types of Loans into a
Borrowing of another Type of Loan; provided, that, (i) except as otherwise
provided in Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans
only on the last day of an Interest Period applicable to the Loans being
converted, (ii) Base Rate Loans may not be converted into LIBOR Loans if any
Event of Default exists pursuant to Section 10 on the date of conversion, (iii)
if any Event of Default (other than as referred to in preceding clause (ii)) is
in existence on the date of the proposed conversion of a LIBOR Loan, (x) Base
Rate Loans may not be converted into LIBOR Loans if the Administrative Agent or
the Required Lenders have notified the Borrower that conversions will not be
permitted during the existence of such Event of Default and (y) in the absence
of the notification referred to in preceding clause (x), Base Rate Loans may
only be converted into LIBOR Loans with an Interest Period of one (1) month, and
(iv) no conversion pursuant to this Section 2.06 shall result in more than six
(6) Borrowings of LIBOR Loans.  Each such conversion shall be effected by the
Borrower by giving the Administrative Agent at the Notice Office prior to 1:00
P.M. (New York City time) at least (x) in the case of conversions of Base Rate
Loans into LIBOR Loans, three (3) Business Days’ prior notice and (y) in the
case of conversions of LIBOR Loans into Base Rate Loans, one Business Day’s
prior notice (each, a “Notice of Conversion/Continuation”), in each case
substantially in the form of Exhibit A-1, appropriately completed to specify the
Loans to be so converted, the Borrowing or Borrowings pursuant to which such
Loans were incurred and, if to be converted into LIBOR Loans, the Interest
Period to be initially applicable thereto.  The Administrative Agent shall give
each Lender prompt notice of any such proposed conversion affecting any of its
Loans.
 
2.07. [Intentionally Omitted].
 
2.08. [Intentionally Omitted].
 
2.09. Interest Periods.  At the time the Borrower gives any Notice of
Conversion/Continuation in respect of the making of, or conversion into, any
LIBOR Loan (in the case of the initial Interest Period applicable thereto) or
prior to 1:00 P.M. (New York City time) on the third Business Day prior to the
expiration of an Interest Period applicable to such LIBOR Loan (in the case of
any subsequent Interest Period), the Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such LIBOR Loan,
which Interest Period shall, at the option of the Borrower, be (x) a one (1),
two (2), three (3) or six (6) month period or (y) if agreed by the
Administrative Agent in its sole discretion, such other periods not to exceed
one month; provided, that (in each case):
 
 
57

--------------------------------------------------------------------------------

 
 
(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
 
(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
 
(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
 
(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;
 
(v) no Interest Period may be selected at any time when an Event of Default
under Section 10 is in existence;
 
(vi) if any Event of Default (other than as referred to in preceding clause (v))
is in existence, (x) no Interest Period may be selected if the Administrative
Agent or the Required Lenders have notified the Borrower that the selection of
new Interest Periods will not be permitted during the existence of such Event of
Default and (y) in the absence of the notification referred to in preceding
clause (x), no Interest Period with a duration in excess of one (1) month may be
selected;
 
(vii) no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond the Maturity Date; and
 
If by 1:00 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect a new Interest Period to be applicable to such
LIBOR Loans as provided above, the Borrower shall be deemed to have elected to
continue such LIBOR Loans as LIBOR Loans with an Interest Period of one (1)
month effective as of the expiration date of such current Interest Period;
provided, that if the Borrower is not permitted to elect a new Interest Period
to be applicable to such LIBOR Loans as provided above, the Borrower shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.
 
2.10. Increased Costs, Illegality, etc.  (a)  In the event that any Lender shall
have reasonably determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) or (iii)(z) below, may be made only by the Administrative Agent or
the Required Lenders):
 
(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair shall mean do not exist for ascertaining the applicable interest rate
on the basis provided for in the definition of LIBOR; or
 
 
58

--------------------------------------------------------------------------------

 
 
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because (x) of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to:  (A) a change in the
basis of taxation of payment to the Administrative Agent or any Lender of the
principal of or interest on the Loans or any other amounts payable hereunder
(except for changes in Excluded Taxes) or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of LIBOR and/or (y) LIBOR with respect
to such LIBOR Loan does not adequately and fairly reflect the cost to such
Lender of funding such LIBOR Loan; or
 
(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of
Conversion/Continuation given by the Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower, (y) in the case of clause (ii) above, the Borrower
agrees, subject to the provisions of Section 2.11(b) (to the extent applicable),
to pay to such Lender, within 10 Business Days of such Lender’s written request
therefor (including reasonably supporting documentation therefor), such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause (iii)
above, the Borrower shall take one of the actions specified in Section 2.10(b)
as promptly as possible and, in any event, within the time period required by
law.
 
(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three (3) Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided, that, if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
 
 
59

--------------------------------------------------------------------------------

 
 
(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, within 10
Business Days of its written demand (including documentation reasonably
supporting such request) therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of
capital.  In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided, that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.
 
(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10), other than any final rules, regulations, orders,
requests, guidelines or directives under the Dodd-Frank Wall Street Reform and
Consumer Protection Act that the Lenders are required to comply with prior to
the date of this Agreement (it being understood that payments required as a
result of this Section 2.10(d) are subject to the provisions of Section 2.11(b),
as and to the extent provided therein).
 
2.11. Compensation.  (a)  The Borrower agrees to compensate each Lender within
ten (10) Business Days of its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation) and calculation of
the amount of such compensation, for all actual losses, reasonable, out of
pocket expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBOR Loans but
excluding loss of anticipated profits) which such Lender may sustain:  (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBOR Loans does not occur on a date
specified therefor in a Notice of Conversion/Continuation (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii)
if any prepayment or repayment (including any prepayment or repayment made
pursuant to Section 4.01 or as a result of an acceleration of the Loans pursuant
to Section 10) or conversion of any of its LIBOR Loans occurs on a date which is
not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or (y) any election made pursuant to Section 2.10(b).
 
(b) Notwithstanding anything to the contrary, with respect to any Lender’s or
any participant’s claim for compensation under Section 2.10(a) or 4.04, the
Borrower shall not be required to compensate such Lender for any amount incurred
more than one hundred and eighty (180) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided,
that, if the circumstance giving rise to such claim is retroactive, then such
one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
60

--------------------------------------------------------------------------------

 
 
2.12. Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c) or Section 4.04 with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event; provided, that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage in any material respect, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10 and 4.04.
 
2.13. Loan Account.  Administrative Agent shall maintain a loan account (the
“Loan Account”) on its books to record Loans, the Letters of Credit issued or
arranged by Issuing Lender for the Borrower’s account, and other extensions of
credit made by Lenders hereunder or under any other Credit Document, and all
payments thereon made by the Borrower.  All entries in the Loan Account shall be
made in accordance with Administrative Agent’s customary accounting practices as
in effect from time to time.  The balance in the Loan Account, as recorded on
Administrative Agent’s most recent printout or other written statement, shall be
conclusive and binding evidence of the amounts due and owing to Administrative
Agent by the Borrower absent clear and convincing evidence to the contrary;
provided, that any failure to so record or any error in so recording shall not
limit or otherwise affect the Borrower’s duty to pay all amounts owing hereunder
or under any other Credit Document.  Unless the Borrower notifies Administrative
Agent of any objection to any such printout or statement (specifically
describing the basis for such objection) within thirty (30) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon the
Borrower in all respects as to all matters reflected therein.  Notwithstanding
anything to the contrary contained in any Security Document or in any other
Credit Document, but subject to the terms of the Agreement Among Lenders, each
Credit Party hereby acknowledges, confirms and agrees that, at any time during a
Cash Dominion Period, Administrative Agent may, or at the direction of Required
Lenders shall, cause each financial institution maintaining a Deposit Account
that is the subject of a control agreement to remit all amounts held by such
financial institution on behalf of the applicable Credit Party to the Payment
Account or such other deposit account identified by Administrative Agent from
time to time.
 
 
SECTION 3. Fees.
 
3.01. Unused Line Fee.  From and following the Effective Date, the Borrower
shall pay Administrative Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (i) the Revolving Loan Commitment less the average Daily
Balance of the sum of the outstanding Revolving Loans during the preceding
quarter, multiplied by (ii) three-eighths of one percent (0.375%) per
annum.  Such fee is to be paid quarterly in arrears on the first Business Day of
each ULF Quarter.
 
3.02. Letter of Credit Fee.  The Borrower shall pay Administrative Agent (for
the ratable benefit of the Revolving Lenders, subject to any agreements between
Administrative Agent and individual Revolving Lenders), a Letter of Credit fee
(in addition to the charges, commissions, fees, and costs set forth in Section
2.04(e)) which shall accrue at a per annum rate equal to the Applicable Margin
relative to LIBOR Loans times the Daily Balance of the undrawn amount of all
outstanding Letters of Credit.
 
3.03. Administrative Agent’s Fees.  The Borrower shall pay to Administrative
Agent fees in such amounts and at such times as set forth in the Fee Letter.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 4. Payments; Taxes.
 
4.01. Payments.  Except as otherwise specifically provided herein, (i) all
interest, all Letter of Credit Fees, and all other fees payable hereunder or
under any of the other Credit Documents shall be due and payable, in arrears, on
the first Business Day of each quarter; provided, that if an Event of Default
has occurred and is continuing, such amounts shall be due and payable, in
arrears, on the first Business Day of each month, and (ii) all costs and
expenses payable hereunder or under any of the other Credit Documents, including
under Section 12.01, shall be due and payable on the earlier of (x) the first
Business Day of the month following the date on which the applicable costs or
expenses were first incurred or (y) the date on which demand therefor is made by
Administrative Agent (it being acknowledged and agreed that any charging of such
costs or expenses to the Loan Account pursuant to the provisions of the
following sentence shall be deemed to constitute a demand for payment thereof
for the purposes of this subclause (y)).  Subject to the immediately following
sentence, Administrative Agent agrees, prior to Administrative Agent charging
the Loan Account, to provide the Borrower with written notice (a “Payment
Notice”) of all fees, costs and expenses due to be paid under this Agreement or
under any of the other Credit Documents (other than with respect to the Unused
Line Fee, which shall be charged to the Loan Account in accordance with this
Section and Section 3.01 above), the payment of which shall be made by the
Borrower on or before the date that is twenty (20) days following the date of
such Payment Notice (a “Payment Due Date”).  If not paid by the Borrower on or
before the applicable Payment Due Date, the Borrower hereby authorizes
Administrative Agent, from time to time without prior notice to the Borrower, to
charge to the Loan Account (A) on the first Business Day of each quarter (or, if
an Event of Default has occurred and is continuing, on the first Business Day of
each month), all interest accrued during the prior quarter (or if an Event of
Default has occurred and is continuing, month) on the Revolving Loans hereunder,
(B) on the first Business Day of each quarter (or, if an Event of Default has
occurred and is continuing, on the first Business Day of each month), all Letter
of Credit Fees accrued or chargeable hereunder during the prior quarter (or, if
an Event of Default has occurred and is continuing, during the prior month), (C)
on the first Business Day of each ULF Quarter (or, if an Event of Default has
occurred and is continuing, during the prior month), the Unused Line Fee accrued
during the prior quarter (or if an Event of Default has occurred and is
continuing, month) pursuant to Section 2.10(b), and (D) as and when due and
payable all other payment obligations payable under this Agreement (including,
without limitation, under Section 12.01), any Credit Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products); provided, that if such amounts are not
paid and, instead, are charged to the Loan Account, they shall be charged
thereto as of the day on which the item was first due and payable or incurred or
accrued without regard to the applicable delay and such amounts shall accrue
interest from such original date; provided, further, that, notwithstanding
anything to the contrary contained in Section 12.01, Administrative Agent shall
be entitled to immediately charge to the Loan Account, without notice to the
Borrower, any of the fees, cost and expenses payable under Section 12.01 at any
time that an Event of Default has occurred and is continuing.  All amounts
(including interest, fees, costs, expenses, or other amounts payable hereunder
or under any other Credit Document or under any Bank Product Agreement) charged
to the Loan Account shall constitute Revolving Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Loans that are Base Rate Loans (unless and until
converted into LIBOR Loans in accordance with the terms of this Agreement).
 
4.02. [Intentionally Omitted].
 
4.03. Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the account of the Lender or Lenders entitled thereto not later than
1:00 P.M. (New York City time) on the date when due and shall be made in Dollars
in immediately available funds at the Payment Office.  Whenever any payment to
be made hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.
 
 
62

--------------------------------------------------------------------------------

 
 
4.04. Net Payments.  (a)  All payments made by any Credit Party hereunder will
be made without setoff, counterclaim or other defense.  Except as provided in
Section 4.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any Excluded
Taxes) (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”).  If any Taxes are
so levied or imposed, the Credit Parties agree to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein.  The
Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. Without duplication, if
any amounts are payable in respect of Taxes pursuant to the two (2) preceding
sentences, the applicable Credit Party agrees to reimburse each Lender within
fifteen (15) Business Days of receipt of the written request of such Lender,
including documentation reasonably supporting such request for such Taxes as are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the two preceding sentences and in
respect of any amounts paid to or on behalf of such Lender pursuant to this
sentence.  The applicable Credit Party will furnish to the Administrative Agent
within forty-five (45) days after the date the payment of any Taxes is due
pursuant to applicable law certified copies of tax receipts or other
documentation reasonably evidencing such payment by such Credit Party.  The
Credit Parties agree to indemnify and hold harmless each Recipient and reimburse
such Recipient upon its written request, for the amount of any Taxes so levied
or imposed and paid by such Recipient.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent demonstrable error.
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. federal income
tax purposes agrees to deliver to the Borrower and the Administrative Agent on
or prior to the Effective Date or, in the case of a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
12.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, as applicable, (i) two (2) accurate and
complete original signed copies of IRS Form W-8ECI, Form W-8IMY (together with
any applicable underlying forms) Form W-8BEN or Form W-8BEN-E (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement, or (ii) in the case of a Foreign Lender claiming exemption
from or reduction in U.S. federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest,” two (2) accurate
and complete original signed copies of IRS Form W-8BEN or Form W-8BEN-E (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement, a certificate substantially in the
form of Exhibit D (any such certificate, a “Section 4.04(b)(ii) Certificate”)
representing that such Foreign Lender (1) is not a bank for purposes of Section
881(c)(3)(A) of the Code, (2) is not a 10 percent shareholder (within the
meaning of Section 881(c)(3)(B) of the Code) of the Borrower or any of its
Subsidiaries, and (3) is not a controlled foreign corporation related to the
Borrower or any of its Subsidiaries (within the meaning of Section 881(c)(3)(C)
of the Code).  In addition, each Lender agrees that from time to time after the
Effective Date, when a lapse in time or change in circumstances renders any of
the previous certifications obsolete or inaccurate in any material respect, such
Lender will deliver to the Borrower and the Administrative Agent two (2) new
accurate and complete original signed copies of IRS Form W-8ECI, Form W-8IMY,
Form W-8BEN or Form W-8BEN-E (with respect to the benefits of any income tax
treaty), or Form W-8BEN or Form W-8BEN-E (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement, or such Lender
shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such Form or Certificate, in which case such Lender
shall not be required to deliver any such Form or Certificate pursuant to this
Section 4.04(b).  Notwithstanding anything to the contrary contained in Section
4.04(a), but subject to Section 12.04(b) and the immediately succeeding
sentence, (x) the Borrower and the Administrative Agent shall be entitled, to
the extent it is required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States
 
 
63

--------------------------------------------------------------------------------

 
 
(or any political subdivision or taxing authority thereof or therein) from
interest, Fees or other amounts payable hereunder for the account of any Foreign
Lender for U.S. federal income tax purposes to the extent that such Lender has
not provided to the Borrower and the Administrative Agent U.S. IRS Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Borrower and the
Administrative Agent the IRS Forms and other documentation required to be
provided to the Borrower and the Administrative Agent pursuant to this Section
4.04(b) that establish a complete exemption from such deduction or withholding
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms and other documentation do not
establish a complete exemption from withholding of such taxes.  Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 12.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.
 
(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(d) Each Lender that is a United States person as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) for U.S. federal income tax
purposes agrees to deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of a U.S. Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
12.04(b) (unless the respective U.S. Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such U.S. Lender, as applicable, two (2) original
accurate and duly completed United States IRS Forms W-9 certifying as to such
U.S. Lender’s entitlement to full exemption from United States backup
withholding tax, or any successor forms.
 
 
64

--------------------------------------------------------------------------------

 
 
(e) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 4.04, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.04 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (e), in
no event will the Administrative Agent or a Lender be required to pay any amount
pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 4.04 shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
 
SECTION 5. Conditions Precedent to Credit Events on the Effective Date.
 
The obligation of each Lender to make Loans on the Effective Date, is subject at
the time of the making of such Loans to the satisfaction (or waiver by the
Administrative Agent) of the following conditions:
 
5.01. Effective Date.  The Effective Date shall have occurred as provided in
Section 12.10.
 
5.02. Officer’s Certificate.  On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of the Borrower by an Authorized Officer of the Borrower, certifying on behalf
of the Borrower that all of the conditions in Sections 5.05, 5.06, 5.07, 5.08,
5.09, 5.10 and 5.18 have been satisfied on such date.
 
5.03. Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received (i) from Kirkland & Ellis LLP, special counsel to the Credit
Parties, a customary opinion, addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Effective Date (ii) from
Wiley Rein LLP, regulatory counsel to the Credit Parties, a customary opinion
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Effective Date, and (iii) from local counsel in Ohio and
Michigan, customary opinions addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Effective Date.
 
5.04. Company Documents; Proceedings; etc.  (a)  On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by an Authorized Officer of such Credit Party
or, to the extent applicable, such Credit Party’s member or manager, and
attested to by the Secretary or any Assistant Secretary of such Credit Party or,
to the extent applicable, such Credit Party’s member or manager, substantially
in the form of Exhibit F with appropriate insertions, together with copies of
the certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.
 
 
65

--------------------------------------------------------------------------------

 
 
(b) On the Effective Date, the Administrative Agent shall have received good
standing certificates from the jurisdiction of organization as of a recent date,
for each of the Credit Parties which the Administrative Agent reasonably may
have requested, certified by proper Governmental Authorities.
 
5.05. Minimum Availability.  The Borrower shall have Availability after giving
effect to the initial extensions of credit under this Agreement and the payment
of all fees and expenses required to be paid by the Borrower on the Effective
Date under this Agreement or the other Credit Documents of not less than
$10,000,000.
 
5.06. Revolver Intercreditor Agreement.  On the Effective Date, the
Administrative Agent shall have received a duly executed Revolver Intercreditor
Agreement.
 
5.07. [Intentionally Omitted.]
 
5.08. Adverse Change.  (a)  Since December 31, 2015, nothing shall have occurred
(and neither the Administrative Agent nor any Lender shall have become aware of
any facts or conditions not previously known)  which, either individually or in
the aggregate, has had, or could reasonably be expected to have, (i) a Material
Adverse Effect or (ii) a material adverse effect on the Transaction.
 
(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the Transaction, the authorization, execution, delivery and performance of the
Credit Documents and the granting of Liens under the Credit Documents shall have
been obtained and remain in effect (except for filings which are necessary to
perfect the security interests on assets acquired after the Effective Date).
 
5.09. Litigation.  On the Effective Date, there shall be no actions, suits or
proceedings pending or, to the knowledge of the Borrower threatened with respect
to the Transaction, this Agreement or any other Credit Document.
 
5.10. Subsidiaries Guaranty.  On the Effective Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered the Subsidiaries Guaranty in
the form of Exhibit G (as amended, restated, modified, extended and/or
supplemented from time to time, the “Subsidiaries Guaranty”).
 
5.11. Pledge Agreement.  On the Effective Date, each Credit Party shall have
duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit H (as amended, modified, restated, extended and/or supplemented from
time to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral, if any,
referred to therein and then owned by such Credit Party, (a) endorsed in blank
in the case of promissory notes constituting Pledge Agreement Collateral and (b)
together with executed and undated endorsements for transfer in the case of
Equity Interests constituting certificated Pledge Agreement Collateral.
 
5.12. Security Agreement.  On the Effective Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement in the form of
Exhibit I (as amended, modified, restated, extended and/or supplemented from
time to time, the “Security Agreement”) covering all of such Credit Party’s
Security Agreement Collateral, together with:
 
 
66

--------------------------------------------------------------------------------

 
 
(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the Security Agreement (if and to the extent such security interests can be
perfected by such financing statements);
 
(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Restricted Subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any of its Restricted Subsidiaries as debtor (none of which shall cover any
of the Collateral except (A) to the extent evidencing Permitted Liens or (B)
those in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3); and
 
(iii) evidence of the authorization of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or advisable, to
perfect (if and to the extent such security interests are required to be
perfected pursuant to the Security Agreement) the security interests intended to
be created by the Security Agreement in the United States.
 
(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, advisable to perfect (if and to the extent such security
interests are required to be perfected pursuant to the Security Agreement) and
protect the security interests purported to be created by the Security Agreement
have been taken or will be taken.
 
5.13. [Intentionally Omitted.]
 
5.14. Financial Statements.  On or prior to the Effective Date, the
Administrative Agent shall have received true and correct copies of the
historical financial statements.
 
5.15. Solvency Certificate; Insurance Certificates, etc.  On the Effective Date,
the Administrative Agent shall have received:
 
(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit J hereto; and
 
(ii) certificates of insurance complying with the requirements of Section 8.03
for the business and properties of the Borrower and its Restricted Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee.
 
5.16. Fees, etc.  (a)  The Borrower agrees to pay the fees required to be paid
on the Effective Date under the Fee Letter, with such payment to be earned by,
and due and payable to, the Administrative Agent on the Effective Date.
 
(b) On the Effective Date, the Borrower shall have paid to the Administrative
Agent (and its relevant affiliates) and each Lender all invoiced reasonable
out-of-pocket costs, fees and expenses (including, without limitation, legal
fees and expenses of one primary counsel, one local counsel in each relevant
jurisdiction and one regulatory counsel) and other compensation contemplated
hereby payable to the Administrative Agent or such Lender to the extent then
earned, due and payable.
 
5.17. PATRIOT Act.  The Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
Guarantors under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act to the extent
requested at least ten (10) days prior to the Effective Date.
 
 
67

--------------------------------------------------------------------------------

 
 
In determining the satisfaction of the conditions specified in this Section 5,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction.
 
5.18. No Default; Representation and Warranties.  On the Effective Date and also
after giving effect to the Credit Event (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).
 
5.19. Notice of Borrowing.  Prior to the making of the Loans, the Administrative
Agent shall have received at the Notice Office a Notice of Borrowing.
 
 
SECTION 6. Conditions Precedent to Credit Events after Effective Date.  The
obligation of Revolving Lenders to make Revolving Loans (other than Revolving
Loans made pursuant to Section 2.02(c)) is subject to the satisfaction of the
following additional conditions; provided, that the conditions set forth in
Sections 6.03 and 6.04 of this Section 6 may be waived by Administrative Agent
or Required Lenders:
 
6.01. Notice of Borrowing.  Receipt by Administrative Agent of a Notice of
Borrowing (or telephonic or electronic notice, as permitted by Section 2.02(a))
in accordance with Section 2.02;
 
6.02. Borrowing Availability.  Immediately after any such borrowing and after
application of the proceeds thereof or after such issuance, the outstanding
principal amount of Revolving Loans will not exceed the Revolving Loan Limit;
 
6.03. No Default or Event of Default.  Immediately before and after any such
borrowing, no Default or Event of Default shall have occurred and be continuing;
and
 
6.04. Representations and Warranties.  The representations and warranties of
each Credit Party contained in the Credit Documents shall be true, correct and
complete in all material respects on and as of the date of such borrowing or
issuance, except to the extent that any such representation or warranty relates
to a specific date in which case such representation or warranty shall be true
and correct as of such earlier date.
 
Each giving of a Notice of Borrowing hereunder and each acceptance by the
Borrower of the proceeds of any Loan made hereunder shall, except as set forth
in the Notice of Borrowing, be deemed to be a representation and warranty by the
Borrower on the date of such Credit Event that the conditions specified in
Sections 6.02, 6.03 and 6.04 have been satisfied or waived by Administrative
Agent or Required Lenders.
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 7. Representations, Warranties and Agreements.
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction:
 
7.01. Company Status.  The Borrower and each of its Restricted Subsidiaries (i)
is a duly organized and validly existing Company in good standing (or existing,
as applicable) under the laws of the jurisdiction of its organization (other
than as applies to the Borrower, except to the extent any failure to be so
organized, existing and in good standing would not reasonably be expected to
have a Material Adverse Effect), (ii) has the Company power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage, except to the extent any failure to have such
power or authority would not reasonably be expected to have a Material Adverse
Effect and (iii) is, to the extent such concepts are applicable under the laws
of the relevant jurisdiction, duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized which,
either individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.
 
7.02. Power and Authority.  Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of
such Credit Documents.  Each Credit Party has duly executed and delivered each
of the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
7.03. No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority, except in the case of any contravention
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Restricted Subsidiaries pursuant to the terms of (x) the Senior Secured Notes
Indentures or the Existing Notes Indenture, (y) after the execution and delivery
thereof, the Term Loan Documents, the Permitted Subordinated Debt Documents, the
Permitted Unsecured Debt Documents and any Permitted Refinancing Debt Documents
in respect of the Existing Notes, the Senior Secured Notes, the Permitted
Subordinated Debt and the Permitted Unsecured Debt, in any such case to the
extent governing Indebtedness in an aggregate outstanding principal amount equal
to or greater than $5,000,000, and (z) any other indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other agreement, contract or
instrument, in each case to which any Credit Party or any of its Restricted
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, except, in the case of the preceding subclause (z),
for any contravention, breach, default, lien and/or conflict, that would not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect, or (iii) will violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party.
 
 
69

--------------------------------------------------------------------------------

 
 
7.04. Approvals.  No material order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for (a)
those orders, consents, approvals, licenses, authorizations, and validations
that have otherwise been obtained and those filings, recordings, and
registrations that have been made on or prior to the Effective Date and which
remain in full force and effect on the Effective Date, and (b) filings which are
necessary to perfect the security interests created (and required to be
perfected) under the Security Documents, or exemption by, any Governmental
Authority is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Document or (ii) the legality, validity, binding effect or enforceability
of any such Document; except, that (A) certain actions which may be taken by the
Administrative Agent, the Collateral Agent or the Lenders in the exercise of
their rights and remedies under this Agreement or any other Credit Document may
require the prior consent of the FCC, and (B) copies of this Agreement and the
other Credit Documents may be required to be filed with the FCC for
informational purposes pursuant to Section 73.3613 of the FCC’s rules.
 
7.05. Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a)  The audited consolidated balance sheet of the Borrower at
December 31, 2014 and December 31, 2015 and the related consolidated statements
of income and cash flows and changes in shareholders’ equity of the Borrower for
the Fiscal Years of the Borrower ended on such dates, in each case furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated financial position of the Borrower at the date of said
financial statements and the results for the respective periods covered
thereby.  All such financial statements have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to such
financial statements.
 
(b) On and as of the Effective Date, and after giving effect to the Transaction
and to all Indebtedness (including the Loans, the Senior Secured Notes and the
Existing Notes) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the fair value (on a going
concern basis) of the assets, at a fair valuation, of the Borrower and its
Restricted Subsidiaries (taken as a whole) will exceed their debts, (ii) the sum
of the present fair salable value of the assets (on a going concern basis) of
the Borrower and its Restricted Subsidiaries (taken as a whole) will exceed
their debts, (iii) the Borrower and its Restricted Subsidiaries (taken as a
whole) have not incurred and do not intend to incur, and do not believe that
they will incur, debts beyond their ability to pay such debts as such debts
mature, and (iv) the Borrower and its Restricted Subsidiaries (taken as a whole)
will have sufficient capital with which to conduct their businesses as currently
conducted or proposed to be conducted.  For purposes of this Section 7.05(b),
“debt” shall mean any liability on a claim, and “claim” shall mean (a) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
(c) After giving effect to the Transaction, since December 31, 2015, nothing has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
7.06. Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing (i) with respect to the
Transaction or any Credit Document or (ii) that have a reasonable likelihood of
adverse determination, and, if adversely determined, have had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
 
7.07. True and Complete Disclosure.  All factual information (when furnished and
taken as a whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information as supplemented
(when furnished and taken as a whole) hereafter furnished by or on behalf of the
Borrower in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information as supplemented (when furnished and taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 7.07, such factual information shall not include
any pro forma financial information, the budgets referred to in Section 8.01(d)
or projections or forward looking statements and information regarding general
economic conditions.
 
7.08. Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Revolving
Loans will be used by the Borrower for the payment of transaction fees and
expenses incurred in connection with the Transaction, and for working capital
and general corporate purposes, including capital expenditures, Permitted
Acquisitions, permitted Investments and permitted Dividends.
 
(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  Not more than twenty-five percent (25%) of the value of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole is
represented by Margin Stock.
 
7.09. Tax Returns and Payments.  Each of the Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed (or filed for
extension) with the appropriate taxing authority all federal income and other
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Borrower and/or any of its Restricted Subsidiaries, except where the
failure to timely file or cause to be timely filed such Returns would not
reasonably be expected to result in a Material Adverse Effect.  The Returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries, as applicable, for the periods covered
thereby.  Each of the Borrower and each of its Subsidiaries has paid all taxes
and assessments payable by it which have become due, other than (i) those that
are being contested in good faith and adequately disclosed and fully provided
for on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or (ii) to the extent the failure to pay such taxes or
assessments could not reasonably be expected to result in a Material Adverse
Effect.
 
7.10. Compliance with ERISA.  (a)  Schedule 7.10 sets forth each Plan as of the
Effective Date.  Each Plan is in compliance in form and operation with its terms
and with ERISA and the Code (including without limitation the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations, except where any failure to comply
could not reasonably be expected to have a Material Adverse Effect.  Each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all applicable tax law changes or is comprised of a master or
prototype plan that has received a favorable opinion letter from the IRS, and,
to the knowledge of the Borrower or any Subsidiary of the Borrower, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of the Borrower or any Subsidiary of the Borrower, nothing has occurred that
would materially adversely affect the issuance of a favorable determination
letter or otherwise materially adversely affect such qualification).  No ERISA
Event has occurred other than as would not individually or in the aggregate,
have a Material Adverse Effect.
 
 
71

--------------------------------------------------------------------------------

 
(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.
 
(c) To the knowledge of the Borrower or any Subsidiary of the Borrower, no
Multiemployer Plan is insolvent.  None of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has incurred a complete or partial withdrawal
from any Multiemployer Plan, and if each of the Borrower, each Subsidiary of the
Borrower and each ERISA Affiliate were to withdraw in a complete withdrawal as
of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to result in a
Material Adverse Effect.
 
(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any Subsidiary of the Borrower, which would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to have a Material
Adverse Effect.
 
(e) The Borrower, each Subsidiary of the Borrower and each ERISA Affiliate have
made all material contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, the terms
of such Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Plan or Multiemployer Plan save where any failure
to comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA.  None of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions.  No
lien imposed under the Code or ERISA on the assets of the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan.  None of the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.
 
(g) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made, (iii)
neither the Borrower nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended Fiscal Year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
 
 
72

--------------------------------------------------------------------------------

 
 
7.11. Security Documents.  (a)  The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law)) security interest in all right, title and interest of the
Credit Parties in the Security Agreement Collateral described therein, and the
Collateral Agent, for the benefit of the Secured Creditors, has (or, after the
filing of UCC-1 financing statements and the taking of such other actions as are
required by the Security Agreement, will have) a fully perfected security
interest in all right, title and interest in all of the Security Agreement
Collateral described therein (if and to the extent such Security Agreement
Collateral can be perfected by the actions required by the Security Agreement),
subject to no other Liens other than Permitted Liens.  The recordation of (x)
the Grant of Security Interest in U.S. Patents and (y) the Grant of Security
Interest in U.S. Trademarks in the respective form attached to the Security
Agreement, in each case in the United States Patent and Trademark Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States trademark registrations and United States
patents that are part of the Security Agreement Collateral, and the recordation
of the Grant of Security Interest in U.S. Copyrights in the form attached to the
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States copyright registrations that are part of the Security
Agreement Collateral.
 
(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement (if and to the extent such Pledge Agreement
Collateral can be perfected by the actions required by the Pledge Agreement),
subject to no security interests of any other Person (other than Permitted
Liens).  No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral constituting “certificated securities” (as defined in the
UCC) under the Pledge Agreement, so long as the Collateral Agent (or designated
agent thereof) possesses or “controls” (within the meaning provided in the UCC)
such Pledge Agreement Collateral.
 
7.12. Properties.  All material Real Property owned and leased by the Borrower
or any of its Restricted Subsidiaries as of the Effective Date, and the nature
of the interest therein, is correctly set forth in Schedule 5.13.  Each of the
Borrower and each of its Restricted Subsidiaries has good and marketable title
to all material Real Property owned by it (except as sold or otherwise disposed
of as permitted by the terms of this Agreement) and necessary in the ordinary
conduct of its business, free and clear of all Liens, other than Permitted
Liens.
 
7.13. Restricted Subsidiaries.  On and as of the Effective Date, the Borrower
has no Restricted Subsidiaries other than those Restricted Subsidiaries listed
on Schedule 7.13.  Schedule 7.13 sets forth, as of the Effective Date, the
percentage ownership (direct and indirect) of the Borrower in each class of
Equity Interests of each of its Restricted Subsidiaries and also identifies the
direct owner thereof.  Except as set forth on Schedule 7.13, all outstanding
shares of Equity Interests of each Restricted Subsidiary of the Borrower have
been duly and validly issued, are fully paid and non-assessable (to the extent
applicable) and have been issued free of preemptive rights.  Except as set forth
on Schedule 7.13 or, in the case of Equity Plan Unit Subsidiaries, no Restricted
Subsidiary of the Borrower has outstanding any securities convertible into or
exchangeable for its Equity Interests or outstanding any right to subscribe for
or to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.
 
 
73

--------------------------------------------------------------------------------

 
 
7.14. Compliance with Statutes, etc.  Each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.15. Investment Company Act.  Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
7.16. Insurance.  Schedule 7.16 sets forth a listing of all insurance maintained
by the Borrower and its Restricted Subsidiaries as of the Effective Date, with
the amounts insured (and any deductibles) set forth therein.
 
7.17. Environmental Matters.  Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect:  (a)  each of
the Borrower and each of its Restricted Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained and is in compliance with the
terms of any permits required under such Environmental Laws; (b) there are no
Environmental Claims pending, or to the knowledge of the Borrower, threatened,
against the Borrower or any of its Restricted Subsidiaries; (c) no Lien, other
than a Permitted Lien, has been recorded, or to the knowledge of the Borrower,
threatened under any Environmental Law with respect to any Real Property
currently owned by the Borrower or any Restricted Subsidiary; (d) neither the
Borrower nor any of its Restricted  Subsidiaries has agreed to contractually
assume or accept responsibility, for any liability of any other Person under any
Environmental Law; and (e) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business or operations of the
Borrower or any of its Restricted Subsidiaries, or any of their respective
predecessors, or any Real Property at any time owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to give rise to any Environmental Claim or any liability under any Environmental
Law.  This Section 7.17 and Sections 7.05, 7.07 and 7.14 set forth the sole
representations and warranties of the Borrower and the Subsidiaries with respect
to environmental matters.
 
7.18. Employment and Labor Relations.  Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is so pending against the Borrower
or any of its Restricted Subsidiaries or, to the knowledge of the Borrower,
threatened in writing against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against the Borrower or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Restricted Subsidiaries, (iii) no union representation
question exists with respect to the employees of the Borrower or any of its
Restricted Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Restricted Subsidiaries and (v) no
wage and hour department investigation has been made of the Borrower or any of
its Restricted Subsidiaries, except (with respect to any matter specified in
clauses (i) – (iv) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.
 
7.19. Intellectual Property.  Each of the Borrower and each of its Restricted
Subsidiaries owns or has the right to use all patents, trademarks, permits,
domain names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, necessary for the present conduct of its or their business, without,
to the knowledge of the Borrower, any infringement of the intellectual property
rights of others which, or the failure to own or have such right to use which,
as the case may be, would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
 
 
74

--------------------------------------------------------------------------------

 
 
7.20. Indebtedness.  Schedule 7.20 sets forth a list of all Indebtedness with
respect to debt for borrowed money owed by the Borrower and its Restricted
Subsidiaries as of the Effective Date and which is to remain outstanding after
giving effect to the Transaction (excluding the Loans, the Term Loans, the
Senior Secured Notes, the Existing Notes and Intercompany Debt), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Restricted Subsidiaries which
directly or indirectly guarantees such debt.
 
7.21. Subordination.  The subordination provisions contained in any Permitted
Subordinated Debt Documents and any agreements or instruments relating to any
Permitted Refinancing Indebtedness in respect of the foregoing, are enforceable
against the Borrower and/or the Subsidiary Guarantors, as applicable, and the
holders of such Indebtedness, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law), and all Obligations hereunder and all obligations of the Credit Parties
under the other Credit Documents (including without limitation, the Subsidiaries
Guaranty) are within the definitions of “Senior Debt” or “Senior Guarantees” (or
other comparable term), as applicable, and “Designated Senior Debt” included in
such subordination provisions.
 
7.22. Ownership of Stations.  As of the Effective Date, (a) Schedule 7.22
completely and correctly lists each Station owned directly or indirectly by the
Borrower or any of its Restricted Subsidiaries and (b) neither the Borrower nor
any of its Restricted Subsidiaries owns any Station other than the Stations so
listed.
 
7.23. FCC Licenses and Other Matters.  (a)  Schedule 7.23 accurately lists all
material authorizations, licenses, permits and franchises granted or assigned to
the Borrower and its Restricted Subsidiaries by the FCC and all applications
therefor with respect to the Stations.  The Borrower and its Restricted
Subsidiaries hold all Necessary Authorizations required to conduct the
businesses of the Stations as presently conducted and have filed all
applications for Necessary Authorizations required to conduct the businesses of
the Stations as proposed to be conducted.  All FCC Licenses and Necessary
Authorizations are in full force and effect and are duly issued in the name of,
or validly assigned to, the Borrower or a Restricted Subsidiary.  Schedule 7.23
also correctly specifies the expiration date of each FCC License in effect.
 
(b) Except as set forth on Schedule 7.23, the Borrower its Restricted
Subsidiaries are in compliance in all material respects with applicable
Communications Law.  Neither the Borrower nor any Restricted Subsidiary has
knowledge of any investigation, notice of apparent liability, notice of
violation, notice of forfeiture or complaint issued by or filed with or before
the FCC with respect to any Station (other than proceedings relating to the
broadcast industry generally).  No event has occurred that has resulted in, or
after notice or lapse of time or both would reasonably be expected to result in,
revocation, suspension, material adverse modifications, non-renewal, material
impairment, material restriction or termination of, or material order of
forfeiture with respect to, any material FCC License or other Necessary
Authorization.
 
 
75

--------------------------------------------------------------------------------

 
 
(c) the Borrower and its Restricted Subsidiaries have duly filed any and all
material filings, reports, applications, documents, instruments and information
required to be filed by it under the Communications Act, and all such filings
were when made true, correct and complete in all material respects.  Neither the
Borrower nor any Restricted Subsidiary knows of any reason why any of the FCC
Licenses should not be renewed in the regular course without any materially
adverse conditions.
 
7.24. License Subsidiaries.  All FCC Licenses and other Necessary Authorizations
issued by the FCC relating to the Stations of the Borrower and its Restricted
Subsidiaries are held by a License Subsidiary.
 
7.25. Sanctioned Persons; FCPA.  (a)  None of the Borrower or any Restricted
Subsidiary, nor any director, officer or employee thereof, nor, to the knowledge
of the Borrower, any agent, representative, Affiliate or any other person
associated with or acting on behalf of the Borrower or any Restricted Subsidiary
is a Person that is, or is owned or controlled by a Person, currently subject
to, the target of, or located within any country or territory the target of, any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (OFAC) or the U.S. Department of State and, including
without limitation, the designation as a “specially designated national” or
“blocked person” (together, the “Sanctions”); and the Borrower will not directly
or indirectly knowingly use the proceeds of the Loans, or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to, the target of, or located within
any country or territory the subject of any Sanctions or in manner that will
result in a violation of Sanctions by any Person.
 
(b) The Borrower and its Subsidiaries have conducted and will continue to
conduct their businesses in material compliance with the U.S. Foreign Corrupt
Practices Act (“FCPA”) and all applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
reasonably designed to ensure compliance with such laws and with the
representation and warranty contained herein.  No part of the proceeds of the
Loans will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law.
 
7.26. Eligible Accounts. As to each Account that is identified by the Borrower
as an Eligible Account in a Borrowing Base Certificate submitted to
Administrative Agent, such Account is, as of the date of such Borrowing Base
Certificate, (a) a bona fide existing payment obligation of the applicable
Account Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrower’s or a
Designated Subsidiary Guarantor’’ business, (b) owed to the Borrower or a
Designated Subsidiary Guarantor and (c) not excluded as ineligible by virtue of
one or more of the excluding criteria (other than Administrative
Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.  The Administrative Agent, in the exercise of its Permitted
Discretion, shall have the right to confirm and verify all Accounts by any
manner and through any medium it considers advisable (it being understood and
agreed that, so long as (i) the Revolver Usage is less than fifty percent (50%)
of the then Revolving Loan Commitment and (ii) no Event of Default exists and is
continuing, the Administrative Agent shall not confirm and/or verify any
Accounts).
 
 
SECTION 8. Affirmative Covenants.  The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment has terminated
and the Loans (together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 12.13 and reimbursement obligations
under Section 12.01 which, in either case, are not then due and payable)
incurred hereunder and thereunder, are paid in full:
 
 
76

--------------------------------------------------------------------------------

 
 
8.01. Information Covenants.  The Borrower will furnish to each Lender:
 
(a) Quarterly Financial Statements.  Within sixty (60) days after the close of
each of the first three (3) quarterly accounting periods in each Fiscal Year of
the Borrower (or, if earlier, ten (10) days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)), (x)
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior Fiscal Year, all of which shall be certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (y) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period; provided, that at any time the Borrower has any Unrestricted
Subsidiaries, then the quarterly financial information required by this Section
8.01(a) shall include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, of the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries
excluding the financial condition and results of operations of the Unrestricted
Subsidiaries of the Borrower.
 
(b) Annual Financial Statements.  Within one hundred twenty (120) days after the
close of each Fiscal Year of the Borrower (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year and certified by Ernst & Young LLP or other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, accompanied by an opinion of such accounting firm (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to scope of audit all other than a
“going concern” exception or explanatory note resulting solely from an upcoming
maturity of the Revolving Loans occurring within one year from the most recent
balance sheet date to which such opinion relates) stating that in the course of
its regular audit of the financial statements of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm obtained no knowledge of any Default or
an Event of Default relating to financial or accounting matters which has
occurred and is continuing or, if in the opinion of such accounting firm such a
Default or an Event of Default has occurred and is continuing, a statement as to
the nature thereof, and (ii) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year;
provided, that at any time the Borrower has any Unrestricted Subsidiaries, then
the annual financial information required by this Section 8.01(b) shall include
a reasonably detailed presentation, either on the face of the financial
statements or in the footnotes thereto, of the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries excluding the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Borrower (although such separate presentation of financial information
excluding the effects of Unrestricted Subsidiaries need not be audited).
 
(c) PATRIOT Act.  Promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
 
 
77

--------------------------------------------------------------------------------

 
 
(d) Budget.  No later than sixty (60) days following the first day of each
Fiscal Year of the Borrower, a budget in the form of Exhibit K hereto (with such
modifications thereto as may be reasonably acceptable to the Administrative
Agent and the Borrower).
 
(e) Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of Exhibit
L (with blanks appropriately completed and with any deviations from such form as
may be reasonably acceptable to the Administrative Agent) certifying on behalf
of the Borrower that, to such officer’s knowledge after due inquiry, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) set forth (x) in reasonable detail the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 9.07 at the end
of such Fiscal Quarter or Fiscal Year, as the case may be, and (y) the Available
Basket Amount on the last day of the Fiscal Quarter or Fiscal Year, as the case
may be, covered by such financial statements, (ii) certify that there have been
no changes to Annexes C through F, and Annexes I through K, in each case of the
Security Agreement and Annexes A through F of the Pledge Agreement, in each case
since the Effective Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connections with any such changes, and (iii) set forth a
list of all Restricted Subsidiaries and Unrestricted Subsidiaries of the
Borrower as of the date of such compliance certificate.
 
(f) Notice of Default, Litigation and Material Adverse Effect.  Promptly, and in
any event within five (5) Business Days after any Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation, investigation or proceeding pending against the Borrower or any
of its Restricted Subsidiaries (x) which, either individually or in the
aggregate, has a reasonable likelihood of adverse determination and such adverse
determination could reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Credit Document, (iii) the filing or commencement of any
action, suit or proceeding by or before any arbitrator, the FCC or any other
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect, (iv) (x) any material admonition, censure or adverse
citation or order by the FCC or any other Governmental Authority or regulatory
agency that could reasonably be expected to result in a Material Adverse Effect
or (y) any competing application, petition to deny or other opposition to any
license renewal application filed by the Borrower or any of its Subsidiaries
with the FCC that could reasonably be expected to result in a Material Adverse
Effect, (v) information and a copy of any notice received by the Borrower or any
of its Restricted Subsidiaries from the FCC or other Governmental Authority or
any Person that concerns (x) any event  or circumstance that could reasonably be
expected to materially adversely affect any material Necessary Authorization and
(y) any notice of abandonment, expiration, revocation, material impairment,
nonrenewal or suspension of any material Necessary Authorization, together with
a written explanation of any such event or circumstance or the circumstances
surrounding such abandonment, expiration, revocation, material impairment,
nonrenewal or suspension or (vi) any other event, change or circumstance that
has had, or would reasonably be expected to have, a Material Adverse Effect.
 
(g) Other Reports and Filings.  To the extent not otherwise delivered hereunder,
(i) promptly after the filing or delivery thereof, copies of all material
financial information, proxy materials and reports, if any, which the Borrower
or any of its Restricted Subsidiaries shall publicly file with the U.S.
Securities and Exchange Commission or any successor thereto (the “SEC”) (which
delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintained
by the SEC so long as the Administrative Agent shall have been promptly notified
in writing by the Borrower of the posting thereof) or deliver to holders (or any
trustee, agent or other representative therefor) of any Qualified Preferred
Stock, any Disqualified Preferred Stock, any Designated Preferred Stock, the
Senior Secured Notes, the Existing Notes, any Permitted Subordinated Debt, any
Permitted Unsecured Debt or the terms of any Term Loan Documents or any
Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of the foregoing Indebtedness, and (ii) if and when
furnished by the Borrower, copies of all compliance certificates required to be
delivered under Section 8.01(e) of the Term Loan Credit Agreement.
 
 
78

--------------------------------------------------------------------------------

 
 
(h) Environmental Matters.  Promptly after any Authorized Officer of the
Borrower or any of its Restricted Subsidiaries obtains knowledge thereof, notice
of one or more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:
 
(i) any pending or threatened Environmental Claim against the Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries;
 
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries or any such Real Property;
 
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and
 
(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries.
 
All such notices under this clause (h) shall describe in reasonable detail the
nature of the claim, investigation, condition, occurrence or removal or remedial
action and the Borrower’s or such Restricted Subsidiary’s response thereto.
 
(i) Other FCC Information.  Promptly upon their becoming available, (i) copies
of any material correspondence exchanged with the FCC or any other federal,
state or local governmental agency or authority and (ii) copies of any periodic
or special reports filed by the Borrower or any of its Restricted Subsidiaries
with the FCC or any other federal, state or local governmental agency or
authority, in each case if such reports or correspondence indicate any material
change in the ownership of the Borrower or such Restricted Subsidiary, or any
materially adverse change in the business, operations, affairs or condition of
the Borrower or such Restricted Subsidiary.
 
 
79

--------------------------------------------------------------------------------

 
 
(j) Collateral Reports.  Promptly with each of the reports set forth on Schedule
8.01(j) at the times specified therein (and more frequently as Administrative
Agent may require at any time an Event of Default has occurred and is
continuing).  In addition, the Borrower agrees to use commercially reasonable
efforts in cooperation with Administrative Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
 
(k) Other Information.  Promptly upon reasonable request, such other information
or documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
 
Financial statements required to be delivered pursuant to Sections 8.01(a) and
(b) and information required to be delivered pursuant to Section 8.01(g) (in
each case, to the extent such financial statements or information are included
in materials otherwise filed with the SEC) shall be deemed to have been
delivered to the Administrative Agent on the date on which such information has
been posted on the Borrower’s website on the Internet at
http://www.radio-one.com (or such other website identified by the Borrower to
the Administrative Agent) or is available via the EDGAR system of the SEC on the
Internet (to the extent such information has been posted or is available as
described in such notice); provided, that in each case the Borrower shall (x)
notify the Administrative Agent of the posting of any such documents and (y)
notwithstanding the immediately subsequent sentence, deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent or any
Lender requests the Borrower to furnish such paper copies until written notice
to cease delivering such paper copies is given by the Administrative
Agent.  Information required to be delivered pursuant to this Section 8.01
(including, but not limited to, clauses (a) and (b)) may also be delivered by
electronic communication pursuant to procedures permitted by this
Agreement.  Notwithstanding anything to the contrary contained in this Section
8.01, the Borrower shall not be required to deliver to the Administrative Agent
or any Lender any information subject to confidentiality agreements or
attorney/client work privilege.
 
8.02. Books, Records and Inspections; Quarterly Conference Calls.  (a)  The
Borrower will, and will cause each of its Subject Entities to, keep proper books
of record and accounts in which full, true and correct entries in conformity
with GAAP and all requirements of law shall be made of all material dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subject Entities to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit, inspect and
conduct field examinations, under guidance of officers of the Borrower or such
Subject Entity, any of the properties of the Borrower or such Subject Entity,
and to examine the books of account of the Borrower or such Subject Entity and
discuss the affairs, finances and accounts of the Borrower or such Subject
Entity with, and be advised as to the same by, its and their officers and
independent accountants, all upon reasonable prior notice and at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
any such Lender may reasonably request; provided, that the Borrower and its
Subject Entities shall not be required to disclose any information to the
Administrative Agent or any Lender to the extent it is subject to
confidentiality agreements or attorney/client privilege; provided, further, that
the Administrative Agent shall give the Borrower the opportunity to participate
in any discussion with its accountants; provided, further, that excluding any
such visits and inspections during the continuation of an Event of Default or
excluding any field examination conducted in connection with a Permitted
Acquisition, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 8.02 and
the Administrative Agent shall not exercise such rights more often than one (1)
time during any twelve (12) consecutive month period; provided, however, that
(i) during a Reporting Period, one (1) additional field examination may be
conducted during such twelve (12) consecutive month period at the cost and
expense of the Borrower, (ii) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice, and (iii) Administrative Agent may, at any other time during normal
business hours and upon reasonable advance notice, conduct additional field
examinations as Agent may reasonably request at the expense of Agent and
Lenders.
 
 
80

--------------------------------------------------------------------------------

 
 
(b) At the request of the Administrative Agent, the Borrower will within ten
(10) days after the date of the delivery (or, if later, required delivery) of
the quarterly and annual financial information pursuant to Sections 8.01(a) and
(b), hold a conference call or teleconference, at a time selected by the
Borrower and reasonably acceptable to the Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous Fiscal Quarter or Fiscal Year, as the case may be, and the financial
condition of the Borrower and its Subsidiaries and the budgets presented for the
current Fiscal Year of the Borrower and its Restricted Subsidiaries.
 
8.03. Maintenance of Property; Insurance.  (a)  The Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) keep all material property
(other than intellectual property) necessary to the business of the Borrower and
its Restricted Subsidiaries in good working order and condition, ordinary wear
and tear excepted and subject to the occurrence of casualty and condemnation
events, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and
in accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Borrower and its
Restricted Subsidiaries, and (iii) furnish to the Administrative Agent, promptly
upon its request therefor, full information as to the insurance carried.  Such
insurance shall include physical damage insurance on all real and personal
property (whether now owned or hereafter acquired) on an all risk basis and
business interruption insurance.
 
(b) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured, as applicable), (ii) shall state that the insurers under
such insurance policies shall endeavor to provide at least thirty (30) days’
(or, in the event of cancellation for nonpayment of premium, ten (10) days’)
prior written notice of the cancellation thereof by the respective insurer to
the Collateral Agent, and (iii) shall be deposited with the Collateral Agent.
 
(c) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 8.03, or if the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) upon five (5) Business Days’ prior written
notice to the Borrower, to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses of procuring such insurance.
 
8.04. Existence; Franchises.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
franchises, Licenses and permits; provided, however, that nothing in this
Section 8.04 shall prevent (i) sales of assets and other transactions,
dispositions or actions or omissions by the Borrower or any of its Restricted
Subsidiaries in accordance with Section 9.02 or (ii) the withdrawal by the
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
Company in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
81

--------------------------------------------------------------------------------

 
 
8.05. Compliance with Statutes, etc.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
8.06. Compliance with Environmental Laws.  (a)  The Borrower will comply, and
will cause each of its Restricted Subsidiaries to comply, with all Environmental
Laws and permits required thereunder applicable to, or required by, the
ownership, lease or use of its Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will promptly pay or cause to
be paid all costs and expenses incurred in connection with such compliance, and
will keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws except for Permitted Liens related
thereto and except for Liens imposed on leased Real Property resulting from the
acts or omissions of the owner of such leased Real Property or of other tenants
of such leased Real Property who are not within the control of a Credit Party.
 
(b) (i)           After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 8.01(h), (ii) at any time that the
Borrower or any of its Restricted Subsidiaries is not in compliance with Section
8.06(a) or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 10, the
Borrower will provide, at the sole expense of the Borrower and at the written
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, reasonable in scope based upon
the circumstances of the request, indicating, where relevant to the subject
matter of the request, the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property or the nature of any noncompliance or
other liability and the potential cost of any corrective actions required to
remedy the condition or event at issue.  If the Borrower fails to take adequate
steps to provide the same within thirty (30) days after such request was made,
the Administrative Agent may order the same, the cost of which shall be borne by
the Borrower, and the Borrower shall grant and does hereby grant to the
Administrative Agent and the Lenders and their respective agents access to such
Real Property and specifically grants the Administrative Agent and the Lenders
an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower.
 
8.07. ERISA-Related Information.  The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests):
 
(a) promptly and in any event within fifteen (15) days receiving a request from
the Administrative Agent a copy of IRS Form 5500 (including the Schedule B) with
respect to a Plan;
 
(b) promptly and in any event within thirty (30) days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred that would reasonably be expected to result in
material liability to the Borrower or any Subsidiary of the Borrower, a
certificate of the chief financial officer of the Borrower describing such ERISA
Event and the action, if any, proposed to be taken with respect to such ERISA
Event and a copy of any notice filed with the PBGC or the IRS pertaining to such
ERISA Event and any notices received by the Borrower, such Subsidiary of the
Borrower or such ERISA Affiliate from the PBGC or any other governmental agency
with respect thereto; provided, that, in the case of ERISA Events under
paragraph (d) of the definition thereof, the thirty (30) day period set forth
above shall be a ten (10) day period, and, in the case of ERISA Events under
paragraph (b) of the definition thereof, in no event shall notice be given later
than ten (10) days after the occurrence of the ERISA Event;
 
 
82

--------------------------------------------------------------------------------

 
 
(c) promptly, and in any event within thirty (30) days, after becoming aware
that there has been (A) an increase in Unfunded Pension Liabilities (taking into
account only Plans with positive Unfunded Pension Liabilities) that are
reasonably expected to result in material liability to the Borrower since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable; (B) a material increase since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, in potential withdrawal liability under Section 4201 of ERISA, if
the Borrower, any Subsidiary of the Borrower and the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans that are reasonably
expected to result in material liability to the Borrower or any Subsidiary; or
(C) the adoption of any amendment to a Plan which results in a material increase
in contribution obligations of the Borrower or any Subsidiary, a detailed
written description thereof from the chief financial officer of the Borrower;
and
 
(d) If, at any time after the Effective Date, the Borrower, any Restricted
Subsidiary of the Borrower or any ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), a Plan or Multiemployer Plan which
is not set forth in Schedule 7.10, then the Borrower shall deliver to the
Administrative Agent an updated Schedule 7.10 as soon as practicable, and in any
event within thirty (30) days after the Borrower, such Subsidiary or such ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), thereto.
 
8.08. End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i) its and
each of its Restricted Subsidiaries’ Fiscal Years to end on December 31 of each
calendar year and (ii) its and each of its Restricted Subsidiaries’ Fiscal
Quarters to end on the last day of each period described in the definition of
“Fiscal Quarter”, unless, in each case, as otherwise agreed by the
Administrative Agent in its Permitted Discretion.
 
8.09. Payment of Taxes.  The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 9.01(i); provided, that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim (i) which is being contested in good faith and by proper proceedings if
it has maintained adequate reserves with respect thereto in accordance with GAAP
or (ii) to the extent the failure to pay such tax, assessment, charge, levy or
claim could not reasonably be expected to result in a Material Adverse Effect.
 
8.10. Use of Proceeds.  The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.
 
8.11. Additional Security; Further Assurances; etc.  (a)  The Borrower will, and
will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such
Collateral and Real Property Collateral of the Borrower and such other Credit
Party as are not covered by the original Security Documents (other than Excluded
Assets) as may be reasonably requested from time to time by the Administrative
Agent or the Required Lenders (collectively, as amended, restated, supplemented
or otherwise modified from time to time, the “Additional Security Documents”);
except, that, Administrative Agent or the Required Lenders will not request the
filing of any Mortgages on any Mortgaged Property so long as no Event of Default
has occurred and is continuing.  All such security interests and Mortgages (i)
shall be granted pursuant to documentation
 
 
83

--------------------------------------------------------------------------------

 
 
reasonably satisfactory in form and substance to the Collateral Agent and the
Borrower; it being understood and agreed that each Mortgage on any Mortgaged
Property shall be in form and substance substantially similar to any Mortgage on
such Mortgaged Property executed by the Borrower and/or any other Credit Party
in favor of the Term Loan Agent under the Term Loan Documents, and (ii) subject
to exceptions as are reasonably acceptable to the Administrative Agent, shall
constitute valid, enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) and perfected security interests (if and to the extent the assets
subject to the applicable Additional Security Document can be perfected by the
actions required by such Additional Security Document) and Mortgages superior to
and prior to the rights of all third Persons and subject to no other Liens
except for Permitted Liens or, in the case of Real Property, the Permitted
Encumbrances related thereto.  The Additional Security Documents or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect (if and to the extent such
security interests can be perfected by the filings or other actions required
under the Additional Security Documents), preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall be paid in full.  Notwithstanding the foregoing, this Section
8.11(a) shall not apply to (and the Borrower and its Restricted Subsidiaries
shall not be required to grant a Mortgage in) any Leaseholds (regardless of fair
market value) or any owned Real Property the fair market value of which is less
than $1,000,000 (as reasonably determined by the Borrower or such Restricted
Subsidiary and reasonably acceptable to the Administrative Agent); provided,
however, that in no event shall the aggregate fair market value (as reasonably
determined by the Borrower) of all owned Real Property not required to be
subject to a Mortgage by operation of this sentence exceed $10,000,000 in the
aggregate.
 
(b) The Borrower will, and will cause each of the other Credit Parties to, at
the reasonable expense of the Borrower, make, execute, endorse, acknowledge,
authorize and/or deliver to the Collateral Agent from time to time such
schedules, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys, title insurance, flood
certifications, reports, bailee agreements, control agreements and other
documents, assurances, opinions of counsel or instruments and take such further
similar steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require; except, that, in
connection with any Mortgage, the Borrowers shall only be required to provide
deliverables to Administrative Agent consistent with Section 5.13 of the Term
Loan Credit Agreement as in effect as of the “Effective Date” of said Term Loan
Credit Agreement.  Each Credit Party acknowledges that certain transactions
contemplated by this Agreement and the other Credit Documents, and certain
actions which may be taken by the Administrative Agent, the Collateral Agent or
the Lenders in the exercise of their rights and remedies under this Agreement or
any other Credit Document, may require the consent of the FCC.  If the
Administrative Agent reasonably determines that the consent of the FCC is
required in connection with the execution, delivery or performance of any of the
aforesaid documents or any documents delivered to the Administrative Agent, the
Collateral Agent or the Lenders in connection therewith or as a result of any
action which may be taken or be proposed to be taken pursuant thereto, then each
Credit Party, at its sole reasonable cost and expense, shall use its
commercially reasonable efforts to secure such prior consent and to cooperate
with the Administrative Agent, the Collateral Agent and the Lenders in any such
action taken or proposed to be taken by the Administrative Agent, the Collateral
Agent or any Lender.
 
(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.
 
 
84

--------------------------------------------------------------------------------

 
 
(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 8.11 shall be completed within sixty (60) days after such action is
requested to be taken by the Administrative Agent or the Required Lenders (as
such time may be extended by the Administrative Agent or the Required Lenders in
its or their discretion); provided, that in no event shall the Borrower or any
of its Restricted Subsidiaries be required to take any action, other than using
its commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 8.11.
 
(e) Promptly after any Domestic Restricted Subsidiary of the Borrower ceases to
constitute an Immaterial Subsidiary or a “U.S Foreign Holding Company” in
accordance with the applicable definitions thereof, the Borrower shall cause
such Domestic Restricted Subsidiary to take all actions required as if such
Domestic Restricted Subsidiary were then established, created or acquired.
 
(f) Each new Wholly-Owned Domestic Restricted Subsidiary that is required to
execute any Credit Document shall promptly, upon the reasonable request of the
Administrative Agent, execute and deliver, or cause to be executed and
delivered, all other relevant documentation (including opinions of counsel) of
the type described in Sections 5.02, 5.03, 5.04, 5.08, 5.09 and 5.13 as such new
Restricted Subsidiary would have had to deliver if such new Restricted
Subsidiary were a Credit Party on the Effective Date.
 
(g) In the event (A) new Unrestricted Subsidiaries are established or created,
or the Borrower or any of its Wholly-Owned Restricted Subsidiaries acquires
Equity Interests in an Unrestricted Subsidiary (i) at least 5 days’ prior
written notice thereof shall be given to the Administrative Agent (or such
shorter period of time as is acceptable to the Administrative Agent in any given
case), (ii) the Equity Interests (other than any Excluded Equity Interests) of
such new Unrestricted Subsidiary held by any Credit Party shall be promptly
pledged pursuant to, and to the extent required by, this Agreement and the
Pledge Agreement and the certificates, if any, representing such Equity
Interests, together with stock or other appropriate powers duly executed in
blank, shall be delivered to the Collateral Agent as, and to the extent required
by, the Pledge Agreement, (iii) all Investments by the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary shall be permitted
pursuant to Section 9.05 and (iv) all requirements of the definition of
Unrestricted Subsidiary and Section 8.14 shall have been satisfied, and (B) the
Borrower and its Wholly-Owned Restricted Subsidiaries establish, create and, to
the extent permitted by this Agreement, acquire Wholly-Owned Restricted
Subsidiaries (i) at least five (5) days’ prior written notice thereof shall be
given to the Administrative Agent (or such shorter period of time as is
acceptable to the Administrative Agent in any given case), (ii) the Equity
Interests (other than any Excluded Equity Interests) of such new Restricted
Subsidiary shall be promptly pledged pursuant to, and to the extent required by,
this Agreement and the Pledge Agreement and the certificates, if any,
representing such Equity Interests (other than any Excluded Equity Interests),
together with stock or other appropriate powers duly executed in blank, shall be
delivered to the Collateral Agent as, and to the extent required by, the Pledge
Agreement, (iii) each such new Wholly-Owned Domestic Restricted Subsidiary
(other than any Immaterial Subsidiary) shall execute a counterpart of the
Subsidiaries Guaranty, the Security Agreement and the Pledge Agreement and (iv)
each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Immaterial Subsidiary), to the extent requested by the Administrative Agent or
the Required Lenders, shall take all actions required pursuant to this Section
8.11.
 
 
85

--------------------------------------------------------------------------------

 
 
8.12. Maintenance of Company Separateness.  The Borrower will, and will cause
each of its Subsidiaries and other Restricted Subsidiaries to, satisfy customary
Company formalities, including, as applicable, (i) the holding of regular board
of directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting and (ii) the maintenance of separate Company offices and
records.  Neither the Borrower nor any of its Restricted Subsidiaries shall make
any payment to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary and no bank account of any Unrestricted
Subsidiary shall be commingled with any bank account of the Borrower or any of
its Restricted Subsidiaries.  Any financial statements distributed to any
creditors of any Unrestricted Subsidiary shall clearly establish or indicate the
Company separateness of such Unrestricted Subsidiary from the Borrower and its
Restricted Subsidiaries.
 
8.13. [Intentionally Omitted].
 
8.14. Designation of Subsidiaries.  The board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary (any such designation, a
“Subsidiary Designation”); provided, that:
 
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;
 
(ii) [Intentionally Omitted];
 
(iii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “restricted subsidiary” immediately after giving effect to any such
designation hereunder for purposes of the Parity Lien Documents, the Existing
Notes Documents, any Permitted Subordinated Debt Documents, any Permitted
Unsecured Debt Documents, any document with respect to Indebtedness permitted by
Section 9.04(ii), 9.04(xviii) or 9.04(xix), or any Permitted Refinancing Debt
Documents in respect of the foregoing, as applicable;
 
(iv) [Intentionally Omitted];
 
(v) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, (1) such Subsidiary to be so designated shall satisfy all of the
requirements of an “Unrestricted Subsidiary” as set forth in the definition
thereof, (2) if such Restricted Subsidiary to be so designated is directly owned
by the Borrower or any of its Wholly-Owned Domestic Restricted Subsidiaries, one
hundred percent (100%) of the Equity Interests of such Subsidiary are owned by
the Borrower or such Wholly-Owned Domestic Restricted Subsidiary, (3) all of the
provisions of Section 8.11 shall have been complied with in respect of such
newly designated Unrestricted Subsidiary and (4) the Investment resulting from
the designation of such Subsidiary as an Unrestricted Subsidiary as provided in
the following sentence is permitted by Section 9.05(xxii) or (xxiii); provided,
that foregoing clauses (1), (2) and (4) shall not be applicable in the case of a
“deemed designation” as provided in clause (ii) of the proviso appearing in the
definition of “Unrestricted Subsidiary”;
 
(vi) in the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, (1) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such designation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (2) all actions which would be required to be
taken pursuant to Section 8.11 in connection with the establishment, creation or
acquisition of a new Restricted Subsidiary are taken at the time of such
designation, (3) except in the case of a deemed designation as provided in
clause (i) of the proviso to the definition of “Unrestricted Subsidiary”, such
Subsidiary shall be a Wholly-Owned Subsidiary of the Borrower (both before and
after giving effect to such designation), and (4) the Indebtedness and Liens of
such Subsidiary resulting from the designation of such Subsidiary as a
Restricted Subsidiary as provided in the following sentence are permitted under
Section 9.04 or 9.01, as applicable;
 
 
86

--------------------------------------------------------------------------------

 
 
(vii) in no event may any License Subsidiary be designated as an Unrestricted
Subsidiary; and
 
(viii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (viii), inclusive, and containing the calculations
of compliance (in reasonable detail) with preceding clauses (ii) and (v)(1).
 
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the Fair Market Value of all outstanding Investments owned by
the Borrower and its Restricted Subsidiaries in the respective Subsidiary at the
time that such Subsidiary is designated an Unrestricted Subsidiary.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by a Restricted Subsidiary at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
 
 
SECTION 9. Negative Covenants
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment has terminated and the Loans, Fees and all other
Obligations (other than any indemnities described in Section 12.13 and
reimbursement obligations under Section 12.01 which, in either case, are not
then due and payable) incurred hereunder and thereunder, are paid in full:
 
9.01. Liens.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of the Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired; provided, that the
provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
 
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(ii) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, contractors’ and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s or such
Restricted Subsidiary’s property or assets or materially impair the use thereof
in the operation of the business of the Borrower or such Restricted Subsidiary
or (y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;
 
 
87

--------------------------------------------------------------------------------

 
 
(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 9.01, plus renewals,
replacements and extensions of such Liens; provided, that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties (other than the proceeds and
products thereof and accessions thereto) of the Borrower or any of its
Restricted Subsidiaries, unless such Lien is otherwise permitted under separate
provisions of this Section 9.01;
 
(iv) Liens on the Collateral created by or pursuant to this Agreement, the
Security Documents and, subject to the Revolver Intercreditor Agreement, the
Parity Lien Documents (or any Permitted Refinancing thereof);
 
(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Restricted Subsidiaries to other Persons entered in the ordinary
course of business and not materially interfering with the conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole and
(y) any interest or title of a lessor, sublessor or licensor under any lease or
license agreement permitted by this Agreement to which the Borrower or any of
its Restricted Subsidiaries is a party;
 
(vi) Liens upon assets of the Borrower or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations or mortgage financings to the extent
such Capitalized Lease Obligations or mortgage financings are permitted by
Section 9.04(iv) ; provided, that (x) such Liens only serve to secure the
payment of Indebtedness and/or other monetary obligations arising under such
Capitalized Lease Obligation or mortgage financing and (y) the Lien encumbering
the asset or assets giving rise to such Capitalized Lease Obligation or mortgage
financing does not encumber any asset of the Borrower or any other asset of the
Borrower or any Restricted Subsidiary of the Borrower other than the proceeds of
the assets giving rise to such Capitalized Lease Obligations or mortgage
financing;
 
(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Effective Date and used in the ordinary course of business
of the Borrower or any of its Restricted Subsidiaries and placed at the time of
the acquisition or construction thereof by the Borrower or such Restricted
Subsidiary or within one hundred eighty (180) days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase or construction
price thereof or to secure Indebtedness incurred solely for the purpose of
financing the acquisition or construction of any such equipment, machinery or
other fixed assets or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, that (x) the Indebtedness
secured by such Liens is permitted by Section 9.04(iv) and (y) in all events,
the Lien encumbering the equipment, machinery or other fixed assets so acquired
or constructed does not encumber any other asset of the Borrower or such
Restricted Subsidiary;
 
(viii) Liens which may arise as a result of zoning, building codes, and other
land use laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any governmental authority and which are
not violated in any material way by the current use or occupancy of such real
property, easements, rights-of-way, restrictions, encroachments, minor survey
defects and other similar charges or encumbrances, minor title defects or
irregularities affecting Real Property, in each case not securing Indebtedness
for borrowed money, not materially interfering with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;
 
 
88

--------------------------------------------------------------------------------

 
 
(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
 
(x) Liens arising out of the existence of judgments or awards (x) in respect of
which the Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings; provided, that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $10,000,000 at
any time or (y) with respect to which payment in full above any applicable
customary deductible is covered by insurance from a reputable third-party
insurance provider which has been notified thereof in writing and not denied or
contested coverage;
 
(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;
 
(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
industry practice (exclusive of obligations in respect of the payment for
borrowed money);
 
(xiii) Permitted Encumbrances;
 
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other permitted Investment, or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition or other permitted Investment;
provided, that (x) any Indebtedness that is secured by such Liens is permitted
to exist under Section 9.04(vii) or constitutes Permitted Refinancing
Indebtedness in respect thereof permitted by Section 9.04(vii), and (y) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition or other Investment and do not attach to any
other asset (other than the proceeds and products thereof and accessories
thereto) of the Borrower or any of its Restricted Subsidiaries;
 
(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;
 
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
 
(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management, automated clearing house transfers and operating
account arrangements, and Liens on Restricted cash or Cash Equivalents;
 
 
89

--------------------------------------------------------------------------------

 
 
(xviii) Liens on earnest money deposits of cash or Cash Equivalents made by the
Borrower or its Restricted Subsidiaries in connection with any Permitted
Acquisition;
 
(xix) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 9.04;
 
(xx) Liens consisting of an agreement to dispose of property permitted by
Section 9.02;
 
(xxi) Liens incurred on cash or Cash Equivalents of the Borrower to secure
reimbursement obligations in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;
 
(xxii) additional Liens of the Borrower or any Restricted Subsidiary of the
Borrower not otherwise permitted by this Section 9.01 that (w) were incurred in
the ordinary course of business, (x) do not encumber any assets of the Borrower
or any of its Restricted Subsidiaries the fair market value (as reasonably
determined by senior management of the Borrower) of which exceeds the amount of
the Indebtedness or other obligations secured by such assets, (y) do not
materially impair the use of such assets in the operation of the business of the
Borrower or such Restricted Subsidiary and (z) do not secure obligations in
excess of $1,000,000 in the aggregate for all such Liens at any time; and
 
(xxiii) subject to a customary intercreditor agreement reasonably satisfactory
to the Administrative Agent, Liens in respect of Indebtedness permitted to be
incurred pursuant to Section 9.04(xviii).
 
In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) and (xxii) of this Section 9.01 by the Borrower of any
of its Restricted Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).
 
9.02. Consolidation, Merger, Sale of Assets, etc.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership or merge or consolidate, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets (other than sales of air-time advertisements and similar promotional
activities in the ordinary course of business), or enter into any sale-leaseback
transactions; except, that:
 
(i) the Borrower and its Restricted Subsidiaries may effect Dividends permitted
under Section 9.03;
 
(ii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete, worn-out or uneconomical property in the ordinary course of
business;
 
(iii) the Borrower and its Restricted Subsidiaries may grant Liens in their
property and assets to the extent permitted under Section 9.01;
 
(iv) the Borrower and its Restricted Subsidiaries may sell assets (other than
assets included in the Borrowing Base (only to the extent that Availability is
less than $5,000,000) and the Equity Interests of any Wholly-Owned Restricted
Subsidiary or any Unrestricted Subsidiary, unless, in the case of a Wholly-Owned
Restricted Subsidiary, all of the Equity Interests of such Wholly-Owned
Restricted Subsidiary are sold in accordance with this clause (iv)), so long as
(v) no Event of Default then exists or would result therefrom, (w) the Borrower
or the respective Restricted Subsidiary receives at least Fair Market Value, (x)
the consideration received by the Borrower or such Restricted Subsidiary
consists of at least seventy-five percent (75%) cash or Cash Equivalents and is
paid at the time of the closing of such sale, and (y) the sum of Consolidated
EBITDA derived from the assets related to any such sale (measured for the most
recently ended Calculation Period) plus the Consolidated EBITDA derived from the
assets related to all other sales of assets consummated pursuant to this clause
(iv) (measured for the applicable Calculation Period most recently ended prior
to each such other sale), shall represent not more than twenty-five percent
(25%) of the Borrower’s Consolidated EBITDA (measured for the most recently
ended Calculation Period) at the time such sale is consummated;
 
 
90

--------------------------------------------------------------------------------

 
 
(v) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
otherwise permitted by Section 9.04);
 
(vi) each of the Borrower and its Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
 
(vii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries (taken as a whole);
 
(viii) the Borrower or any Restricted Subsidiary (other than a License
Subsidiary) of the Borrower may convey, sell or otherwise transfer all or any
part of its business, properties and assets to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor, so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and all actions required to maintain said perfected status
have been taken;
 
(ix) (a) any Restricted Subsidiary (other than a License Subsidiary) of the
Borrower may merge or consolidate with and into, or be dissolved or liquidated
into, or transfer any of its assets to, the Borrower or any Subsidiary
Guarantor, so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (iii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of such Restricted Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, consolidation, dissolution or liquidation) and all actions required
to maintain said perfected status have been taken; provided, that no Equity Plan
Unit Subsidiary may merge or consolidate with or into any other Subsidiary
Guarantor (other than another Equity Plan Unit Subsidiary), and (b) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor may
merge or consolidate with and into, or be dissolved or liquidated into, or
transfer any of its assets to, any other Restricted Subsidiary of the Borrower
and its Restricted Subsidiaries that is not a Subsidiary Guarantor;
 
 
91

--------------------------------------------------------------------------------

 
 
(x) any Foreign Restricted Subsidiary of the Borrower may be merged,
consolidated or amalgamated with and into, or be dissolved or liquidated into,
or transfer any of its assets to, any Wholly-Owned Foreign Restricted Subsidiary
of the Borrower, so long as (i) such Wholly-Owned Foreign Restricted Subsidiary
of the Borrower is the surviving or continuing entity of any such merger,
consolidation, amalgamation, dissolution or liquidation and (ii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the Equity Interests of such
Wholly-Owned Foreign Restricted Subsidiary and such Foreign Restricted
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;
 
(xi) to the extent constituting an Investment, any conveyance, sale, lease or
other disposition (other than by way of merger or consolidation) by the Borrower
or any of its Restricted Subsidiaries permitted by Section 9.05;
 
(xii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash or other Cash Equivalents at Fair Market Value;
 
(xiii) so long as no Event of Default exists or would result therefrom, (x) any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 9.05; provided, that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 8.11, to the extent applicable and (y) any Permitted
Acquisition may be consummated in accordance with the requirements of Section
9.05(xii) or Section 9.05(xxii), as applicable;
 
(xiv) any License Subsidiary of the Borrower may merge or consolidate with and
into, or be dissolved or liquidated into, or transfer any of its assets to, any
other License Subsidiary which is a Subsidiary Guarantor, so long as (i) the
License  Subsidiary which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (ii) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such License Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been taken;
 
(xv) subject to compliance with Section 8.11 hereof with respect to any assets
acquired in connection therewith, Asset Swaps made in accordance with the
requirements of the definition thereof, so long as (v) if the Fair Market Value
of the assets transferred exceeds $1,000,000 but is less than $50,000,000, the
board of directors of the Borrower approves such transfer and exchange, (w) if
the Fair Market Value of the assets transferred equals or exceeds $50,000,000,
the board of directors of the Borrower approves such transfer and exchange and
the Borrower secures an appraisal of the property or assets received given by an
unaffiliated third party in form and substance reasonably satisfactory to the
Administrative Agent, (x) the Fair Market Value of any property or assets
received in connection therewith is at least equal to the Fair Market Value of
the property or assets so transferred, (y) each such Asset Swap is effected in
connection with an Investment permitted by Section 9.05, and (z) to the extent
applicable, any “boot” or other assets received by the Borrower or any
Restricted Subsidiary complies with the requirements of clause (y) above; and
 
(xvi) the Borrower and its Restricted Subsidiaries may from time to time sell
Equity Interests of Unrestricted Subsidiaries, so long as (v) no Event of
Default then exists or would result therefrom, (w) each such sale is an arm’s
length transaction and the Borrower or the respective Restricted Subsidiary
receives at least Fair Market Value, (x) the consideration received by the
Borrower or such Restricted Subsidiary consists of at least seventy-five percent
(75%) cash or Cash Equivalents and is paid at the time of the closing of such
sale, and (y) all (and not less than all) of the Equity Interests of such
Unrestricted Subsidiary are sold in accordance with this clause (xvi).
 
 
92

--------------------------------------------------------------------------------

 
 
(xvii) the Borrower and its Restricted Subsidiaries may (v) cancel, abandon,
sell, assign, transfer or otherwise dispose of intellectual property rights
that, in each case, (i) the Borrower or any Restricted Subsidiary decides in its
reasonable business judgment to no longer use or (ii) are, in the Borrower’s or
any Restricted Subsidiary’s reasonable business judgment, no longer material to,
or no longer used or useful in its business, and (w) permit intellectual
property rights to expire in accordance with their statutory terms (except to
the extent such terms may be extended or renewed);
 
(xviii) the Borrower and its Restricted Subsidiaries may terminate or unwind any
Interest Rate Protection Agreement or other Hedging Agreement in accordance with
its terms;
 
(xix) the Borrower and its Restricted Subsidiaries may dispose of property and
assets to the extent they were the subject to casualty or condemnation
proceedings upon the occurrence of the related Recovery Event;
 
(xx) the Borrower and its Restricted Subsidiaries may from time to time after
the Effective Date effect Designated Sales, so long as (v) no Event of Default
then exists or would result therefrom, (w) each such sale is an arm’s length
transaction and the Borrower or the respective Restricted Subsidiary receives at
least Fair Market Value, (x) the consideration received by the Borrower or such
Restricted Subsidiary consists of at least seventy-five percent (75%) cash or
Cash Equivalents and is paid at the time of the closing of such sale, and (z)
the aggregate amount of the cash and non-cash proceeds received from all
Designated Sales made pursuant to this clause (xx) shall not exceed $25,000,000
(for this purpose using the Fair Market Value of property other than cash); and
 
(xxi) the Borrower and its Restricted Subsidiaries may effect dispositions set
forth on Schedule 9.02.
 
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect and/or evidence the foregoing.
 
9.03. Dividends.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Borrower or any of its Restricted Subsidiaries; except, that:
 
(i) (A) any Restricted Subsidiary of the Borrower may pay cash Dividends to the
Borrower or to any Wholly-Owned Domestic Restricted Subsidiary of the Borrower,
(B) any Foreign Restricted Subsidiary of the Borrower may pay cash Dividends to
any Wholly-Owned Foreign Restricted Subsidiary of the Borrower, (C) any
Restricted Subsidiary of the Borrower may pay Dividends to the Borrower or to
any 100%-Owned Subsidiary that is a Domestic Restricted Subsidiary and (D) any
Foreign Restricted Subsidiary of the Borrower may pay Dividends to any
100%-Owned Subsidiary that is a Foreign Restricted Subsidiary; provided, that,
in the case of clauses (A) and (B), except in the case of Dividends paid for
purposes of paying tax liabilities by a parent company when and as due, no Event
of Default exists at the time of payment of any such Dividend;
 
 
93

--------------------------------------------------------------------------------

 
 
(ii) any Non-Wholly-Owned Restricted Subsidiary of the Borrower may pay
Dividends to its shareholders, members or partners generally, so long as the
Borrower or its respective Restricted Subsidiary which owns the Equity Interest
in the Restricted Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Restricted Subsidiary paying such Dividends and taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);
 
(iii) the Borrower may acquire Equity Interests in connection with the exercise
of stock options, warrants or other convertible or exchangeable securities to
the extent such Equity Interests represent a portion of the exercise price of
those stock options, warrants or other convertible or exchangeable securities by
way of cashless exercise;
 
(iv) the Borrower may retire any shares of Disqualified Preferred Stock by
conversion into, or by exchange for, shares of Disqualified Preferred Stock, or
out of the net cash proceeds of the substantially concurrent sale (other than to
a Restricted Subsidiary of the Borrower) of other shares of Disqualified
Preferred Stock; provided, that such Disqualified Preferred Stock  shall not
require the direct or indirect payment of the liquidation preference earlier in
time than the final stated maturity of such retired shares of Disqualified
Preferred Stock;
 
(v) the Borrower and its Restricted Subsidiaries may make cash payments in lieu
of the issuance of fractional shares of Equity Interests in connection with any
transaction permitted under this Agreement;
 
(vi) the Borrower may pay Dividends on its Qualified Preferred Stock pursuant to
the terms thereof through the issuance of additional shares of such Qualified
Preferred Stock; provided, that in lieu of issuing additional shares of such
Qualified Preferred Stock as Dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Preferred Stock in respect of
which such Dividends have accrued;
 
(vii) the Borrower may pay cash Dividends on its Equity Interests or redeem,
repurchase or otherwise acquire for value in cash, outstanding shares of the
Borrower’s Equity Interests (or options or warrants to purchases Borrower Common
Stock) not otherwise permitted pursuant to this Section 9.03; provided, that
each of the Payment Conditions is satisfied;
 
(viii) the Borrower may redeem, repurchase or otherwise acquire for value in
cash, outstanding shares of the Borrower’s Equity Interests (or options or
warrants to purchase Borrower Common Stock) not otherwise permitted pursuant to
this Section 9.03; provided, that each of the Payment Conditions is satisfied
 
(ix) the Borrower may redeem, repurchase or otherwise acquire for value, at any
time on or after the date that is two and one-half (2 1/2) years after the
Effective Date, outstanding shares of the Borrower’s Equity Interests (or
options or warrants to purchase Borrower Common Stock) (x) in exchange for, or
out of the Net Cash Proceeds of the substantially concurrent sale or issuance
(other than to a Subsidiary of the Borrower) of, Equity Interests of the
Borrower (other than Disqualified Preferred Stock and Designated Preferred
Stock) or (y) from the Net Cash Proceeds of the substantially concurrent cash
contribution to the common equity capital of the Borrower (other than from any
Subject Entity) ; provided, that the amount of any such Net Cash Proceeds
utilized for such purpose will be excluded for purposes of the determination of
the Available Basket Amount;
 
(x) the Borrower may declare and pay Dividends or other payments or
distributions on account of the Borrower’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower) or redeem, repurchase, retire, defease or otherwise acquire any
Equity Interests of the Borrower in connection with a substantially concurrent
Going Private Transaction (i) out of the Net Cash Proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Preferred Stock and
Designated Preferred Stock) or (ii) from the Net Cash Proceeds of substantially
concurrent cash contribution to the common equity capital of the Borrower;
provided, that the amount of any such Net Cash Proceeds that are utilized for
any such Dividend, redemption, repurchase, retirement, defeasance or other
acquisition of the Borrower’s Equity Interests will be excluded for purposes of
the determination of the Available Basket Amount;
 
 
94

--------------------------------------------------------------------------------

 
 
(xi) the Borrower may redeem, repurchase or otherwise acquire for value in cash,
outstanding shares of the Borrower’s Equity Interests (or options or warrants to
purchase Borrower Common Stock) not otherwise permitted pursuant to this Section
9.03; provided, that each of the Payment Conditions is satisfied; and
 
(xii) the Borrower may redeem, repurchase or otherwise acquire for value in
cash, outstanding shares of the Borrower’s or Subsidiaries’ Equity Interests (or
options or warrants to purchase Borrower Common Stock) held by any future,
present or former employee, director or consultant of the Borrower or any of its
Subsidiaries (or permitted transferees, assigns, estates, trusts or heirs of
such employee, director or consultant) either pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or upon the termination of such employee, director or consultant’s
employment or directorship; provided, however, that the aggregate the aggregate
amount of all payments, redemptions or repurchases permitted under this clause
(xii) do not exceed $2,500,000 in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $5,000,000 in any calendar year); provided, further, that such amount
in any calendar year may be increased by an amount not to exceed:
 
(A) the cash proceeds from the sale or issuance of Borrower Common Stock or
Qualified Preferred Stock (other than Designated Preferred Stock) to members of
management, directors or consultants of the Borrower or any of its Subsidiaries
that occurred after the Effective Date, to the extent the cash proceeds from
such sale or issuance have not otherwise been applied to payments under Section
9.03(vii); plus
 
(B) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Effective Date; less
 
(C) the amount of any payments made in previous calendar years pursuant to
clauses (a) and (b) of this clause;
 
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management, directors, employees or
consultants of the Borrower or its Restricted Subsidiaries in connection with a
repurchase of Capital Stock of the Company will not be deemed to constitute a
Dividend for purposes of this Section 9.03 or any other provision of this
Agreement.
 
9.04. Indebtedness.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:
 
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
 
 
95

--------------------------------------------------------------------------------

 
 
(ii) Scheduled Existing Indebtedness outstanding on the Effective Date and
listed on Schedule 7.20 (as reduced by any repayments of principal thereof other
than with the proceeds of Permitted Refinancing Indebtedness), without giving
effect to any subsequent extension, renewal or refinancing thereof except
through one or more issuances of Permitted Refinancing Indebtedness in respect
thereof;
 
(iii) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
9.04 and (y) other Hedging Agreements entered into in the ordinary course of
business and providing protection to the Borrower and its Restricted
Subsidiaries against fluctuations in currency values in connection with the
Borrower’s or any of its Restricted Subsidiaries’ operations, in either case so
long as the entering into of such Interest Rate Protection Agreements or other
Hedging Agreements are bona fide Hedging activities and are not for speculative
purposes;
 
(iv) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations, mortgage financings and purchase money
Indebtedness described in Section 9.01(vii); provided, that in no event shall
the sum of the aggregate principal amount of all Capitalized Lease Obligations,
mortgage financings and purchase money Indebtedness permitted by this clause
(iv) exceed $5,000,000 at any one time outstanding;
 
(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 9.05(viii) or other Intercompany Debt otherwise permitted by Section
9.05;
 
(vi) Indebtedness consisting of guaranties (x) by the Borrower and Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations not restricted by the terms of this Agreement, (y) by Foreign
Restricted Subsidiaries of the Borrower of each other’s Indebtedness and lease
and other contractual obligations not restricted by the terms of this Agreement
and (z) by Restricted Subsidiaries who are not Subsidiary Guarantors of each
other’s Indebtedness and lease and other contractual obligations not restricted
by the terms of this Agreement;
 
(vii) Indebtedness of a Restricted Subsidiary (other than a License Subsidiary)
of the Borrower acquired pursuant to a Permitted Acquisition or other permitted
Investment (or Indebtedness assumed at the time of a Permitted Acquisition or
other permitted Investment of an asset securing such Indebtedness) (any such
Indebtedness, “Permitted Acquired Debt”) and Permitted Refinancing Indebtedness
in respect thereof; provided, that (x) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition or other permitted Investment and (y) the aggregate principal amount
of all Indebtedness permitted by this clause (vii) shall not exceed $1,000,000
at any one time outstanding;
 
(viii) Indebtedness arising from customary credit card processing services,
debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), Cash Management Services, netting
arrangements, automated clearing house transfers, or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five (5) Business Days of its incurrence;
 
(ix) Indebtedness of the Borrower and its Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business;
 
 
96

--------------------------------------------------------------------------------

 
 
(x) Indebtedness evidenced by the Existing Letters of Credit and other letters
of credit and the Borrower’s continuing reimbursement obligations in respect
thereof in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;
 
(xi) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Restricted Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve (12) months;
 
(xii) Indebtedness of the Borrower or any of its Restricted Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the disposition of assets in accordance with the requirements of
this Agreement, so long as the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds (including the Fair
Market Value of non-cash proceeds) actually received by the Borrower and its
Restricted Subsidiaries in connection with such disposition;
 
(xiii) Indebtedness of any Restricted Subsidiary that is not a Credit Party;
provided, that the aggregate amount of Indebtedness outstanding at any time
pursuant to this clause (xiii) shall not exceed $5,000,000;
 
(xiv) Permitted Unsecured Debt and guaranties thereof by the Subsidiary
Guarantors; provided, that each of the Payment Conditions is satisfied;
 
(xv) Indebtedness of the Borrower and guaranties thereof by the Subsidiary
Guarantors under (x) subject to the terms of the Revolver Intercreditor
Agreement, the Term Loan Documents, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
the Term Loans, (y) subject to the terms of the Revolver Intercreditor
Agreement, the Senior Secured Notes Indenture and the other Senior Secured Notes
Documents in an aggregate principal amount not to exceed $350,000,000 (less the
amount of any repayments of principal thereof made after the Effective Date),
and (z) the Existing Notes Indenture and the other Existing Notes Documents in
an aggregate principal amount not to exceed $335,000,000 plus any accrued
pay-in-kind or capitalized interest (less the amount of any repayments of
principal thereof made after the Effective Date);
 
(xvi) Permitted Subordinated Debt and guaranties thereof by the Subsidiary
Guarantors; provided, that each of the Payment Conditions is satisfied;
 
(xvii) Permitted Refinancing Indebtedness incurred in respect of (and to
refinance) Indebtedness theretofore outstanding (and permitted to be
outstanding) pursuant to clauses (ii), (xiv), (xv), (xvi) and (xviii) of this
Section 9.04 and otherwise in accordance with Section 9.09(iv)(D);
 
(xviii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and the Subsidiary
Guarantors (except the License Subsidiaries), so long as the aggregate principal
amount of all Indebtedness permitted by this clause (xviii) does not exceed
$10,000,000 at any one time outstanding, which Indebtedness may be secured;
provided, that such indebtedness shall not be secured by any assets included in
the Borrowing Base;
 
 
97

--------------------------------------------------------------------------------

 
 
(xix) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and the
Subsidiary Guarantors (except the License Subsidiaries), so long as the
aggregate principal amount of all Indebtedness permitted by this clause (xviii)
does not exceed $15,000,000 at any one time outstanding; and
 
(xx) Indebtedness of the Borrower under the Comcast Note.
 
9.05. Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, make any direct or indirect
advance, loan or other extension of credit (including by way of guarantee or
similar arrangement) or capital contribution (by means of any transfer of cash
or other property to others or any payment for property or services for the
account or use of others) to another Person, or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by, such
other Person, together with all items that are barter contributions or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP, or hold any cash or cash equivalents or purchase or
otherwise acquire (in one or a series of related transactions) all or a
substantial portion of the property or assets or business of another Person or
assets constituting a business unit, line of business, division or Station of
any Person (each of the foregoing an “Investment” and, collectively,
“Investments”); except, that the following shall be permitted:
 
(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary;
 
(ii) the Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;
 
(iii) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Effective Date and described on Schedule 9.05A (and any increase
in the value of such Investments not resulting from an additional Investment);
provided, that any additional Investments made with respect thereto shall be
permitted only if permitted under the other provisions of this Section 9.05;
 
(iv) the Borrower and its Restricted Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(v) the Borrower and its Restricted Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
 
(vi) the Borrower and its Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of Borrower Common Stock (so long as no
cash is actually advanced by the Borrower or any of its Restricted Subsidiaries
in connection with the acquisition of such obligations);
 
(vii) the Borrower may enter into Interest Rate Protection Agreements and other
Hedging Agreements to the extent permitted by Section 9.04(iii);
 
 
98

--------------------------------------------------------------------------------

 
 
(viii) (I) the Borrower or any Restricted Subsidiary may make Investments in any
Subsidiary Guarantor, (II) the Borrower or any Subsidiary Guarantor may make
Investments in any Restricted Subsidiary which is not a Credit Party and (III)
any Restricted Subsidiary which is not a Subsidiary Guarantor may make
Investments in any Restricted Subsidiary that is not a Subsidiary Guarantor
(such Investments in the form of intercompany loans and advances referred to in
preceding clauses (I) through (III) being collectively called the “Intercompany
Loans”); provided, that (t) at no time shall the aggregate outstanding principal
amount of all Intercompany Loans made pursuant to preceding sub-clause (II) of
this clause (viii) (for this purposes, taking the Fair Market Value of any
property (other than cash) so invested at the time of such Investment), exceed
at any time $5,000,000 (determined without regard to any write-downs or
write-offs of such Investments and net of any returns on any such Investment in
the form of a principal repayment, distribution, dividend or redemption, as
applicable), (u) each Intercompany Loan made by any Restricted Subsidiary of the
Borrower that is not a Credit Party to a Credit Party shall be subject to the
subordination provisions contained in the respective Intercompany Note, (v) in
the case of any contribution pursuant to preceding sub-clause (I), any security
interest granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such contribution) and all actions required to
maintain said perfected status have been taken, (w) no Investment constituting a
purchase of Equity Interests shall be permitted pursuant to sub-clause (I) in
any new Restricted Subsidiary which concurrently becomes a Credit Party, (x)
each Intercompany Loan shall be evidenced by and Intercompany Note, (y) each
such Intercompany Loan owned or held by a Credit Party shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement, and (z) any Investment made
to any Subsidiary Guarantor or any Foreign Restricted Subsidiary pursuant to
this clause (viii) shall cease to be permitted by this clause (viii) if such
Subsidiary Guarantor or Foreign Restricted Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Domestic Restricted
Subsidiary or a Foreign Restricted Subsidiary, as the case may be;
 
(ix) the Borrower and its Restricted Subsidiaries may make Investments in
deposit accounts and securities accounts maintained by the Borrower or such
Restricted Subsidiary, as the case may be, so long as the Collateral Agent has a
perfected, first-priority security interest therein as, and to the extent,
required by the Security Agreement;
 
(x) the Borrower and its Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this Section
9.05);
 
(xi) Contingent Obligations permitted by Section 9.04, to the extent
constituting Investments;
 
(xii) the Borrower and each Restricted Subsidiary of the Borrower may from time
to time effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition) (a) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (b) the
Borrower shall have given to the Administrative Agent and the Lenders at least 5
Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (c) the Aggregate Consideration
attributable to all Persons and assets purchased or acquired pursuant to all
Permitted Acquisitions which do not become Credit Parties or Collateral, as
applicable, directly held by a Credit Party (for this purpose, excluding as
Collateral the value of Equity Interests of Persons so acquired that are not
Domestic Restricted Subsidiaries that are 100%-Owned Subsidiaries and Subsidiary
Guarantors) shall not, when combined with the aggregate amount of Investments
made in reliance on Section 9.05(xviii), exceed $15,000,000; (d) the Permitted
Acquisition is a “Permitted Acquisition” under the Term Loan Credit Agreement as
in effect on the Effective Date or as amended in accordance with the terms of
the Revolver Intercreditor Agreement; (e) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; (f) the
Borrower shall have taken, or caused to be taken, all actions then required by
Sections 8.11 in connection with such Permitted Acquisition; and (g) the
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its Authorized Officer, certifying to such officer’s
knowledge, compliance with the requirements of preceding clauses (a) through
(f), inclusive, and containing the calculations (in reasonable detail) required
under the Term Loan Credit Agreement in respect of such Permitted Acquisition;
 
 
99

--------------------------------------------------------------------------------

 
 
(xiii) the Borrower and its Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 9.02;
 
(xiv) the Borrower and its Restricted Subsidiaries may make advances in the form
of a prepayment of expenses to vendors, suppliers and trade creditors consistent
with their past practices, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;
 
(xv) Asset Swaps may be consummated in accordance with the definition thereof
and Section 9.02(xv);
 
(xvi) [Intentionally Omitted];
 
(xvii) the Borrower and its Restricted Subsidiaries may make additional
Investments; provided, that each of the Payment Conditions is satisfied;
 
(xviii) the Borrower and each Restricted Subsidiary of the Borrower may from
time to time make Investments in Joint Ventures and Unrestricted Subsidiaries,
so long as the Payment Conditions are satisfied;
 
(xix) the Borrower and its Restricted Subsidiaries may make the Investments
described on Schedule 9.05B;
 
(xx) [Intentionally Omitted];
 
(xxi) [Intentionally Omitted];
 
(xxii) the Borrower and its Restricted Subsidiaries may make additional
Investments not otherwise permitted pursuant to this Section 9.05; provided,
that each of the Payment Conditions is satisfied;
 
(xxiii) the Borrower and its Restricted Subsidiaries may make additional
Investments (including, without limitation, Permitted Acquisitions); provided,
that each of the Payment Conditions is satisfied;
 
 
100

--------------------------------------------------------------------------------

 
 
(xxiv) Investments consisting of advances to customers or extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business;
 
(xxv) Investments by the Borrower or a Restricted Subsidiary in Radio One
Entertainment Holdings, LLC in an aggregate amount not to exceed $35,000,000 at
any time in connection with the MGM Investment; provided, that the Payment
Condition set forth in clause (c) of the definition of Payment Condition is
satisfied;
 
(xxvi) the Borrower and its Restricted Subsidiaries may make Investments in the
ordinary course of business consisting of UCC Article 3 endorsements for
collection or deposit and UCC Article 4 customary trade arrangements with
customers consistent with past practices; and
 
(xxvii) in addition to Investments permitted by clauses (i) through (xxvi) of
this Section 9.05, the Borrower and its Restricted Subsidiaries may make
additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xxvii) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $15,000,000 during the term of this
Agreement; provided, that with respect to each such Investment, each of the
Payment Conditions is satisfied.
 
9.06. Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its Restricted
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Restricted
Subsidiary as would reasonably be obtained by the Borrower or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate; except, that the following in any event shall be
permitted:
 
(i) Dividends may be paid to the extent provided in Section 9.03;
 
(ii) loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
9.01, 9.02, 9.04, 9.05 and 9.09;
 
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Restricted Subsidiaries who are not otherwise
Affiliates of the Borrower;
 
(iv) (a) the Borrower may issue Borrower Common Stock and Qualified Preferred
Stock, and (b) Restricted Subsidiaries may issue Equity Interests;
 
(v) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, consulting arrangements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Restricted Subsidiaries in the ordinary course of business;
 
 
101

--------------------------------------------------------------------------------

 
 
(vi) Restricted Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Domestic Restricted Subsidiary
of the Borrower that is a Subsidiary Guarantor;
 
(vii) transactions pursuant to any agreement in effect on the Effective Date, as
such agreement may be amended, modified or supplemented from time to time;
provided, that any such amendment, modification or supplement (taken as a whole)
will not be more disadvantageous to the Borrower in any material respect than
such agreement as it was in effect on the Effective Date;
 
(viii) any transactions solely between or among the Credit Parties not otherwise
prohibited by this Agreement;
 
(ix) personal, non-exclusive licenses of intellectual property rights; and
 
(x) any transactions with Affiliates listed on Schedule 9.06.
 
Notwithstanding anything to the contrary contained above in this Section 9.06,
in no event shall the Borrower or any of its Restricted Subsidiaries pay any
management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (vi) of this Section 9.06.  Each
Subject Affiliate Transaction shall be subject to this Section 9.06, with each
affected Unrestricted Subsidiary to be bound by this Section 9.06 as a
“Restricted Subsidiary” as contemplated by clause (iii) of the proviso appearing
in the definition of “Unrestricted Subsidiary”.
 
9.07. Fixed Charge Coverage Ratio.  During the continuance of a Financial
Covenant Triggering Event and measured on a trailing twelve (12) month basis at
the end of each Fiscal Quarter, commencing as of the end of the Fiscal Quarter
immediately preceding the date on which a Financial Covenant Triggering Event
first occurs and as of each Fiscal Quarter end thereafter, the Borrower will not
permit the Fixed Charge Coverage Ratio to be less than 1.10:1.00.
 
9.08. [Intentionally Omitted].
 
9.09. Modifications Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, Etc.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to:
 
(i) [Intentionally Omitted];
 
(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests (including Qualified Preferred Stock), or enter into any new agreement
with respect to its Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (ii) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect;
 
(iii) enter into any new tax sharing agreement, tax allocation agreement or
similar agreement or, after the entry of any such agreement, amend, modify or
change any provision of any such agreement in a manner materially adverse to the
Lenders, in any case without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned);
 
 
102

--------------------------------------------------------------------------------

 
 
(iv) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar required “repurchase” event of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Existing Notes, any Permitted Unsecured Debt, any Subordinated Indebtedness
(including Permitted Subordinated Debt) or any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness (any such payment,
prepayment, redemption, repurchase of other acquisition, a “Debt Repurchase”),
except:
 
(A) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Permitted Unsecured Debt, any  Subordinated Indebtedness
(including Permitted Subordinated Debt) and any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness (and give any
notice in respect thereof); provided, that each of the Payment Conditions is
satisfied;
 
(B) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Existing Notes (and give any notice in respect thereof);
provided, that each of the Payment Conditions is satisfied;
 
(C) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Permitted Unsecured Debt, any Subordinated Indebtedness and
any Permitted Refinancing Indebtedness in respect of any of the foregoing
Indebtedness not otherwise permitted by this Section 9.09 (and give any notice
in respect thereof); provided, that each of the Payment Conditions is satisfied;
 
(D) the Borrower and its Restricted Subsidiaries may at any time refinance any
Existing Notes, any Permitted Unsecured Debt, the Comcast Note and any
Subordinated Indebtedness (and any Permitted Refinancing Indebtedness in respect
of any of the foregoing Indebtedness) pursuant to a Permitted Refinancing
thereof; provided, that such refinancing is permitted under the Term Loan Credit
Agreement as in effect on the Effective Date or as amended in accordance with
the terms of the Revolver Intercreditor Agreement; and
 
(E) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of the Comcast Note; provided, that each of the Payment Conditions is
satisfied at such time;
 
(v) amend, modify or waive or permit the amendment, modification or waiver of,
any provision of any Existing Notes Document or, on and after the execution and
delivery thereof, any Permitted Subordinated Debt Document, any Permitted
Unsecured Debt Document, any Senior Secured Notes Documents, any Existing Notes
Documents, any Term Loan Document, or any Permitted Refinancing Debt Documents
in respect of any of the foregoing Indebtedness that, in any such case, is
adverse to the interests of the Lenders in any material respect (other than any
such amendment or modification that (i) makes the provisions thereof less
restrictive on the Borrower and its Subsidiaries (taken as a whole) (including
with respect to any representation, warranty, covenant, default or event of
default), (ii) reduces interest rates, prepayment premiums, commissions or fees
paid (or to be paid) by the Borrower or any of its Restricted Subsidiaries in
connection therewith, (iii) extends the stated maturity of any Indebtedness
thereunder or (iv) in the case of the Term Loan Documents, modifies conditions
to borrowing, financial covenants, reserves, borrowing base, advance rates or
overadvance limitations, in each case so long as no fees (or any economically
equivalent payment) are paid to any lender, holder or other Person required to
consent to, or otherwise approve, any such amendment or modification; provided,
that the foregoing provisions of this clause (v) shall not be construed to apply
to a refinancing of any Existing Notes, any Permitted Unsecured Debt or any
Subordinated Indebtedness (or any Permitted Refinancing Indebtedness in respect
of any of the foregoing Indebtedness) effected in accordance with the
requirements of Section 9.09(iv)(D);
 
 
103

--------------------------------------------------------------------------------

 
(vi) designate any Indebtedness (or related interest obligations) as “Designated
Senior Debt” (or similar term) under, and as defined in, the Existing Notes
Indentures and, after the execution and delivery thereof, any Permitted
Subordinated Debt Document and any Permitted Refinancing Debt Documents
governing any Subordinated Indebtedness, except for the Obligations; and
 
(vii) in the case of a Restricted Subsidiary, permit any such Restricted
Subsidiary to operate, manage or direct the day-to-day operations of any of its
Stations unless it has entered into an Operating Agreement with a License
Subsidiary and such Operating Agreement is in full force and effect.
 
9.10. Limitation on Certain Restrictions on Restricted Subsidiaries.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its Equity Interest or participation in its profits owned by the Borrower or any
of its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower or
any of its Restricted Subsidiaries, (b) make loans or advances to the Borrower
or any of its Restricted Subsidiaries or (c) transfer any of its properties or
assets to the Borrower or any of its Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
rule, regulation or order, (ii) this Agreement and the other Credit Documents,
(iii) the Term Loan Documents, the Senior Secured Notes Documents, the Existing
Notes Documents and, after the execution and delivery thereof, the Permitted
Subordinated Debt Documents, the Permitted Unsecured Debt Documents and any
Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness, (iv) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any of its Restricted Subsidiaries, (v)
customary provisions restricting assignment of any licensing agreement or other
contract (and in each case, any assets subject thereto) entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, (vii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 9.01(iii), (vi), (vii), (x), (xv) or (xvi);
(viii) any agreement or instrument governing Permitted Acquired Debt, which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person acquired pursuant to the respective Permitted Acquisition or Investment
and so long as the respective encumbrances or restrictions were not created (or
made more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or Investment; (ix) restrictions applicable to any joint
venture that is a Restricted Subsidiary existing at the time of the acquisition
thereof as a result of an Investment pursuant to Section 9.05 or a Permitted
Acquisition effected in accordance with Section 9.05(xii); provided, that the
restrictions applicable to such joint venture are not made more burdensome, from
the perspective of the Borrower and its Restricted Subsidiaries, than those as
in effect immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition, (x) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness for borrowed money permitted under
Section 9.04 but only if such negative pledge or restriction expressly permits
Liens for the benefit of the Administrative Agent and/or the Collateral Agent
and the Lenders with respect to the credit facilities established hereunder and
the Obligations under the Credit Documents on a senior basis and without a
requirement that such holders of such Indebtedness be secured by such Liens
equally and ratably or on a junior basis, (xi) encumbrances or restrictions on
cash or other deposits or net worth imposed by customers under agreements
entered into in the ordinary course of business, and (xii) an agreement
effecting a refinancing, replacement or substitution of Indebtedness issued,
assumed or incurred pursuant to an agreement or instrument referred to in clause
(viii) above; provided, that the provisions relating to such encumbrance or
restriction contained in any such refinancing, replacement or substitution
agreement are no less favorable to the Borrower or the Lenders in any material
respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (viii).
 
 
104

--------------------------------------------------------------------------------

 
 
9.11. Limitation on Issuance of Equity Interests.  (a)  The Borrower will not
issue (directly or indirectly through an increase in the liquidation value) (i)
any Preferred Equity (other than Designated Preferred Stock and Disqualified
Preferred Stock issued pursuant to clause (c) below and Qualified Preferred
Stock) or (ii) any redeemable common stock or other redeemable common Equity
Interests other than common stock or other redeemable common Equity Interests
that is or are redeemable at the sole option of the Borrower.
 
(b) The Borrower will not permit any of its Restricted Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares of Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower or any of its Restricted
Subsidiaries (taken as a whole) in any class of the Equity Interests of such
Restricted Subsidiary, (iii) in the case of Foreign Restricted Subsidiaries of
the Borrower, to qualify directors to the extent required by applicable law and
for other nominal share issuances to Persons other than the Borrower and its
Restricted Subsidiaries to the extent required under applicable law, (iv) for
issuances by Restricted Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement, (v) in the case of the
Equity Plan Unit Subsidiaries only, for issuances of non-voting equity plan
units in accordance with the organizational documents of such Restricted
Subsidiary as in effect on the Effective Date, and (vi) for issuances of
Preferred Equity Interests to any other Restricted Subsidiary that is a
100%-Owned Subsidiary; provided, that, except as provided in preceding clause
(vi), in no event shall any Restricted Subsidiary issue any Preferred Equity or
any redeemable common stock or other redeemable common Equity Interests (other
than common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of such Restricted Subsidiary).
 
(c) The Borrower may from time to time issue Disqualified Preferred Stock and
Designated Preferred Stock (including by way of an increase in the liquidation
value thereof to pay in kind regularly scheduled Dividends thereon), so long as
(i) except in connection with an issuance of additional shares of Disqualified
Preferred Stock or Designated Preferred Stock, as applicable, or an increase in
the liquidation value of Disqualified Preferred Stock or Designated Preferred
Stock, as applicable, to pay in kind regularly scheduled Dividends on then
outstanding Disqualified Preferred Stock, no Event of Default shall exist at the
time of any such issuance or immediately after giving effect thereto under the
Term Loan Credit Agreement as in effect on the Effective Date or as amended in
accordance with the terms of the Revolver Intercreditor Agreement.
 
(d) Notwithstanding the foregoing, (i) the Borrower will not issue any Preferred
Equity (other than Designated Preferred Stock) that requires the declaration or
payment of Dividends or other distributions (other than Dividends or
distributions payable in Equity Interests (other than Disqualified Preferred
Stock) or an increase in the liquidation value thereof) and (ii) any
Disqualified Preferred Stock and Designated Preferred Stock issued by the
Borrower (and all related obligations) shall be subordinated in right of payment
to the prior payment in full of all Obligations (other than contingent
obligations) on terms reasonably satisfactory to the Administrative Agent.
 
9.12. Business; etc.  (a)  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, engage directly or indirectly in any business other
than a Permitted Business.
 
 
105

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any License Subsidiary to (i) own or hold
any significant assets (including the ownership of stock or any other Equity
Interests in any Person) other than Operating Agreements and FCC Licenses and
other Authorizations issued by the FCC related to its Stations, (ii) engage in
any business other than the holding, acquisition and maintenance of FCC Licenses
and other Authorizations issued by the FCC, (iii) be an Unrestricted Subsidiary,
(iv) have any Investments in any other Person other than the Borrower or (v) owe
any Indebtedness (other than pursuant to the Existing Notes Documents, the
Senior Secured Notes Documents and, after the execution and delivery thereof,
the Permitted Unsecured Debt Documents, the Permitted Subordinated Debt
Documents and any Permitted Refinancing Debt Documents in respect of any of the
foregoing Indebtedness) to any Person other than the Borrower and its Restricted
Subsidiaries; provided, that each License Subsidiary may engage in those
activities that are incidental or reasonably related to (x) the maintenance of
its existence in compliance with applicable law and (y) legal, tax and
accounting matters in connection with any of the foregoing activities.
 
(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any U.S Foreign Holding Company to engage
in any business or own any significant assets or have any material liabilities
other than its ownership of the Equity Interests and Intercompany Debt of
Foreign Restricted Subsidiaries, those related to its ownership of such Equity
Interests, Intercompany Debt and cash and Cash Equivalents held temporarily
before Dividend or Investment to or in another Person as permitted by this
Agreement; provided, that such U.S Foreign Holding Company may engage in those
activities and have liabilities that are incidental or reasonably related to (x)
the maintenance of its existence in compliance with applicable law and (y)
legal, tax and accounting matters in connection with any of the foregoing
activities.
 
9.13. [Intentionally Omitted].
 
 
SECTION 10. Events of Default.
 
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
 
10.01. Payments.  The Borrower shall (i) default in the payment when due of any
principal of any Loan, or (ii) default, and such default shall continue
unremedied for five (5) or more Business Days, in the payment when due of any
interest on any Loan, any Fees or any other amounts owing hereunder or under any
other Credit Document; or
 
10.02. Representations, etc.  Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or
 
10.03. Covenants.  The Borrower or any of its Restricted Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.01(f)(i), 8.08, 8.11, 8.14 (including as a
result of the proviso appearing in the definition of Unrestricted Subsidiary),
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or any other Credit Document
(other than those set forth in Sections 10.01 and 10.02) and such default shall
continue unremedied for a period of thirty (30) days after the earlier of (x)
the date on which such default shall first become known to any Authorized
Officer of the Borrower or any other Credit Party or (y) the date on which
written notice thereof is given to the Borrower by the Administrative Agent or
the Required Lenders; or
 
 
106

--------------------------------------------------------------------------------

 
 
10.04. Default Under Other Agreements.  (i)  The Borrower or any of its
Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace (after delivery of any
notice if required and after giving effect to any waiver, amendment, cure or
grace period), if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required,
but after giving effect to any waiver, amendment, cure or grace period), any
such Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of the Borrower, any of its Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof (other than, in the case of this clause
(ii), any secured Indebtedness that is required to be prepaid as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
so long as such sale or transfer is not prohibited under this Agreement and such
Indebtedness is paid in full concurrently with such sale or transfer); provided,
that it shall not be a Default or an Event of Default under this Section 10.04
unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) and (ii) is at least $15,000,000; or
 
        10.05. Bankruptcy, etc.  The Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) and
the petition is not controverted within thirty (30) days, or is not dismissed
within sixty (60) days after the filing thereof; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of the Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) to operate all or any substantial portion of the
business of the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) or there is commenced
against the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) any such proceeding which remains undismissed for a
period of sixty (60) days after the filing thereof, or the Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) makes a general
assignment for the benefit of creditors; or any Company action is taken by the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) authorizing any of the foregoing; or
 
10.06. ERISA.
 
(a) One or more ERISA Events shall have occurred;
 
(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability); or
 
 
107

--------------------------------------------------------------------------------

 
 
(c) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;
 
and the liability of any or all of the Borrower, any  Subsidiary of the Borrower
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b) and (c),
either individually or in the aggregate, has had or would be reasonably expected
to have, a Material Adverse Effect; or
 
10.07. Security Documents.  Any of the Security Documents shall cease to be in
full force and effect (other than in accordance with its terms or as the direct
and exclusive result of an action or a failure to act, in each case in a manner
otherwise specified as required to be undertaken (or not undertaken, as the case
may be) by a provision of any Credit Document, on the part of any Administrative
Agent, the Collateral Agent or any Lender), or shall cease to give the
Collateral Agent for the benefit of the Secured Creditors the Liens, rights,
powers and privileges purported to be created thereby (including, without
limitation, a perfected security interest (if and to the extent such Collateral
can be perfected by the actions required by the applicable Security Document)
in, and Lien on, all of the Collateral, in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except as permitted by
Section 9.01), and subject to no other Liens (except as permitted by Section
9.01); provided, that the failure to have a perfected (if and to the extent such
Collateral can be perfected by the actions required by the applicable Security
Document) and enforceable Lien on Collateral in favor of the Collateral Agent
shall not give rise to an Event of Default under this Section 10.07 at any time,
unless the aggregate fair market value of all Collateral over which the
Collateral Agent fails to have such a perfected and enforceable Lien equals or
exceeds $5,000,000 at any time, except to the extent that such failure of
perfection or enforceability results from any act or omission of the Collateral
Agent or the Administrative Agent (so long as such act or omission does not
result from a Credit Party’s breach of, or non-compliance, with the terms of any
Credit Document); or
 
10.08. Guaranties.  Any Subsidiaries Guaranty or any provision thereof shall
cease to be in full force or effect as to any Subsidiary Guarantor (except as a
result of a release of any Subsidiary Guarantor in accordance with the terms
thereof), or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty to which it is a party; or
 
10.09. Judgments.  One or more final judgments or decrees shall be entered
against the Borrower or any Restricted Subsidiary of the Borrower involving in
the aggregate for the Borrower and its Restricted Subsidiaries a liability (not
paid or to the extent not covered by a reputable and solvent insurance company
with respect to judgments for the payment of money and for which coverage has
not been denied after written notice has been furnished thereto) and such final
judgments and decrees are not vacated, discharged or stayed or bonded pending
appeal for any period of sixty (60) consecutive days and the aggregate amount of
all such judgments equals or exceeds $15,000,000; or
 
10.10. Change of Control.  A Change of Control shall occur; or
 
10.11. [Intentionally Omitted].
 
10.12. FCC Licenses and Authorizations.  There shall have occurred any of the
following:  (i) the Borrower or any of its Restricted Subsidiaries shall lose,
fail to keep in force, suffer the termination, suspension or revocation of or
terminate, forfeit or suffer an amendment to any FCC License or other material
business or governmental license at any time held by it, the loss, termination,
suspension or revocation of which could reasonably be expected to have a
Material Adverse Effect, (ii) any proceeding shall be brought by any Person
challenging the validity or enforceability of any Necessary Authorization of the
Borrower or any of its Restricted Subsidiaries, except when such proceeding
could not reasonably be expected to have a Material Adverse Effect, (iii) the
Borrower or any of its Restricted Subsidiaries shall fail to comply with the
Communications Act or any rule or regulation promulgated by the FCC and such
failure to comply results in a fine in excess of $15,000,000, (iv) the FCC shall
materially and adversely modify any material Necessary Authorization or shall
suspend, revoke or terminate any Necessary Authorization and such modification,
suspension, revocation or termination is not subject to appeal or is being
appealed by the Borrower or a Restricted Subsidiary so as to prevent the
effectiveness of such modification, suspension, revocation or termination,
except when such modification, suspension, revocation or termination could not
reasonably be expected to have a Material Adverse Effect, or (v) any contractual
obligation which is materially necessary to the operation of the broadcasting
operations of the Borrower or any of its Restricted Subsidiaries shall be
revoked or terminated and not replaced by a substitute, within ninety (90) days
after such revocation or termination, and such revocation or termination and
non-replacement could reasonably be expected to have a Material Adverse Effect;
or
 
 
108

--------------------------------------------------------------------------------

 
 
10.13. Senior Indebtedness.  (a)  The Indebtedness under the Permitted
Subordinated Debt Documents or any other Subordinated Indebtedness of the
Borrower and its Subsidiaries in an aggregate principal amount equal to or
greater than $2,500,000 shall cease (or any Credit Party or an Affiliate of any
Credit Party shall so assert), for any reason, to be validly subordinated to the
Obligations as provided in the Permitted Subordinated Debt Documents or the
agreements evidencing such other Subordinated Indebtedness, or (b) the Revolver
Intercreditor Agreement shall cease to be in full force and effect, or shall
cease to give the Collateral Agent, for the benefit of the Secured Creditors,
Lien priority, rights, powers and privileges purported to be created and granted
thereunder, or the Borrower or any of its Restricted Subsidiaries, any trustee,
collateral trustee, noteholder or other secured party under the Senior Secured
Notes or any agreement executed in connection therewith or any agent, lender or
other secured party under the Term Loan Documents shall seek to establish the
invalidity or unenforceability thereof; then, and in any such event, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent may, and, at the written instruction of the Required
Lenders, shall, in addition to any other rights or remedies provided for
hereunder or under any other Credit Document or by applicable law, by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against any Credit Party (provided, that, if an Event of Default
specified in Section 10.05 shall occur with respect to the Borrower, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice):  (i)(A) declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Credit Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
the Borrower shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrower, (B)
terminate any Letter of Credit that may be terminated in accordance with its
terms, (C) direct the Borrower to provide (and the Borrower agrees that upon
receipt of such notice it will provide) Letter of Credit Collateralization to
Administrative Agent to be held as security for the Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit, and (D) direct the Borrower to provide (and the
Borrower agrees that upon receipt of such notice it will provide) Bank Product
Collateralization to Administrative Agent to be held as security for the
Borrower’s Bank Product Obligations; (ii) declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (A) any
obligation of any Revolving Lender to make Revolving Loans, and (B) the
obligation of Issuing Lender to issue Letters of Credit; (iii) exercise all
other rights and remedies available to Administrative Agent or the Lenders under
the Credit Documents, under applicable law, or in equity; (iv) subject to
Section 8.11(b), enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (v) enforce each
Subsidiaries Guaranty.
 
 
109

--------------------------------------------------------------------------------

 
 
SECTION 11. The Administrative Agent
 
11.01. Appointment.  The Lenders (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to designate, appoint, and authorize)
hereby irrevocably designate and appoint Wells Fargo as Administrative Agent
(for purposes of this Section 11 and Section 12.01, the term “Administrative
Agent ” also shall include Wells Fargo in its capacity as Collateral Agent
pursuant to the Security Documents) to act as specified herein and in the other
Credit Documents.  Each Lender and by entering into a Bank Product Agreement,
each Bank Product Provider hereby irrevocably authorizes, the Administrative
Agent to take such action on its behalf under the provisions of this Agreement,
the other Credit Documents and any other instruments and agreements referred to
herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Administrative Agent may perform any of
its respective duties hereunder by or through any one or more sub-agents
appointed by it or through its Related Parties.  The exculpatory provisions of
this Section 11 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, as well as activities as
Administrative Agent.  The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and by entering into a Bank
Product Agreement, each Bank Product Provider, and no Credit Party shall have
rights as a third party beneficiary of any such provisions.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such
sub-agent.  In performing its functions and duties hereunder, the Administrative
Agent shall act solely as an agent of the Lenders and each Bank Product Provider
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries.  Each Lender and each Bank Product Provider irrevocably
appoints each other as its agent and bailee for the purpose of perfecting Liens
(whether pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the
benefit of the Secured Creditors, in assets in which, in accordance with the UCC
or any other applicable legal requirement a security interest can be perfected
by possession or control.  Should any Lender (other than the Collateral Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Collateral Agent thereof, and, promptly following the Collateral Agent’s
request therefor, shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.
 
11.02. Nature of Duties.  The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents.  Neither the Administrative Agent nor any of its Related
Parties shall be liable for any action taken or omitted by it or them hereunder
or under any other Credit Document or in connection herewith or therewith (a)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 12.12) or (b) in the absence of its or their gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or any Bank
Product Provider; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.  The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Credit Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.12); provided, that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability, if the Administrative Agent is
not indemnified to its satisfaction, or that is contrary to any Credit Document
or applicable legal requirements including, for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a foreclosure, modification or termination of property of
a Lender or Bank Product Provider in default under this Agreement under any
Debtor Relief Law.
 
 
110

--------------------------------------------------------------------------------

 
 
11.03. Lack of Reliance on the Administrative Agent.  Independently and without
reliance upon the Administrative Agent or the Collateral Agent, each Lender and
each Bank Product Provider, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Borrower and its Restricted Subsidiaries in
connection with the purchase of the Loan, the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and (ii)
its own appraisal of the creditworthiness of the Borrower and its Restricted
Subsidiaries and, except as expressly provided in this Agreement, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or any Bank Product Provider with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter.  Each of the Lenders and each Bank Product
Provider represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto).  None of the Administrative
Agent or the Collateral Agent shall be responsible to any Lender or any Bank
Product Provider for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.  Neither the
Administrative Agent nor the Collateral Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to such Person by the Borrower or a Lender.  Each party to this
Agreement acknowledges and agrees that the Administrative Agent and the
Collateral Agent may from time to time use one or more outside service providers
for the tracking of all UCC financing statements (and/or other collateral
related filings and registrations from time to time) required to be filed or
recorded pursuant to the Credit Documents and the notification to the
Administrative Agent or the Collateral Agent, of, among other things, the
upcoming lapse or expiration thereof, and that each of such service providers
will be deemed to be acting at the request and on behalf of the Borrower and the
other Credit Parties.
 
11.04. Certain Rights of the Administrative Agent.  If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or any Bank Product Provider by reason
of so refraining.  Without limiting the foregoing, neither any Lender nor any
Bank Product Provider shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
 
 
111

--------------------------------------------------------------------------------

 
 
11.05. Reliance.  The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan.
 
11.06. Indemnification.  To the extent the Administrative Agent (or any Related
Party thereof) is not reimbursed and indemnified by the Borrower, the Lenders
will reimburse and indemnify the Administrative Agent (and any Related Party
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders as in effect on the date on which indemnification is sought
under this Section 11.06 (or, if indemnification is sought after the date upon
which all Commitments shall have terminated and all of the Obligations (other
than inchoate indemnification obligations) shall have been paid in full, in
proportion to their respective “percentage” as used in determining the Required
Lenders as in effect immediately prior to such date) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements of whatsoever kind or nature
which may be imposed on, asserted against or incurred by the Administrative
Agent (or any Related Party thereof) in performing its duties hereunder or under
any other Credit Document or in any way relating to or arising out of, the
Commitments, this Agreement, any other Credit Document or any documents
contemplated by or referred to herein or therein, the Transactions or any of the
other transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or Related Party under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES); provided, that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements that are found by a final and nonappealable judgment of a court
of competent jurisdiction to have directly resulted solely and directly from the
Administrative Agent’s or Related Party’s, as the case may be, gross negligence,
bad faith or willful misconduct.  The agreements in this Section 11.06 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
11.07. The Administrative Agent in its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender”, “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities.  The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
 
 
112

--------------------------------------------------------------------------------

 
 
11.08. Payments by the Administrative Agent to the Lenders.  All payments to be
made by the Administrative Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to the Administrative Agent.  Concurrently with each such
payment, the Administrative Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations.
 
11.09. Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 20
Business Days’ prior written notice to the Lenders and, unless an Event of
Default under Section 10.05 then exists, the Borrower.  Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
 
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided, that the Borrower’s approval shall not be required if an Event of
Default then exists).
 
(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed; provided,
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
the Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
(e) Upon a resignation of the Administrative Agent pursuant to this Section
11.09, the Administrative Agent, its sub-agents and its Related Parties shall
remain indemnified to the extent provided in this Agreement and the other Credit
Documents and the provisions of this Section 11 (and the analogous provisions of
the other Credit Documents) shall continue in effect for the benefit of the
Administrative Agent its sub-agents and its Related Parties for all of their
actions and inactions while serving as the Administrative Agent, its sub-agents
and Related Parties.
 
11.10. Collateral Matters.  (a)  Each Lender and each Bank Product Provider
authorizes and directs the Collateral Agent to enter into the Security Documents
for the benefit of the Lenders, each Bank Product Provider and the other Secured
Creditors.  Each Lender hereby agrees, and each Bank Product Provider will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
each Bank Product Provider.  The Collateral Agent is hereby authorized on behalf
of all of the Lenders and each Bank Product Provider, without the necessity of
any notice to or further consent from any Lender or any Bank Product Provider,
from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents (if
and to the extent such security interest is required to be perfected pursuant to
such Security Documents).
 
 
113

--------------------------------------------------------------------------------

 
 
(b) The Lenders and each Bank Product Provider hereby authorize the Collateral
Agent, at its option and in its discretion, to release (or subordinate) any Lien
granted to or held by the Collateral Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Borrower and its
Restricted Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 9.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 12.12), (iv) owned by a Subsidiary Guarantor upon release of
such Subsidiary Guarantor from its obligations under its Subsidiaries Guaranty
in accordance with the terms thereof, (v) as otherwise may be expressly provided
in the relevant Security Documents or the last sentence of each of Sections 9.01
and 9.02 or (vi) upon designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with the requirements of Section 8.14, with respect to
Collateral of such Restricted Subsidiary.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release (or subordinate) particular types or items of Collateral
pursuant to this Section 11.10.
 
(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Lender hereby agree (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to agree) that (i) no Secured
Creditor shall have any right individually to realize upon any of the Collateral
or to enforce any Subsidiaries Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the Credit Documents may
be exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Creditors in accordance with the
terms hereof and thereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Creditors in accordance with the terms thereof, and (ii) in the event of
a foreclosure or similar enforcement action by the Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral Agent (or
any Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Creditors (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.
 
(d) The Collateral Agent shall have no obligation whatsoever to the Secured
Creditors or to any other Person to assure that the Collateral exists or is
owned by any Credit Party or is cared for, protected or insured or that the
Liens granted to the Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 11.10 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Secured Creditors, except for
its gross negligence, bad faith or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).
 
 
114

--------------------------------------------------------------------------------

 
 
11.11. Administrative Agent may File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
 
(i) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
 
(ii) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and
 
(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, Related Parties and counsel, and any other
amounts due the Administrative Agent under this Agreement.  To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, Related Parties and counsel, and any other
amounts due the Administrative Agent under this Agreement out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.
 
(b) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
11.12. Delivery of Information; Lender’s Acknowledgement.  (a)  The
Administrative Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by the Administrative Agent from any Credit Party, any
Restricted Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Credit Document except
(i) as specifically provided in this Agreement or any other Credit Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.
 
 
115

--------------------------------------------------------------------------------

 
 
(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption Agreement and funding its Loan shall be deemed to have
acknowledged receipt of, and consented to and approved (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by the Administrative Agent, the
Required Lenders or the Lenders, as applicable, on the Effective Date), each
Credit Document and each other document required to be approved by the
Administrative Agent, the Required Lenders or the Lenders, as applicable, on the
Effective Date.
 
11.13. Subordination of Liens; Revolver Intercreditor
Agreement.  Notwithstanding any provision in this Agreement or the other Credit
Documents, each of the Secured Creditors irrevocably (a) authorizes and
instructs the Administrative Agent and/or Collateral Agent enter into the
Revolver Intercreditor Agreement and to subordinate any Lien on any property
granted to or held by the Administrative Agent and/or Collateral Agent under any
Credit Document pursuant to the Revolver Intercreditor Agreement to the holder
of any Lien on such property that secures Indebtedness under the Parity Lien
Documents permitted under Section 9.04(x)(v) and (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the Revolver
Intercreditor Agreement.
 
11.14. Withholding Taxes.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
11.15. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:
 
(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field examination
report respecting the Borrower or its Subsidiaries (each, a “Report”) prepared
by or at the request of the Administrative Agent, and the Administrative Agent
shall so furnish each Lender with such Reports,
 
(b) expressly agrees and acknowledges that the Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any field examination will inspect only specific information regarding the
Borrower and its Subsidiaries and will rely significantly upon the Borrower’s
and its Subsidiaries’ books and records, as well as on representations of the
Borrower’s personnel,
 
 
116

--------------------------------------------------------------------------------

 
 
(d) agrees to keep all Reports and other material, non-public information
regarding the Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.16, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold the Administrative Agent and
any other Lender preparing a Report harmless from any action the indemnifying
Lender may take or fail to take or any conclusion the indemnifying Lender may
reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrower, and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
 
(f) In addition to the foregoing,  (i) any Lender may from time to time request
of the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrower or its
Subsidiaries to the Administrative Agent that has not been contemporaneously
provided by the Borrower or such Subsidiary to such Lender, and, upon receipt of
such request, the Administrative Agent promptly shall provide a copy of same to
such Lender, (ii) to the extent that the Administrative Agent is entitled, under
any provision of the Credit Documents, to request additional reports or
information from the Borrower or its Subsidiaries, any Lender may, from time to
time, reasonably request the Administrative Agent to exercise such right as
specified in such Lender’s notice to the Administrative Agent, whereupon the
Administrative Agent promptly shall request of the Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the Borrower or such Subsidiary, the Administrative Agent promptly
shall provide a copy of same to such Lender, and (iii) any time that the
Administrative Agent renders to the Borrower a statement regarding the Loan
Account, the Administrative Agent shall send a copy of such statement to each
Lender.
 
 
SECTION 12. Miscellaneous
 
12.01. Payment of Expenses, etc.  (a)  The Borrower hereby agrees to:  (i) pay
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent (including, without limitation, the reasonable fees and disbursements of
Stradley Ronon Stevens & Young, LLP and one local counsel to the Administrative
Agent in each relevant jurisdiction and one regulatory counsel) in connection
with the preparation, execution, delivery and administration (including, without
limitation, the Administrative Agent’s customary fees and charges (as adjusted
from time to time) with respect to the disbursement or receipt of funds) of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, the administration of the Credit Events and
Commitments, the perfection and maintenance of the Liens securing the Collateral
and any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent, and each of the Administrative Agent and the Lenders in
connection with the enforcement of, or protection of their rights under, this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(limited to one additional counsel for all such parties, taken as a whole, one
local counsel for all such parties, taken as a whole, in each relevant
jurisdiction and one regulatory counsel and, solely in the case of an actual or
potential conflict of interests among such parties, one additional counsel in
each relevant jurisdiction to each group of affected parties similarly situated,
taken as a whole); (ii) pay all (A) customary charges imposed or incurred by the
Administrative Agent resulting from the dishonor of checks payable by or to any
Credit Party, (B) reasonable and documented out-of-pocket field examination,
appraisal, and valuation fees and expenses of the Administrative Agent related
to any field examinations, appraisals, or valuations to the extent of the fees
and charges (and up to the amount of any limitation) contained in Section 4.6 of
this Agreement, plus a per diem charge at the Administrative Agent’s then
standard rate for the Administrative Agent’s examiners in the field and office
(which rate as of the Effective Date is $1,000 per person per day), and a
one-time charge at the Administrative Agent’s then standard rate for the
establishment of electronic collateral reporting systems, and (C) reasonable
fees, charges, commissions, costs and expenses for amendments, renewals,
extensions, transfers, or drawings
 
 
117

--------------------------------------------------------------------------------

 
 
from time to time charged by the Underlying Issuer or incurred or charged by
Issuing Lender in respect of Letters of Credit and reasonable and documented
out-of-pocket fees, costs, and expenses charged by the Underlying Issuer or
incurred or charged by Issuing Lender in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder; (iii) pay and hold the
Administrative Agent, each of the Lenders harmless from and against any and all
present and future stamp, court, intangible, recording, filing, excise and other
similar documentary taxes with respect to the foregoing matters and hold the
Administrative Agent, each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes; and (iv) indemnify the Administrative Agent and each Lender, and each of
their respective Related Parties (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), actual losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable out-of-pocket fees and disbursements of one primary counsel, one
local counsel in each relevant jurisdiction and, solely in the case of a
conflict of interest as determined by the affected Indemnified Person, one
additional counsel in each applicable jurisdiction to the affected Indemnified
Person, taken as a whole) incurred by, imposed on or assessed against any of
them as a result of, or arising out of, or in any way related to, or by reason
of, (A) any investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights, duties or
remedies provided herein or in the other Credit Documents (including the
performance by the Administrative Agent of its duties under Section 12.15), or
(B) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property at any
time owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by the Borrower or any of its Restricted Subsidiaries at any
location, whether or not owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, the non-compliance by the Borrower or any of its
Restricted Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim,
asserted against the Borrower, any of its Restricted Subsidiaries or any Real
Property at any time owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding;
provided, that, notwithstanding the foregoing, such indemnity shall not, as to
any Indemnified Person, be available to the extent that such liabilities,
obligations, actual losses, damages, penalties, claims, demands, actions,
judgments, suits, reasonable out-of-pocket costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnified Person or of any affiliate, director, officer, employee, counsel,
agent or attorney-in-fact of such Indemnified Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of its obligations under the Credit Documents by such Indemnified Person
or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnified Person as determined by the final
non-appealable judgment of a court of competent jurisdiction and (z) any dispute
solely among Indemnified Persons other than claims against the Administrative
Agent, any Lender or any of their Affiliates in its capacity or in fulfilling
its role as the Administrative Agent or other similar role hereunder and under
any of the other Credit Documents (other than claims arising out of any act or
omission of the Borrower or any of its Restricted Subsidiaries).  To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative Agent
or any Lender set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.  Notwithstanding anything
to the contrary contained in this Section 12.01, so long as no Event of Default
exists and is continuing, any payments required under this clause (a) shall be
due twenty (20) days after receipt of a detailed invoice for such costs and
expenses.
 
 
118

--------------------------------------------------------------------------------

 
 
(b) To the full extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any each other party, on any theory
of liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof; provided, however, that the foregoing provisions shall not
relieve the Borrower of its indemnification obligations as provided in Section
12.01(a) to the extent any Indemnified Person is found liable for any such
damages.  No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
 
(c) The Borrower agrees that, without the prior written consent of the
Administrative Agent and any affected Lender, which consent(s) will not be
unreasonably withheld, the Credit Parties will not enter into any settlement of
a claim in respect of the subject matter of clause (iii) of Section 12.01(a)
unless such settlement includes an explicit and unconditional release from the
party bringing such claim of all Indemnified Persons.
 
(d) The provisions of this Section 12.01 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Obligations, the release of any
Subsidiary Guarantor or of all or any portion of the Collateral, the expiration
of the Commitments, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Administrative Agent or any Lender.
 
12.02. Right of Setoff.  (a)  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) (other than accounts used exclusively for payroll, taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent or such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for the credit or the account of the Borrower or
any of its Restricted Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 12.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, liabilities or
claims, or any of them, shall be contingent or unmatured; provided, that any
recovery by any Lender or its Affiliates pursuant to its setoff rights under
this Section 12.02 is subject to the provisions of Section 12.06(d).
 
 
119

--------------------------------------------------------------------------------

 
 
(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
 
12.03. Notices, Electronic Communications.  (a)  Except as otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including telegraphic, telecopier or cable communication)
and mailed, telegraphed, telecopied, cabled or delivered:  if to any Credit
Party, at the address specified opposite its signature below or in the other
relevant Credit Documents; if to any Lender, at its address specified on
Schedule 12.03; and if to the Administrative Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, when mailed, telegraphed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telecopier; except, that notices and communications to
the Administrative Agent and the Borrower shall not be effective until received
by the Administrative Agent or the Borrower, as the case may be.  As agreed to
among the Borrower, the Administrative Agent and the applicable Lenders from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable Person provided from
time to time by such Person.
 
(b) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 8, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing or a Notice
of Conversion/Continuation, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Credit Documents but only to the extent requested by the
Administrative Agent.
 
 
120

--------------------------------------------------------------------------------

 
 
(c) The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “the Borrower Materials”) by
posting the Borrower Materials on Intralinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or their
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
the Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such the Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.16); (y) all the Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat the Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following the Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Credit Documents and (2) notification
of changes in the terms of this Agreement or the other Credit Documents.
 
(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.  The Borrower agrees to use all commercially
reasonable efforts to mark any document provided under Section 8.01(a), (b) and
(e) “PUBLIC.”
 
(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.
 
 
121

--------------------------------------------------------------------------------

 
 
(f) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.
 
(g) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.
 
12.04. Benefit of Agreement; Assignments; Participations.  (a)  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective permitted successors and assigns of the parties hereto; provided,
however, the Borrower may not assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of the Lenders;
provided, further, that, although any Lender may grant participations to
Eligible Transferees in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.13 and
12.04(b)) and the participant shall not constitute a “Lender” hereunder;
provided, further, that no Lender shall transfer or grant any participation (A)
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates, which shall not be
considered to be a reduction in the rate of interest or fees) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or a mandatory prepayment of the Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents, including any
Security Document) supporting the Loans hereunder in which such participant is
participating and (B) to the Borrower or any of its Restricted Subsidiaries or
Affiliates so long as the provisions set forth in Section 12.04(f) are
satisfied.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
 
122

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations hereunder to (i)(A) its parent company and/or
any affiliate of such Lender which is at least fifty percent (50%) owned by such
Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least fifty percent (50%) owned
by such other Lender or its parent company (provided, that any Related Fund
shall be treated as an affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B))), or (ii) in the case of any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any Related Fund, or
(y) assign all, or if less than all, a portion equal to at least $1,000,000 (or
such lesser amount as the Administrative Agent and, so long as no Default or
Event of Default under Section 10.01 or 10.05 then exists and is continuing, the
Borrower may otherwise agree) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund or commingled
investment vehicle that invests in bank loans and any Related Fund as a single
assignor or Eligible Transferee (as applicable) (if any) for purposes of
determining whether the minimum assignment requirement is met), each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Assumption Agreement (by which such assignee represents and
warrants that it is an Eligible Transferee legally authorized to enter into such
Assignment and Assumption Agreement); provided, that (i) at such time, Schedule
1.01A shall be deemed modified to reflect the Commitments and/or outstanding
Loans, as the case may be, of such new Lender and of the existing Lenders, (ii)
[Intentionally Omitted], (iii) the consent of the Administrative Agent and, so
long as no Default or Event of Default under Section 10.01 or 10.05 then exists,
the Borrower, shall be required in connection with any such assignment pursuant
to clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned); provided, that (A) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and (B) the consent of the Borrower shall not be
required for initial assignments by Wells Fargo, (iv) unless waived by the
Administrative Agent, the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided, that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor), (v) no such transfer or assignment will be effective until
recorded by the Administrative Agent on the Register pursuant to Section 12.15,
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws), and (vii) notwithstanding the foregoing or anything to the
contrary set forth herein, (x) no assignment of any Loans or Commitments may be
made to the Borrower or any Subsidiary of the Borrower.  To the extent of any
assignment pursuant to this Section 12.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans.  At the time of each assignment pursuant to this Section
12.04(b) to a Person which is not already a Lender hereunder, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower and the Administrative Agent the appropriate IRS Forms and any other
certificates described in Section 4.04(b), (c) or (d).  To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 12.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10 or
4.04 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).
 
 
123

--------------------------------------------------------------------------------

 
 
(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lender from such Federal Reserve Bank, any Lender which is a fund may
pledge all or any portion of its Loans to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be.  No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
 
(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided, that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
12.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
 
(e) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 12.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11(a), 4.04, 11.06, 12.01 and
12.06), which shall survive as to such assigning Lender.
 
(f) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
 
 
124

--------------------------------------------------------------------------------

 
 
12.05. No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have.  No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.
 
12.06. Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.
 
(b) Each of the Lenders agrees that, except as otherwise provided in this
Agreement, if it should receive any amount hereunder (whether by voluntary
payment, by realization upon security, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action, by the enforcement of any right
under the Credit Documents), which is applicable to the payment of the principal
of, or interest on, the Loans, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided, that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
12.07. [Intentionally Omitted].
 
12.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
 
 
125

--------------------------------------------------------------------------------

 
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.08(c).
 
12.09. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
12.10. Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent at the Notice Office or, in the
case of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.  The Administrative Agent
will give the Borrower and each Lender prompt written notice of the occurrence
of the Effective Date.
 
 
126

--------------------------------------------------------------------------------

 
 
12.11. Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
12.12. Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Restricted Subsidiaries of the
Borrower may be released from, the Subsidiaries Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders);
provided, that no such change, waiver, discharge or termination shall, without
the consent, in the case of following clauses (i) through (vii), of each Lender
(with Obligations being directly and adversely affected thereby in the case of
following clauses (i)(y) and (vii) or whose Obligations are being extended in
the case of following clause (i)(x)) or, in the case of following clause (viii),
each SPV being directly affected, (i)(x) extend the final scheduled maturity of
any Loan, or (y) reduce the rate or extend the scheduled time of payment of
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce (or forgive) the
principal amount thereof, (ii) release all or substantially all of the
Collateral under the Security Documents or all or substantially all of the value
of the Subsidiaries Guaranties (in each case, except as expressly provided in
the Credit Documents, including any Security Document), (iii) amend, modify or
waive any provision of this Section 12.12(a), (iv) reduce the “majority” voting
threshold specified in the definition of Required Lenders, (v) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, (vi) amend, modify or waive any provision of Section
12.06, (vii) amend, modify, or eliminate the definition of Borrowing Base or any
of the defined terms (including the definitions of Eligible Accounts) that are
used in such definition to the extent that any such change results in more
credit being made available to the Borrower based upon the Borrowing Base, but
not otherwise, or the definition of Revolving Loan Limit, or (viii) modify the
protections afforded to an SPV pursuant to the provisions of Section 12.04(d);
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment or a mandatory repayment of
Loans shall not constitute an increase of the Commitment of any Lender, and that
an increase in the available portion of any Commitment of any Lender shall not
constitute an increase of the Commitment of such Lender), (2) without the
consent of the Administrative Agent, amend, modify or waive any provision of
Section 11 or any other provision as same relates to the rights or obligations
of the Administrative Agent, or (3) without the consent of Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Collateral Agent.
 
(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vii), inclusive, of the first proviso to Section 12.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to replace
each such non-consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 12.04 so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination; provided, that, unless the Commitments which are terminated and
Loans which are repaid pursuant to preceding clause (B) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto; provided, further, that
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 12.12(a).
 
 
127

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 12.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.
 
(d) [Intentionally Omitted.]
 
(e) [Intentionally Omitted.]
 
(f) Notwithstanding anything to the contrary contained in this Section 12.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
 
12.13. Survival.  All covenants, agreements, representations and warranties made
by the Credit Parties in the Credit Documents and in the reports, certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Credit Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Credit
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
(other than any contingent obligation)  or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.10, 2.11(a), 4.04, 11, 12.01 and 12.08 shall survive the
execution, delivery and termination of this Agreement and the making and
repayment of the Obligations.
 
 
128

--------------------------------------------------------------------------------

 
 
12.14. Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Restricted Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 12.14 would, at the
time of such transfer, result in increased costs under Section 2.10, 2.11(a) or
4.04 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
 
12.15. Register.  The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 12.15, to maintain at
one of its offices in The City of New York a register (the “Register”) on which
it will record the Commitments from time to time of each of the Lenders, the
Loans made by each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender.  Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’s obligations in
respect of such Loans.  With respect to any Lender, the transfer of the
Commitments of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitments and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register upon and only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.04(b).  Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement.  Notwithstanding anything to the contrary contained
in this Agreement, the Loans are registered obligations and the right, title and
interest of the Lenders in and to such Loans shall be transferable only in
accordance with the terms hereof.  This Section 12.15 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
12.16. Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 12.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to any of its Related Parties or counsel, or
to another Lender if such Lender or such Lender’s holding or parent company in
its sole discretion determines that any such party should have access to such
Information (as defined below); provided, that such Persons shall be instructed
to keep such Information confidential pursuant to the terms of this Section
12.16 to the same extent as such Lender) any Information with respect to the
Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document; provided, that any
Lender may disclose any such Information (i) (x) as has become generally
available to the public other than by virtue of a breach of this Section
12.16(a) by the respective Lender or (y) as has become available to such Lender
on a non-confidential basis from a source other than the Borrower or any of its
Subsidiaries other than by virtue of a breach of such source’s confidentiality
obligations to the Borrower or any of its Subsidiaries known to such Lender,
(ii) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required in respect to
any summons or subpoena or in connection with any litigation or in connection
with the exercise of any remedies under the Credit Documents, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (v)
to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, Hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees in writing to be
bound by the provisions of this Section 12.16, (vii) to any prospective or
actual transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender and (viii) to any rating agency when required by it; provided, that such
prospective transferee or participant agrees in writing to be bound by the
confidentiality provisions contained in this Section 12.16; provided, further,
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii), (iv), (vi) or (vii)
such Lender will use its commercially reasonable efforts to notify the Borrower
in advance of such disclosure so as to afford the Borrower the opportunity to
protect the confidentiality of the Information proposed to be so disclosed.  For
the purposes of this Section 12.16, “Information” shall mean all information
received from the Borrower and related to the Borrower or its business, other
than any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower.  Any person required to maintain the confidentiality
of Information as provided in this Section 12.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.
 
 
129

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
Information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries); provided, that such
Persons shall be instructed to keep such Information confidential pursuant to
the terms of this Section 12.16 to the same extent as such Lender.
 
12.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States.  The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, promissory notes executed by, and Equity Interests in, various Persons
owned by the respective Credit Party be pledged, and delivered for pledge,
pursuant to the Security Documents and subject to the terms conditions and
exceptions contained therein.  The parties hereto further acknowledge and agree
that each Credit Party shall be required to take all actions under the laws of
the jurisdiction in which such Credit Party is organized to create and perfect
all security interests (to the extent such security interests can be perfected
by the filings or other actions required under the Security Documents) granted
pursuant to the various Security Documents and to take all actions under the
laws of the United States and any State thereof to perfect the security
interests in the Equity Interests of, and promissory notes issued by, any Person
organized under the laws of said jurisdictions (in each case, to the extent said
Equity Interests or promissory notes are owned by any Credit Party).  Except as
provided in the immediately preceding sentence, to the extent any Security
Document requires or provides for the pledge of promissory notes issued by, or
Equity Interests in, any Person organized under the laws of a jurisdiction other
than those specified in the immediately preceding sentence, it is acknowledged
that, as of the Effective Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Equity Interests are pledged, under the
Security Documents.  The Borrower hereby agrees that, following any request by
the Administrative Agent or the Required Lenders to do so, the Borrower will,
and will cause its Restricted Subsidiaries to, take such actions under the local
law of any jurisdiction with respect to which such actions have not already been
taken as are determined by the Administrative Agent or the Required Lenders to
be necessary or advisable in order to fully perfect (to the extent such security
interests can be perfected by the filings or other actions required under the
Security Documents), preserve or protect the security interests granted pursuant
to the various Security Documents under the laws of such jurisdictions;
provided, however, that no such request shall be made by the Administrative
Agent or the Required Lenders if the Collateral Agent determines in its
Permitted Discretion that the costs of taking any such action are excessive in
relation to the value of the security afforded thereby.  If requested to do so
pursuant to this Section 12.17, all such actions shall be taken in accordance
with the provisions of this Section 12.17 and Section 8.11 and within the time
periods set forth therein.  All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to Equity
Interests in, and promissory notes issued by, Persons organized under laws of
jurisdictions other than the United States and any State thereof) not required
to be taken in accordance with the provisions of this Section 12.17; provided,
that to the extent any representation or warranty would not be true because the
foregoing actions were not taken, the respective representation of warranties
shall be required to be true and correct in all material respects at such time
as the respective action is required to be taken in accordance with the
foregoing provisions of Section 8.11 and this Section 12.17.
 
 
130

--------------------------------------------------------------------------------

 
 
12.18. PATRIOT Act.  Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “PATRIOT Act”) hereby notifies each Credit Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Credit
Parties, which information includes the name, address and taxpayer
identification of the Borrower and the other Credit Parties and other
information that will allow such Lender to identify the Borrower and the other
Credit Parties in accordance with the PATRIOT Act.
 
12.19. Post-Closing Actions.  (a)  Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that the Borrower and its Restricted Subsidiaries shall be
required to take the actions specified in Schedule 12.19 as promptly as
commercially practicable, and in any event within the time periods set forth in
Schedule 12.19 (as such time periods may be extended at the Permitted Discretion
of and by the Administrative Agent or the Required Lenders).
 
(b) All conditions precedent and representations contained in this Agreement and
the other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents); provided, that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Effective Date, the respective representation and warranty shall be required to
be true and correct in all material respects at the time the respective action
is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 12.19 and (y) all representations and warranties
relating to the Security Documents shall be required to be true immediately
after the actions required to be taken by Section 12.19 have been taken (or were
required to be taken).  The acceptance of the benefits of each Credit Event
shall constitute a representation, warranty and covenant by the Borrower to each
of the Lenders that the actions required pursuant to this Section 12.19 will be,
or have been, taken within the relevant time periods referred to in this Section
12.19 and that, at such time, all representations and warranties contained in
this Agreement and the other Credit Documents shall then be true and correct in
all material respects without any modification pursuant to this Section 12.19,
and the parties hereto acknowledge and agree that the failure to take any of the
actions required above, within the relevant time periods required above, shall
give rise to an immediate Event of Default pursuant to this Agreement.
 
12.20. Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
 
131

--------------------------------------------------------------------------------

 
 
12.21. FCC Ownership and Attribution Rules.  No Lender shall, by virtue of
making a Loan or by any subsequent action (including but not limited to the
grant of a participation or the assignment of a Lender’s Commitments, rights or
obligations under this Agreement), cause a Lender to acquire an “attributable”
interest in the Borrower or any Subsidiary of the Borrower which causes the
Borrower, any Subsidiary of the Borrower or such Lender to be in violation of
the FCC’s media ownership rules.
 
12.22. Lender Action.  Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Credit Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent.  The provisions of this Section
12.22 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Credit Party.
 
12.23. Obligations Absolute.  To the fullest extent permitted by applicable law,
all obligations of the Credit Parties hereunder shall be absolute and
unconditional irrespective of:
 
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Credit Party;
 
(b) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto against any Credit Party;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Credit Document or any other agreement or
instrument relating thereto;
 
(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Obligations;
 
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Credit Document; or
 
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Credit Parties.
 
12.24. Bank Product Providers.  Each Bank Product Provider, in its capacity as
such, shall be deemed a third party beneficiary hereof and of the provisions of
the other Credit Documents for purposes of any reference in a Credit Document to
the parties for whom Administrative Agent is acting.  Administrative Agent
hereby agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed Administrative Agent as its
agent and to have accepted the benefits of the Credit Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Credit Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Administrative Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein.  In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Administrative
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of
Administrative Agent to determine or insure whether the amount of any such
reserve is appropriate or not.  In connection with any such distribution of
payments or proceeds of Collateral, Administrative Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Administrative Agent as to the amounts that
are due and owing to it and such written certification is received by
Administrative Agent a reasonable period of time prior to the making of such
distribution.  Administrative Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider.  In the absence of an updated certification, Administrative
Agent shall be entitled to assume that the amount due and payable to the
relevant Bank Product Provider is the amount last certified to Administrative
Agent by such Bank Product Provider as being due and payable (less any
distributions made to such Bank Product Provider on account thereof).  The
Borrower may obtain Bank Products from any Bank Product Provider, although the
Borrower is not required to do so.  The Borrower acknowledges and agrees that no
Bank Product Provider has committed to provide any Bank Products and that the
providing of Bank Products by any Bank Product Provider is in the sole and
absolute discretion of such Bank Product Provider.  Notwithstanding anything to
the contrary in this Agreement or any other Credit Document, no provider or
holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in its
capacity as a Lender, to the extent applicable) for any matter hereunder or
under any of the other Credit Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Subsidiary Guarantor.
 
*           *           *


 
 
132

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
Address:
 

 
RADIO ONE, INC., as the Borrower
 
By:                                                                    
 
Name:
 
Title:



[Signatures Continued on Following Page]
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to Credit Agreement – Wells Fargo]
 
 

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]
 


 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
 
By:                                                                    
 
Name:
 
Title:  Authorized Signatory



 
 
 
 
 
 
 
 

 
 

[Signature Page to Credit Agreement – Wells Fargo]
|
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A
 
Revolving Loan Commitment
 


 
 
Lender
Revolving Loan Commitment Amount
 
Percentage
Wells Fargo Bank, National Association
$25,000,000
100%
TOTAL:
$25,000,000
100%



 
 
 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01E
 
Designated Subsidiary Guarantors
 


 
Charlotte Broadcasting, LLC
Blue Chip Broadcasting, LTD.
RADIO ONE OF TEXAS, II, LLC
Bell Broadcasting Company, LLC
Radio One of Indiana, L.P.
TV ONE, LLC




 
 
 
 
 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.13
 
Payment Account
 


 
Wells Fargo Bank, N.A.
420 Montgomery Street, San Francisco, CA
ABA # 121-000-248
Account # 37235547964503148
For credit to Wells Fargo Bank, N.A.
Reference:  Radio One, Inc.
 
 
 
 
 
 

 
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.01(j)
 
Collateral Reporting
 
Provide Administrative Agent (and if so requested by Administrative Agent, with
copies for each Lender) with each of the documents set forth below at the
following times in form consistent with the form delivered in connection with
the Effective Date (if applicable) or in such other form satisfactory to
Administrative Agent:




Monthly (no later than the fifteenth (15th) Business Day of each month)
provided, that, if a Reporting Period or an Event of Default exists and is
continuing, such roll-forwards, supporting details and Borrowing Base
Certificates shall be provided weekly (no later than the second (2nd) Business
Day of each week)
 
 
(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,
consistent with the form of Account roll-forward agreed to as of the Effective
Date, or such other form as mutually agreed to between Administrative Agent and
the Borrower, and
(b) an executed Borrowing Base Certificate.
Monthly (no later than the fifteenth (15th) Business Day of each month)
provided, that, if an Event of Default exists and is continuing, such financial
statements, reports or other items shall be provided weekly (no later than the
fourth (4th) Business Day of each week) or upon the request of Administrative
Agent, daily,
 
 
(a) a detailed aging, by total, of Borrower’s and each Designated Subsidiary
Guarantor’s Accounts, together with a reconciliation and supporting
documentation for any reconciling items noted (delivered electronically in an
acceptable format, if Borrower has implemented electronic reporting), and
(b) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting.
As soon as available, but in any event within ninety (90) days after the end of
Borrower’s Fiscal Years,
 
(a) a detailed list of Borrower’s and its Designated Subsidiary Guarantors’
customers, with address and contact information, and
(b) a report regarding Borrower’s and its Designated Subsidiary Guarantors’
accrued, but unpaid, ad valorem taxes.
Upon request by Administrative Agent
 
(a) a summary aging, by vendor, of each Borrower’s and its Designated Subsidiary
Guarantors’ accounts payable and any book overdraft (delivered electronically in
an acceptable format, if Borrower has implemented electronic reporting) and an
aging, by vendor, of any held check, and
(b) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Administrative Agent may reasonably request.






 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 12.03
 
Lender Addresses
 


 
Wells Fargo Bank, National Association
1 S. Broad Street, 3rd Floor
MAC Y1375-031
Philadelphia, PA 19107
Attn: Account Officer – Radio One
Facsimile: (866) 734-1737
Email: john.brady@wellsfargo.com
 
 
 
 

 
 



|
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 12.19
 
Post-Closing Matters
 
The Borrower and its Restricted Subsidiaries shall deliver or cause to be
delivered to the Administrative Agent, or shall have taken or caused to have
been taken, in form and substance reasonably satisfactory to the Administrative
Agent, as promptly as commercially practicable following the Effective Date, and
in any event within the time periods referred to below (as such time periods may
be extended at the Permitted Discretion of and by the Administrative Agent or
the Required Lenders):


(1)           on or before July 22, 2016, in accordance with Section 3.8 of the
Security Agreement, a “control agreement”, in form and substance reasonably
acceptable to the Collateral Agent and the Borrower, duly authorized, executed
and delivered by the Collateral Agent, the Borrower or Subsidiary Grantor (as
applicable), and each deposit bank, with respect to each Deposit Account (other
than any Excluded Deposit Account) established by the Borrower and the
respective Subsidiary Grantors (as applicable); and


(2)           on or before October 21, 2016, evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that each of the Borrower
and the respective Subsidiary Grantors (as applicable) has established their
primary cash management system at Wells Fargo Bank, National Association.
 
 
 
 
 
